Resumption of the sitting
For technical reasons, the Minutes for yesterday' s sitting will not be available until just after noon, and so will be presented for approval by the House at 3 p.m.
Vote on requests for urgent procedure
Last night, the Committee on Agricultural and Rural Development adopted the report by Mrs Keppelhoff-Wiechert on this subject. I would like to hear the opinion of the committee responsible regarding this request for urgent procedure.
Who will speak on behalf of the committee?
Graefe zu Baringdorf (Greens/ALE), chairman of the Committee on Agriculture and Rural Development. (DE) Madam President, the Committee on Agriculture and Rural Development recommends that the request for urgent procedure be accepted. Firstly, this is an urgent matter which needs to be agreed this year. Secondly, we agree with the objective. The great majority of the Committee on Agriculture and Rural Development is convinced that the use of BST should be banned this year.
(Parliament approved the request for urgent procedure)
Proposal for a Council regulation on Community financial contributions to the International Fund for Ireland (COM(99)0549 - C5-0285/99 - 1999/0221(CNS)) (Committee on Regional Policy, Transport and Tourism)
President. The Committee on Regional Policy, Transport and Tourism shall give its opinion on this request for urgent procedure.
Madam President, the request for urgent procedure on this matter can itself be put down to negligence on the part of the Council Secretariat. We could see this coming for a long time now. But it is the opinion of the Committee on Regional Policy, Transport and Tourism that the people of Ireland must not be the ones to suffer on account of this and that is why we are in favour of this matter being treated with urgency.
I just wanted to check whether there will be an opportunity to discuss this issue later in the week because one of the things that has not been discussed in this Parliament is the role the arms industries are playing in the peace process in Northern Ireland.
Some years ago in this Parliament, when a report was put forward in committee, I tried to get amendments through to say that the arms industry should not have a role in the peace process. Yet the only job opportunity that has been provided in Derry so far on foot of the peace process has been by Raytheon, the third-biggest arms manufacturing company in the US. So I think it is a contradiction in terms to talk about a peace process and to provide jobs in the arms industry for people who have been decimated by violence.
Madam President, I have requested the floor for a procedural motion. Numerous Members are stuck in their hotels in the centre of Strasbourg, at least in the area where the Novotel and Ibis hotels are located. When the first car left, half an hour late, they asked me to pass on this protest because at least 15 Members were in the same hotel and will not be able to take part in the vote because of the transport delay.
I am very sorry, Mr Colom i Naval. We shall see what we can do to ensure that this does not recur, and we shall see how they may join us as quickly as possible.
Lest the wrong impression be given here this morning in relation to the peace process and the international fund for Ireland, as a Member of Parliament for the border counties I want to put on record here - and I think I speak for all Irish people - that they fully appreciate the important, positive and practical role that the European Parliament and the European institutions have played in the peace process; and I think that to claim otherwise does not reflect the view of the Irish people.
(Parliament approved the request for urgent procedure)
Proposal for a Council regulation on the implementation of operations in the framework of the pre-accession strategy for Cyprus and Malta (COM(99)0535 - C5-0308/99 - 1999/0199(CNS)) (Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy)
Madam President, we have discussed this in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. We see no case for urgency and we would prefer to draft a report in which we can work out the accession strategy and state the position of the European Parliament. We therefore oppose the urgency tabled by the Council.
(Parliament rejected the request for urgent procedure)
Madam President, I would like to ask you, today being a special day, to apologise to the President of the Republic of France for the absence of some Members since, in the case of those who come from countries a long way from the centre of the European Union, their absence is not due to a lack of will but rather the lack of the means to carry out their parliamentary duties properly. I am sure that he will understand very well that there is no justification for the fact that from certain parts of my country, for example, it is more difficult, and takes longer, to get to Strasbourg than to Caracas.
Thank you, Mr Galeote Quecedo, I am already aware of the problems that a number of Members are having in getting to Strasbourg. As you know, I try to do all I can to improve communications. Indeed, it is one of my objectives.
European Council/Finnish Presidency, Chechnya, OSCE
To help Mr Galeote and one or two other Members in the state-of-the-art plenary that we have here, I wondered if it would be possible at some future date for Members actually to be able to keep the same seat. We seem to be continually rotating and it is often difficult for Members to find their seats. Even in the old chamber when we did not have places allocated, we were at least able to continue to sit in the same places. One wonders how long we will have to keep printing new seating orders. Could this be rectified?
Yes, indeed, Mr Sturdy. The reformation of the Technical Group of Independent Members has caused a few problems, but this is something that we shall solve quite quickly.
The next item is the joint debate on the meeting of the European Council held in Helsinki on 10 and 11 December, and the statement by the President-in-Office of the Council regarding the results of the six-month term of office of the Finnish Presidency, including the situation in Chechnya and the OSCE Summit.
I have had word from Mr Lipponen to say that he has been delayed. Since Mr Prodi is already present, I shall give him the floor first, if he is in agreement.
Madam President, ladies and gentlemen, I am pleased to report to this House today that the Commission is highly satisfied with the overall results of the Helsinki European Council.
Let me begin by congratulating you, Madam President, on the way you opened proceedings at this Summit. Your contribution was very well received and paved the way for a really constructive debate, especially on Parliament' s involvement in the Intergovernmental Conference.
There were three main topics of discussion at Helsinki: enlargement, defence and the IGC. Let me take these in order.
First, enlargement. I am very pleased that the European Council decided to open accession negotiations next year with the six candidate countries in the second wave. This means we will be preparing to welcome twelve new Member States, and we should be ready to conclude negotiations with the first of them by the end of 2002, provided we have successfully reformed our institutions and completed our revision of the Treaties. A successful IGC is indeed an essential precondition to any enlargement. I am also delighted that the Heads of State and Government took the historic step of recognising Turkey as an official candidate country. We want to help Turkey along the road towards full compliance with the Copenhagen criteria, and now that the European Council has given its green light, we shall be able to devise specific ways of doing so under a pre-accession strategy for Turkey.
Second, defence. I am very glad that the European Council has decided on the broad outlines of the new European Security and Defence Policy, particularly by developing the Union' s military and non-military rapid response capabilities. A rapid intervention force of 50 to 60 000 troops will enable us to deal effectively with brushfires in our own back yard, especially on occasions when our NATO allies do not wish to become involved. The need for security in Europe and for a wider European area of peace is amply illustrated by the situation in Chechnya, on which the European Council has adopted a detailed declaration. Among the specific measures recommended is the proposal that TACIS funds be redirected towards humanitarian efforts, and the Commission will be taking timely action to implement this proposal. It is a good example of an area in which the Commission has direct responsibility and can make a specific contribution to resolving the Chechnya crisis.
Chechnya was also the main topic of concern at the OSCE Summit in Istanbul in November. The political declaration signed at that Summit makes it clear that a political solution to the Chechnya dispute is essential, and some OSCE principles were reasserted despite very strong pressure, particularly from the Russian Federation, to water them down. These include the OSCE' s right to adopt positions on conflicts that undermine commitments entered into by all participating States on human rights and the rule of law. At the Istanbul Summit, I reaffirmed the European Union' s firm commitment to rebuilding south-east Europe and integrating it into the European mainstream. I also emphasised the substantial assistance we are already giving, and will continue to give, to the region. Istanbul also saw the signing of the revised Treaty on Conventional Armed Forces in Europe, the adoption of the Vienna Document 1999 and the signing of the Charter for European Security. This sets out the common challenges and foundations for European security in the new millennium and proposes new instruments to enable the OSCE to tackle these challenges. President Ahtasaari and I signed the Charter on behalf of the European Union, and I am glad to say it enshrines the Platform for Cooperative Security proposed by the European Union.
Let me now return to Helsinki and to the third main item of discussion, the IGC. Very wisely, in my judgement, the European Council decided to launch this Conference as early as February next year, as we had repeatedly requested, with open minds regarding the agenda. We are all just beginning to realise what it will mean to have a Europe of more than 25 Member States, and it would certainly have been imprudent to close the agenda at this early stage. Fortunately, good sense has prevailed and the IGC will be tackling not only the issues left over from Amsterdam but also the corollaries of those issues - such as the redistribution of seats in this House after enlargement. It will also consider any other relevant institutional issues arising from enlargement, and the Commission has already made a few suggestions as to what these issues might be. I expect Parliament and the Commission to return to these matters in our formal opinions on the Conference, to be delivered next January. None of the items on the IGC' s agenda is simple, and others may have to be added as the Conference proceeds. It is therefore time for us to roll up our sleeves and get down to work, and I think that this work will need a lot of attention from us all. However, I am pleased to say that the Commission has been successful in its efforts to ensure that the European Parliament can play its proper part in the IGC: Parliament will have full observer status in the Group of Personal Representatives.
In closing, let me say how disappointed I am that Helsinki delivered no progress on the European tax package - beyond an agreement to work on it for a further six months. It was not one of the main items but it was nevertheless an important item, and above all, it has a high profile in European political journalism. This is indeed a feeble outcome after two whole years of intensive effort, and I want to stress how important it is that we reach a firm conclusion on the package soon. It is important that our citizens realise what this package is really for. It is not simply - although this is important - about preventing damaging tax competition or ensuring the smooth operation of the internal market - which, I repeat are important but which to most people must seem remote, bureaucratic concepts. It is, in fact, about something extremely relevant to everyday life in Europe: creating jobs. If there is indeed complete evasion of any form of capital tax, as occurred in the last decade, all taxes concerning labour will increase. And I do not consider this to be the best policy to fight unemployment.
There is another, much simpler fact: tax evasion is unfair and it is detrimental to employment and we must fight it with all the means at our disposal. If we cannot find effective ways of taxing return on capital, the entire tax burden will have to be borne by labour, and that will simply make the biggest problem we have even worse.
So I shall personally be following the tax package negotiations closely over the next six months, giving Commissioner Bolkestein, who has worked extremely positively over the last few months, every assistance possible.
Ladies and gentlemen, there is much to be done in the wake of the European Council. We must work at it together, and for the first time, we really have a wide area to work on together. We shall do this with determination, in good faith and in a true spirit of cooperation, and I would like to thank you for this spirit that has developed between us.
My thanks to the Commission President, Mr Romano Prodi, and may I now welcome Mr Lipponen.
We have heard that your car was delayed. You need make no apology. Prime Minister Lipponen, I shall give you the floor immediately.
Madam President, Members of the European Parliament, I would first like to thank you for giving me the opportunity to come and have discussions with the European Parliament on the most outstanding events of the Finnish Presidency so soon after the Helsinki European Council. First, I will give an overview of the most important results the Finnish Presidency has achieved, focusing in particular on the decisions of the European Council at Helsinki. In accordance with the wishes of Parliament, I will also give an account of the Presidency' s views of the situation in Chechnya, and I will give an outline of the most important results of the OSCE Summit in Istanbul in November.
I would like to warmly thank the President of Parliament, Mrs Fontaine, for the views of Parliament that she expressed at the start of the European Council. The discussions we had were fruitful. I would like to express my warm thanks, on behalf of both the Finnish government and the Council, to the whole of the European Parliament for its excellent and constructive cooperation.
The first decision of the European Council in Helsinki was to adopt the Millennium Declaration in the Friday morning session. The Declaration gives a concise account of the values that underpin the European Union and the challenges and aims of the start of the new millennium. Of the Declaration I would just like to mention here what must be done to meet the challenges of the millennium: only an open, democratic, effective Union will be able to succeed in realising these commitments.
The first sitting of the European Council concentrated on Union enlargement. These decisions are historic with regard to Europe, as the new phase of the enlargement process that began in Helsinki will in time lead to thirteen new Member States joining the Union. In Helsinki, we agreed to open accession talks with Latvia, Lithuania, Bulgaria, Romania, Slovakia and Malta. As the Extraordinary European Council meeting in Tampere had been unanimous on the matter, hardly any further debate was needed. Intergovernmental Conferences are to commence in February of next year with the six countries invited to the talks. It was reconfirmed in this connection that each applicant country would progress towards membership on the basis of its own merits. There were no time limits imposed for accession. Instead, the Union set itself the goal that it must be ready to accept new members from the end of 2002. This is the time-scale we need before the next Intergovernmental Conference has brought its work to a conclusion and the amendments to the Treaties have been ratified in all the Member States.
In its debate on enlargement, the European Council paid special attention to the importance of good levels of nuclear safety in Central and Eastern Europe. The European Council expressed its satisfaction with the fact that talks on Cyprus were to begin in New York on 3 December and said that a political solution would facilitate Cyprus' accession to the Union. It should be pointed out, however, that this solution is not a precondition of Cyprus' accession.
The decision the European Council took to approve candidate status in respect of Turkey can, in my opinion, be considered a historic one. The joint decision was made possible by the courageous and constructive efforts of the Greek Prime Minister, Costas Simitis, in particular, while the Presidency was trying to establish the chances of achieving a favourable decision. As soon as the European Council had approved the conclusions on Turkey, intense and illuminating negotiations with Turkey began. Relations were reinforced by a letter I wrote, as representative of the country holding the Presidency, to the Turkish Prime Minister, Bülent Ecevit. The European Council also sent a delegation to Ankara. The delegation included a representative of the Finnish Presidency, the Secretary-General, High Representative Javier Solana, and Commissioner Günter Verheugen. The delegation explained the substance of the decision taken at Helsinki to the Turkish Government.
The decisions of Helsinki made it possible for Turkey to attend a joint luncheon with the other applicant countries and Heads of State and Governments at the European Council meeting in Helsinki. I wish to stress that Prime Minister Bülent Ecevit clearly reconfirmed, at Helsinki, Turkey' s commitment to reform and meet the Copenhagen criteria. With the decisions of Helsinki, Turkey is to be treated in the same way as the other applicant countries. But it will not be possible to open accession negotiations with Turkey before she meets the Copenhagen political criteria. The biggest problem is the defects in Turkey' s internal situation: shortcomings in the democratic system and violations of human rights, including those of minorities. With Turkey we are embarking on a sort of preparatory and advisory phase in a process in which the country' s progress will be examined with regard to complying with the acquis. In our political dialogue with Turkey, we are stressing the importance of making progress, especially in matters of human rights.
The Helsinki conclusions urge all candidate countries to resolve outstanding border disputes and other related matters. Otherwise they should bring the dispute, within a reasonable period of time, to the International Court of Justice to decide. The European Council will have re-examined the situation by the end of 2004 with regard to any unsolved disputes. The European Council will examine any special consequences of disputes for the accession process and try to push for disputes to be solved in the International Court of Justice. The decision to acknowledge Turkey' s status as a candidate State and closer dialogue between the Union and that country are important for regional stability and for a solution to the Cyprus question. In inviting Turkey to make an even firmer bond of cooperation the Union is acting in accordance with its basic function of establishing peace and promoting human rights.
Madam President, the European Council responded with profound concern to events in Chechnya. To persuade Russia of the benefits of a political solution, the European Council issued a separate declaration on the situation in Chechnya and its effects on relations between the European Union and Russia. Only a political solution can end the crisis in Chechnya. Russian efforts to find a solution have thus far been inadequate. In these circumstances the European Union and the international community must continue to exert political pressure. The declaration condemns the bombing, the ultimatum to the inhabitants of Grozny, and the treatment of internal refugees. Russian territorial integrity is not being questioned, nor its entitlement to combat terrorism. The action Russia has taken is, however, contrary to international humanitarian law and is in violation of the obligations that Russia, as a member of the OSCE and the Council of Europe, agreed to honour regarding human rights.
The declaration also notes that there is a danger of the crisis spreading in the region, and it also poses a special risk to Georgia' s territorial integrity. The European Council concluded that the situation would affect the implementation of the joint strategy for Russia, and that that strategy would have to be re-examined. Discussions on this will start this week. The declaration adopted on Saturday in Helsinki was made known to the Russian Government the same day by means of a letter from the President of the European Council and the High Representative.
It was the European Council' s opinion that parts of the Partnership and Cooperation Agreement should be suspended and those parts to do with trade policy should be rigorously applied. The Presidency is asking the legal departments of the Commission and the Council to report on the legal aspects of the issue in a Working Group this week. The year is nearly over. After the Union' s internal decisions have been taken, the Partnership and Cooperation Agreement will move on in accordance with the regulations. It was also decided at Helsinki that we should ask for a proportion of TACIS funds to be set aside for humanitarian aid. But that should only affect Russia. TACIS concerns the whole of the Confederation of Independent States area, and the Union has thus no cause to sanction any CIS States or Mongolia.
I would also like to say here that the Union must not undermine the long-term programme of cooperation we are putting into effect, which we must do to support democratic and stable development in Russia. This would not be to the Union' s advantage. The European Council underlined this by saying it was vital to continue with projects to support human rights, the rule of law and civil society as well as nuclear safety.
The European Council is at the same time asking, in line with the common strategy on Russia, the OSCE and the Council of Europe to examine the shape their strategy on cooperation with Russia takes in their different areas. The visit by the Chairman of the OSCE to the area this week, right now, in fact, will show whether there are any changes in the Russian position. We must focus particular attention on this visit and its outcome. We have to discover whether the Council of Europe can intensify efforts relating to Russia in the areas of human rights and civil society. The aim is not to exclude Russia from the work of the Council of Europe.
It is not in Russia' s interests, so I believe, to isolate itself from Europe and the rest of the world, particularly if that scenario were extended beyond the time of the Russian elections for quite a long time into the future. We must hope that a realistic attitude will soon take shape in Moscow. Neither is Russian isolation in the interests of the European Union nor anyone else in Europe.
Madam President, the European Council approved the Presidency' s report on the Intergovernmental Conference. The Intergovernmental Conference will start in February next year and would end in December 2000. The agenda covers the issues left unresolved at Amsterdam; that is, the size and composition of the Commission, the weighting of votes in the Council, and the possible increase in qualified majority decisions in the Council as well as other issues relating to the Union institutions in connection with these matters. The next country to hold the Presidency, Portugal, will give the European Council a report on progress in the IGC arrangements and the addition to the agenda of any other issues. The General Affairs Council has the overall political responsibility for the IGC. Responsibility for preparations lies with a Working Group made up of a representative of each Member State' s government. There will also be a representative from the Commission at the political and preparatory levels.
We are expecting good levels of cooperation with Parliament as the reforms are drafted. The position of the European Parliament will be strengthened compared to the previous Intergovernmental Conference as two observers from Parliament will be invited to attend the meetings of the preparatory Working Group. Each meeting at ministerial level will be preceded, in accordance with earlier practices, by talks with the President of the European Parliament.
Ladies and gentlemen, the European Council also debated the development of the European common security and defence policy, with particular reference to crisis management. The development of facilities to cope with both civil and military crisis management was discussed, on the basis of reports produced by the Presidency. The conclusions remind us that the on-going process does not mean the creation of a European army.
A common objective was agreed in Helsinki on all the military resources needed for rapid deployment to implement the Petersberg tasks with regard to crisis management. Common resources are rapidly being developed for the Union in the areas of systems of command, intelligence and strategic transport. In developing civil resources for crisis management it is especially urgent to improve police facilities and arrangements for prompt funding arrangements.
In the conclusions of the Presidency, it was stated that the first progress report on the document now adopted would be presented at the European Council in Lisbon. We should be satisfied that the Member States have been able to make rapid progress in improving the Union' s readiness for crisis management during the Finnish Presidency.
The European Council noted with satisfaction that the recovery in the economies of the Member States has gathered pace and is spreading all the time. The basics of a healthy economy - good opportunities for investment, low inflation and improved public finances are the basis of this recovery. The introduction of the euro has helped to make the outlook favourable. Our challenges include changes in the population structure and increased competition as a result of globalisation and the need it creates for the encouragement of innovation and structural adaptation. The European Council said that the coordination of economic, employment and structural policy must be enhanced in accordance with the recommendations in the Council' s report. In the Union we must focus on the effective application and streamlining of current processes and arrangements. The general objectives and trends in policy will be determined through broad guidelines drawn up for economic policy. The debate on these issues will continue at the Extraordinary meeting of the European Council in Lisbon in March. In my view, it could turn out to be a very important meeting.
As is well known - and the President of the Commission referred to this in his speech - Helsinki also failed to achieve progress in one area. We were unable to reach consensus on the taxation package. In the conclusions on taxation, however, it was reconfirmed that people residing in the Member States of the Union would have to pay tax on all income from savings. A High Level Working Group is examining how this principle can be put most effectively into practice. The tax package is thus holding together, and it cannot be said that anyone got away scot-free in this matter. This, along with items in the tax package, will be reported to the European Council no later than June 2000.
In environmental policy the European Council stressed the need to intensify the work being done in this area in the next few years. The European Council decided to attempt to make it possible for the Member States to ratify the Kyoto Protocol before the year 2002. In addition, the conclusions ask the Commission to draft a proposal for a sixth Environmental Action Programme by the end of 2000. Similarly, we are asking the Commission to draft a proposal for the European Council convening in June 2001 for a long-term strategy, in which policies for economically, socially and ecologically sustainable development are dovetailed.
The main event of the Finnish Presidency in the context of the work of the OSCE was the Summit held in Istanbul on 18 and 19 November. The European Union is mainly satisfied with the outcome of the Summit meeting. At the meeting a Charter for European Security was signed. The Charter is founded on earlier commitments and reinforces the establishment of democracy, peace and human rights. The Charter will also strengthen the OSCE' s ability to fulfil its functions attend to its duties. The Charter also includes the EU proposal for a Platform for Cooperative Security between international organisations, especially in conflict prevention and crisis management, and reinforces the rapid-deployment civilian crisis management capabilities of the Organisation. It is particularly important - given, also, Russia' s action in Chechnya - for the Charter to reinforce the notion that commitments also have to be complied with in internal conflicts of States.
At the meeting we also approved a declaration on topical political issues. In the declaration a stand is taken on the situation in Chechnya and Kosovo. In addition, the parties to the Treaty on Conventional Armed Forces in Europe, the so-called CFE, also signed an adapted Treaty at the Istanbul Summit. That agreement ensures there are limits to conventional armed forces on a country-by-country basis, corresponding to the post-Cold War situation.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, I should like first on behalf of the Group for the European People' s Party (Christian Democrats) and the European Democrats to extend my warmest thanks to the Finnish Presidency of the Council for its work and its good intentions. Mr President of the Council, your work and the work of your foreign secretary and your minister Kimmo Sasi demonstrate that smaller Member States are also capable of excellent work and we would like to extend our special thanks for that work, especially as this is the first time that the Republic of Finland has taken over the Council Presidency. So please accept our thanks and our recognition.
Participants at the Summit and you, Mr President-in-Office of the Council, have spoken of historic decisions. I find this description somewhat premature. Time will tell if the decisions taken at Helsinki were in fact historic in the positive sense or, possibly, historic in a negative sense. Only historians will be able to say if Helsinki was a Summit of enlargement fever and mini reforms or if it really helped to strengthen the European Union and give Europe the power to act in the 21st century. We hope that it will be the latter and that the Helsinki Summit will become a symbol of Europe' s strength and power to act in the 21st century. That is our hope, but it will depend on action, not the words in the presidency' s conclusions.
We welcome the fact that enlargement negotiations are to commence with Latvia, Lithuania, Slovakia, Bulgaria, Romania and Malta. This has always been the policy of the PPE-DE Group. Europe needs to grow together now.
As far as the question of the reform of the European Union is concerned, we welcome the fact that the way has been opened for further reform beyond the three Amsterdam leftovers and we hope that the Portuguese Presidency of the Council will also do the right thing. But we are concerned, Mr President-in-Office of the Council, to read in point 16 of the Council' s conclusions that the question of the possible extension of qualified majority voting in the Council will be examined. The possibility! No, we do not need to examine the possibility; we need to extend majority voting so that the European Union can continue to expand. We say this quite clearly in the run-up to the intergovernmental conference.
We are also waiting for the European Union to be given a legal personality. We are also waiting for the European Parliament to be given codecision powers on all legislative matters. We are also waiting for the European Parliament to be given the right to vote on amendments to the Treaty and we agree with the proposals by Dehaene, Weizsäcker and Lord Simon that the right thing to do would be to create a basic treaty and an enlarged treaty, so that the citizens of Europe also know which level is responsible and what the European Union will look like in the 21st century.
On Turkey: The President of the Commission, Mr Prodi, rightly says that we need a debate on the geographical borders of the Union. We would have welcomed such a discussion before the decision to grant Turkey candidate status, rather than starting it now.
(Applause)
As far as Turkey' s status as a candidate country is concerned, we do not wholly agree with the majority of our group. The same applies in the other groups. It is an important question, and there is no harm in having differences of opinion. But the great majority of our group is sceptical because we know that Turkey' s membership will change the political, economic and cultural face of the European Union. We hope, because we regard Turkey as a friend, that it will succeed in building up a real civil society, that it will succeed in giving the ethnic Kurds a real identity, as part of the Turkish federation and the Turkish nation, and we hope that the Turkish military, which is allied with the west - and that is the real tragedy, will moderate its action in relation to the Kurdish question and stop using military intervention rather than dialogue in order to overcome problems which arise with the Kurds. In other words, we hope that Turkey will succeed in building up a real civil society.
My final point concerns foreign, security and defence policy. We congratulate the Finnish Presidency, as a traditionally non-aligned country, on having taken a courageous step. But actions speak louder than words. It would be a sorry day for the European Union if we were to talk of European defence without giving the European Union the means to implement European defence and if we were to end up driving a wedge between us and our American partners in NATO. Words must now be backed up by action to strengthen the European Union as a whole and give it the power to act. It must be given a really democratic, human rights-orientated policy so that the European Union can be a stabilising factor, a factor for peace, development, human rights and democracy in the Europe of the 21st century. This is the real task ahead of us and we hope that Helsinki has laid the foundations for it and that words will now be backed up by action.
(Applause)
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, on behalf of the Group of the Party of European Socialists, I would like to offer my heartfelt congratulations to the Finnish Presidency on the success of their debut. It has been a fine debut, because you have been able, at this historic and symbolic moment, at the dawn of the new millennium, to draw up a creative approach for the European Union in the light of the challenges it is facing. I believe that Prime Minister Lipponen and the Minister for Foreign Affairs, Mrs Halonen, who is absent today due to other work commitments, have truly worked effectively and seriously.
Our fundamental criticism of the Finnish Presidency and the Summit is that, clearly, and in the eyes of our citizens, their substance has been more impressive than appearances would suggest. I think this concern should be expressed through our comments and criticisms here in the European Parliament. Why? Because, with regard to enlargement, an open and political principle has been displayed by offering all countries the possibility of acceding, of competing with us, with a desire to emulate us and of participating in our adventure. It is also clear that a significant and genuine step forward has been taken in relation to Turkey. I have to say, on behalf of my group - where we have debated the issue at length - that our positive attitude towards Turkey is unanimous. And now, at a time when this step has been taken - and we must remember that relations with Turkey did not start yesterday, but in 1963 -, we hope that Turkey will also respond in a positive manner, both with regard to its internal process of democratisation as well as its relations, not only with the Community, but essentially with the country which has taken the most important step and which I think should be congratulated: Greece and its government.
Next, with regard to the Intergovernmental Conference, which is the preliminary step we have to take in preparing our shared Community for enlargement, I believe that we are moving forward significantly, but I am extremely aware that the Council systematically tries to undervalue what it does. There is always talk about the leftovers of Amsterdam; leftovers are normally thrown in the bin. These are very important decisions. Confirming the principle of majority voting as a general rule in the Community, as the basis for the political functioning of the Union (which is very important for the Parliament insofar as we can make codecisions), being granted legal personality, which includes, in the Conference, decisions which the Council has taken, such as, for example, drawing up a Charter of Fundamental Rights... What is the point of all this if it is not included in the Treaties?
A significant step has been taken with regard to security and defence policy, and in this sense I would like to underline the fact that the Community spirit is winning us all over. Who would have said a year ago that Finland would be the country which would preside over the European Union at a time when it was taking such a decisive step in terms of security and defence identity? I believe this shows that, together, we are doing things and taking positive steps.
Curiously though, we do not explain them and we do not sell them. And nor do we accept an important task in this Parliament which is, in the name of transparency and through clarification, to try to create Treaties which are comprehensible to the citizens. I would remind you that this appears in the Treaty of Amsterdam, but has not been mentioned since. This opportunity, which is so important, has never been taken. I must also say that the Summit statement with regard to the European Parliament' s participation may well be positive to an extent, but we do not like to be described as parliamentary observers. We want to have 'representatives' of this Parliament, because that is the role of our institution.
And remembering what happened at the Seattle Summit, I believe that we have to make a considerable effort to explain to the citizens what we are doing. Otherwise, we run the risk of producing unwanted reactions.
A final word, Madam President, regarding an issue which concerns my group very much. It seems to us absolutely essential that we are able to move forward in relation to capital-gains tax. The European process cannot be seen as a process in which there is less and less capital gains tax and more and more tax on wages. If we continue along these lines, we may find that those in work will react against the European process, especially within a framework of financial globalisation which lacks rules. Therefore, Madam President, I believe that the Finnish Presidency has taken an enormous step forward. What is now required is a sustained, hard, arduous and persistent effort to keep things moving forward. But, above all, we have to carry out the task of explaining the process to our citizens, and I believe that that is our principal mission.
I would like, on behalf of the Liberal Democrat Group, to warmly congratulate the Finnish Presidency. You have completed a very successful first presidency for Finland but you have done it with a capacity that does enormous credit to the tasks which you addressed.
The Summit has produced a result which is worthy of the times. We are at the end of a century, we are contemplating a new millennium and it is a time of review, a time of outlook and a time of new optimism. I believe, in a certain way, the Summit has captured that. I believe that the major decisions that have been made in respect of enlargement, reform and defence show that there is a sustained vitality in our common European vocation. That is an important message and the central message that has emerged from your successful presidency and on that you deserve rich and proper congratulation.
I should like to say, in respect of enlargement, that my group, as the others too have expressed here today, is extremely pleased to see that negotiations will open soon with the six additional States of Central and Eastern Europe. It is important that we inject a new political dynamic into the enlargement process. The enlargement process itself is essentially a political process and we must not lose sight of that, notwithstanding the many technical dimensions that attend it.
On the question of Turkey: my group welcomes the decision to extend candidate status to Turkey and regards it as positive. We hope that the modernising influences within Turkish politics and society will now take hold of this opportunity and build on it in a positive way. But in welcoming the decision as we do, we insist that those modernising forces must make determined progress towards European norms of respect for human rights and of the relationship between civil and military society; towards the abolition of the death penalty; towards a clear respect for minorities, especially the Kurdish minority in Turkey. The European Union has also made through your presidency a wise choice in insisting that the reform process in the Treaties must be over and operational by the year 2002 so that it will facilitate early accession because it is important to ensure that the reform process should not become the enemy of the enlargement process.
The IGC has the opportunity to enhance efficiency and effectiveness and to deepen the democratic character of the European Union. However, we are disappointed that the IGC agenda which has been contemplated at Helsinki has been limited to what has been described as the Amsterdam leftovers. I accept that these are not merely crumbs on the table, they are significant slices of reform but we must grasp this opportunity to do more. My group, through this House, will work with other parliamentarians and with the Commission to try to convince the incoming Portuguese Presidency to be more ambitious in the reform, all the while respecting the timetable.
I share the view of other colleagues that it is unfortunate to describe the role that this House can play as one merely of observer. I welcome the fact that we will participate but we participate as equals and not merely as observers.
On the question of defence, we warmly welcome the establishment of the rapid reaction force and its significant and necessary progress - Kosovo has taught us dearly the need for that. My group, however, again wishes to stress the importance that this should be seen in the context of a strong Atlantic Alliance. We must not give any succour to the forces in US politics who show a tendency towards isolationism, many of whose voices are now raised in the current US Presidential election.
In this regard, one suggestion is that we contemplate the establishment of a political and security committee and military committee. Could the Defence Minister of the incoming Presidency come to this House at an early date and make a statement to us? We need to clarify a number of things such as the role of EU non-NATO members in such a force and the role of non-EU NATO members in respect of such a force if they wish to participate. This and other issues should have a democratic airing and this is the place to do so at a European level.
A final comment: I could not sit down without mentioning our deep concern about Chechnya. We welcome the fact that this is occupying the attention of Helsinki. We would urge the IMF also to act vigorously in this regard because, although each State has a right to defend itself against terrorism, what we observe in Chechnya is grossly disproportionate to the scale of the perceived threat and we have to deplore and condemn it at every opportunity.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, my group would first like to acknowledge to those representing the Finnish Presidency that you, as compared with the European Parliament, have improved transparency and the flow of information. The Finnish Presidency has kept us better informed than former presidencies, which is obviously important, as it strengthens relations between the European Parliament and the Council with reference to the Treaty of Amsterdam. The conclusions of the Summit meeting declare, quite satisfactorily, that the Commission at last intends to issue a proposal in January regarding the conditions on which the public will be able to access the documents of the institutions. I would like to tell you that this draft regulation has been leaked to the public, and that is worrying. That does not make for a spirit of transparency; on the contrary, it might even weaken it, so I would ask you to give this matter your attention. The final proposal can surely yet be amended in such a way that it would really increase transparency.
Regarding enlargement, I wish to say that we are very satisfied that the Council has now finally agreed that each candidate country must be assessed on their own merits. This is exactly the strategy we proposed from the outset. Now we have to ensure that we also achieve a balance in the progress we make in negotiations and that candidate countries give sufficient consideration to the issues of social security, equality between men and women, employment and environmental protection.
With regard to Turkey, our opinion is that the European Council should mean what it says, in other words, that the same criteria should apply to Turkey as with the other countries that have been accorded candidate status. We call on you to look seriously into the question relating to the status of the Kurds. Islam is obviously already a European tradition, and so we have no fears of the European Union becoming more religiously diverse. We were not inclined to agree with those in the European Parliament who have been keen to narrowly define the borders of Europe in the belief that Islam is somehow non-European. On the contrary, we think it can indeed be a part of European culture.
Th majority of our group would seem to agree that the European Union should also develop a system for military crisis management, to prevent humanitarian catastrophes. We are very dissatisfied with the way in which the European Council and preparatory discussions have paid little heed to public debate and public opinion. We want to point out that foreign and security policy, as any other, must be democratic, and you must open up this debate, so the public know what the next phases of the process are to be. We do not want the European Union to become NATO' s European military pillar. We want you to strengthen civil crisis management, because, as we all know, it is the wisest thing to do. The non-military prevention of conflicts is always more important, and for every euro invested in military crisis management at least as much must be spent on civil crisis management.
Finally, your position on Chechnya was a step in the right direction. I am certain the European Parliament' s calls to put economic cooperation on ice have had an effect, and we believe that you will remain firm in your opinion that this is not a situation in which we can act as if nothing has happened.
Mr President, a quarter of a century ago, at the time of the Conference on Security and Cooperation in Europe, the spirit in Helsinki was one of peace and cooperation. Now it is a spirit of European militarisation. At the Helsinki Summit, the EU expanded its role to include the militarisation of the Union. We are to establish our own European army for the EU, although it will not be called that officially. The Member States committed themselves to releasing troops from their own authority to form a fifty thousand strong European army and assigned troops equivalent to a whole corps for the joint deployment of the EU. In addition, they are going to create rapid deployment forces for wars lasting no more than a year.
At Amsterdam a common foreign and security policy was referred to. At Cologne it was already a common security and defence policy that was mentioned. Since then, many, following the lead of the Commission, have started talking about a common defence. The ideas expressed speak for themselves. The EU has started to become a war alliance and a military alliance. At Helsinki, the attendance of defence ministers at meetings of the General Affairs Council was officially approved. The EU will thus acquire a Council of Ministers of War. In Helsinki a standing committee on political and security matters was set up. Since Helsinki, the commanders of the defence forces of the various countries have formed an EU Military Committee, which is free of any kind of democratic scrutiny. It was also decided at Helsinki to establish a Military Staff, which will be an EU military planning body for spying operations and mobilisation. Consequently, talk has begun of the need to increase military appropriations. Via the new institutions, a new defence dimension is being created, despite the fact that no agreement has been made in the Treaties that joint military operations fall within the scope of the EU. These decisions should be taken to the EU Court of Justice. Can Heads of State and Government extend the role of the EU without the approval of Parliament?
The NATO countries doubtless intend to put the decisions of the fiftieth anniversary conference of the "Alliance" into effect. Since the decisions taken at Washington the NATO countries have been able to act outside the territories of their Member States. They have assumed the right to attack other countries without a mandate from either the UN or the OSCE. In NATO this is called humanitarian intervention, as it has no mandate under international law. In the EU, it is called crisis management, which also includes forcible peace-making. There was no decision at Helsinki to mandate crisis management or forcible peace-making. As the EU is being militarised, it would seem to be happening with a mandate from NATO.
The Finnish Presidency has ended wretchedly from the point of view of preserving the non-alignment of a non-aligned State. If the meeting were historic this was mainly in the sense that the EU is being militarised. There were no surprises at Helsinki as far as EU enlargement and the Intergovernmental Conference were concerned. In the opinion of our group, the Russian attack on civilians in Chechnya is to be strongly condemned, and it was at Helsinki. In the fight against unemployment, we wish Portugal better success that Finland had.
Mr President, the Helsinki Summit of EU leaders has been quite accurately billed as the European Union's enlargement Summit, and there can be no doubt that this European Council meeting has lived up to this particular expectation.
The EU leaders reaffirmed the inclusive nature of the accession process which now comprises 13 candidate States within a single framework. In essence what this means is that the countries, including Latvia, Lithuania, Slovakia, Bulgaria, Romania and Malta, will now open negotiations on membership of the European Union in March of next year. These new countries join with the original six that are already engaged in extensive talks with the Union covering 38 different chapters of negotiations concerning the enlargement process.
All the countries seeking to accede to the EU regard the prospect of membership of the Union as an essential ingredient in achieving the transformation of their economic and political structures. The leaders of the 15 countries presently comprising membership of the EU believe that there will have to be substantial changes to the internal decision-making processes within the EU if the enlargement process is to take place in a structured and streamlined fashion.
EU leaders have agreed to set the end of the year 2002 as the deadline for the EU's internal preparations, notably the ratification of any institutional changes which are agreed at the future IGC.
We all know that the enlargement process cannot take place unless there is some reform in the decision-making procedures within the European Union itself. However, the deadline being set down for the next intergovernmental conference is very ambitious indeed.
I support working towards reaching an agreement by the end of next year, but equally we must not and should not hurry possible fundamental reforms to existing treaties without due consideration and evaluation. Certainly it would be extremely difficult and impracticable to secure the support of the European public to introduce unanimity for tax harmonisation changes or for decisions concerning foreign and security matters at European Council level. We must tread carefully on the matter of treaty reform for the simple reason that we have to guarantee that we can carry the support of the 340 million citizens in the EU for any such changes.
Turkey has also been designated as having candidate status for membership of the EU although it will have to meet the political criteria laid down for prospective accession, which of course will include proving that respect for human rights is an intrinsic part of Turkish life.
On the issue of Chechnya the European Union leaders were right to bring home to Russia the force of their anger at the brutality of Russian behaviour in the region. A negotiated settlement is still the only real long-term solution for the securing of a peace settlement in Chechnya. The European Union must continue to use every diplomatic avenue open to it to help halt the war in Chechnya.
Mr President, I fear that time will tell that the decision taken in Helsinki to accord Turkey candidate status for membership of the European Union is a political miscalculation that threatens to have dramatic repercussions for our Member States and for Turkey. Whilst acknowledging that Turkey must indeed be accorded respect as an important and culturally-rich nation and friendly neighbouring country with which we want to remain on the best of terms, Turkey still does not belong in Europe. That is only logical historically, geographically-speaking and from the point of view of common sense. We must pluck up the courage to tell this friendly neighbouring country as much. For historical, cultural, religious and political reasons, Turkey has never been part of European civilisation. Quite the opposite in fact. In Helsinki, the European countries bent over backwards yet again for American geo-political interests and for nothing else. Do I need to produce a map to remind you that only three percent of Turkey is on European soil? How can people undermine Europe in this way and strip it of its historical identity by continuing even to consider extending candidate status to a country that lies in a different part of the world.
Finally, I would just like to say something about the logic of common sense, for a number of Member States are already struggling with a massive, almost unmanageable immigration problem. If Turkey accedes to the European Union then the problem will grow to gigantic proportions. This will result in an invasion of the kind that the French President Valérie Giscard d' Estaing once warned about. That is why my party, the Flemish Block, will continue to oppose any possibility of Turkey acceding to the European Union.
Mr President, the Helsinki Summit was an event of historic significance. The EU is to get its own military rapid reaction corps. The world' s largest trading power is to begin establishing its own military force, and the world is on the way to acquiring a new superstate in addition to the USA. To be sure, it has been agreed that the EU army is not really an EU army at all because it is not on a permanent basis, but then nor are NATO armed forces or a Eurocorps on a permanent basis either. The EU army is the same, in having a command structure of troops and hardware to be deployed on a variety of tasks. Let us call a spade a spade and an EU army an EU army. With its own currency, police force and military, the EU is to dispose of the resources normally pertaining to a Nation State. The EU already has more legislative power than other federations, and the essence of the next treaty will be more majority decision making. We are on the way from a confederation to a federal State, but this is still only the last but one treaty before the drafting of a constitution for just such a federal State, for no-one is going to give up the right of veto in regard to the amendment of the Treaties, the levying of new taxes and the sending of soldiers off to war.
The next treaty too will contain familiar echoes of the nation States of old. France and Britain will not be submitting their nuclear weapons to EU control. We are to get a quasi-federal confederation dominated by the three biggest countries, Europe' s former great powers. Enlargement will not take the form of negotiations concerned with creating a common, democratic Europe. The first requirement of enlargement is that the Eastern and Central European countries discard everything they themselves have decided and replace it with the European Union' s common legislation, the sacred and universal acquis communautaire. Their newly won right to deliberate on new laws in elected parliaments is to be transferred to negotiators behind more closed doors in Brussels. Their electors and elected representatives are to surrender power to officials and ministers. Democracy, for them, is to become the exception rather than the rule, as has also happened in our own case.
Matters need not reach this pass. We must hope that there are people who dare to say no to the penultimate treaty before the drafting of an actual constitution and who dare to prepare the ground for replacing regimentation and centralism with a Europe of democracies and diversites. Following this criticism, I should just like to commend the Finnish Presidency for having promoted the cause of openness by means of the Presidency' s new home pages. These have been very useful, and I hope that the Portuguese Presidency will take its cue from this initiative.
Mr President. What struck me first as I studied the final document last weekend was its order of priority. I understand perfectly well that the enlargement of the Union must be given priority in the wake of the upbeat tempo adopted by the Commission for the new accession strategy. However, I would have considered it wiser for an enlargement Summit to give precedence to the matters facing the intergovernmental conference, thereby emphasising that even the tiniest enlargement will not work unless outstanding institutional questions are solved.
However, I was pleased to see that Helsinki resisted both the temptation and the intensive lobbying of the Commission and Parliament and basically concentrated the agenda of the intergovernmental conference on the famous Amsterdam leftovers. This should ensure that other topics will not be dealt with until these have been wrapped up. Improvements on Amsterdam in the institutional area not only concern fundamental matters, they also call for tremendous effort.
Whether or not the decision on Turkey was for the greater good of the Union and Turkey, only time will tell. We very much doubt it. By contrast, the progress made with the CFSP was extremely positive, even if it failed to answer a number of fundamental questions, including some of significance to Austria. The current situation shows how vital progress is in this area. The Union may well be seething inwardly, but in truth it stands paralysed and helpless in the face of events in Chechnya.
As far as employment policy is concerned, I expect more from the promised economic recovery, from the upswing, than from the action plans on paper.
But, all in all, Helsinki achieved an interesting result!
Mr President, President-in-Office of the Council Lipponen and Commission President Romano Prodi gave us an excellent summary of the main decisions taken during the Finnish Presidency and of future tasks that lay ahead. Although I am therefore satisfied with the Finnish Government' s strong grasp of leadership and the fact that either considerable progress was made with the key issues or they were finally resolved, it is clear that the good results of the Presidency stem from the desire by the whole of the Union to develop a common European structure. If I also mention various disappointments, I am not blaming the Finnish Presidency for them: certain matters simply need more consideration; along the same tracks run trains of varying speed, and the heaviest loads are often the slowest.
I am very satisfied with the progress made on a common dimension for crisis management and defence. The bases for the security of people in a democratic Union that is committed to a market economy and respect for the principle of the rule of law are economic growth, increased employment, internal security to combat crime, and a common foreign, political and military security system.
The extension of Union enlargement to all thirteen countries ended the artificial split between the applicant countries. I would say that the decision on Turkish candidacy for membership will furthermore induce this large and important country to determine for itself whether it will ever achieve membership.
The northern dimension was overshadowed by the open crises in Kosovo and Chechnya. I share with Mr Lipponen' s hope that Russia will become a more successful member of the global community, which would make cross-border cooperation possible on Russia' s northern border with the Union and thus give substance to the northern dimension.
The decision to promote all the possibilities of information technology to improve the Union' s competitiveness and the aim to take Europe to the number one position in the world as an information society player are both essential ingredients in the promotion of economic security. In this area, Commissioner Liikanen will have both an interesting and mighty task ahead of him.
Among the disappointments we must once again include certain important issues with regard to the development of the single market and the Union' s decision-making system. The tax package, even a nodding glance at the harmonisation of taxes, failed. The idea of a European limited company could not be taken forward, and the illegal beef war in Europe continues.
Finally, I would like to raise a small but, in my own area, important matter. Where did WADA (the World Anti Doping Agency) disappear to, beyond the reach of the Union, and the watchdog on sports-related illness and the doctor, which Commissioner Viviane Reding reported on 1 December, and in which the Union was to have a key role? Do the Member States not fear the present and future skeletons in their own cupboards in wishing to keep the main responsibility for themselves within the territory of the Union?
Mr President, President-in-Office of the Council, President of the Commission, the Helsinki Summit will go down in history because of the decisions that were taken there. The meeting showed the way for development in Europe far into the future. The European Union will move beyond its borders once and for all at the start of the next millennium. The progress made from the start of talks with the six new candidates for membership, and the acceptance of Turkey as a candidate for membership has been an inevitable part of the European policy to reinforce stability and strengthen prosperity in our continent.
At the same time we have to give yet more consideration to how ready the EU itself is for enlargement and what sort of timetable might be involved. The pace of enlargement has to be in accordance with how prepared both the applicant countries and the EU itself are. Otherwise, we will all be sorely disappointed. The future challenges of an enlarged EU, or even one the present size, will not be solved at the next IGC. We have to prepare for a wider agenda now. However, it was important to decide on a new IGC to resolve the questions which were unresolved at Amsterdam. The Helsinki meeting also bore witness to the fact that there is a need for a broader adoption of the rules for qualified majority voting.
Despite failures at Helsinki, we have to move on quickly to find a solution to the tax issue. We will not be able to prevent even greater inequality in societies and among people unless profits from capital are subject to a minimum rate of taxation within the entire single market area. The European Parliament has continually called for greater transparency for all the EU institutions. A lack of transparency has been a particular source of trouble for decision making in the Council, and Finland, as the country holding the Presidency, has initiated new practices to increase transparency, practices which we would hope will become established before proper rules are drafted. We also made headway on environmental matters. The integration of environmental policy with all policy areas and making it feasible to sign the Kyoto Agreement more quickly were important steps forward. But one disappointment has to be recorded for this autumn: the failure to review the rules for Members and assistants. I know, of course, that the Presidency is not to blame for this. The Presidency has been active and willing to find compromises; the problems and guilty parties are unfortunately to be found in this Chamber.
May I welcome the reform of the Council itself and especially the agreed programme designed to improve the performance and coordinating role of the General Affairs Council. The extension of European Union competence into the defence field accentuates the need for improvements of the working of the Council. It also requires the European Parliament to extend its own scope to the defence field, especially when the Western European Union Assembly is closed down, so that proper democratic scrutiny of this sensitive and controversial field will be provided.
What plans does the Presidency have to start a dialogue with Parliament upon security and defence questions, and when will the Presidency's Minister of Defence make a statement upon the development of a common policy for European security and defence? I should be extremely grateful for a response from the Presidency upon these questions.
President of the Commission, I think that despite all the talk about transparency and openness which our Nordic friends are congratulating themselves on, the Finnish Presidency has managed to obtain, in the conclusions, what the governments actually want: to keep the European Union' s decisions and actions completely free from any interference, not only by Parliament, but also the Commission.
Now, I am wondering, President Prodi, how you can be so happy when the Commission is practically being reduced to the role of report-provider on the most varied subjects, and clearly does not have a central role in the decisions or initiatives, in respect of both the Intergovernmental Conference and the CFSP. I am also very surprised that as someone who has been speaking to us since September about the importance of a comprehensive reform and his willingness on this matter with regard to the Council, today you are pleased that a comprehensive agenda has not been drawn up.
I would like to express my wish that the Members think carefully before accepting Parliament' s opinion on the opening of the Intergovernmental Conference - which is the only, extremely weak tool we have - and that they try, in all ways possible, to convince the Commission that it is necessary to agree to have clear discussions with the Council and its members - including Italian, Belgian and French members, whose speeches on this subject have been, so to speak, a little modest - in order to take the decisions on the future of the European Union out of the hands of diplomats and national governments. I think that pretending everything is going well, when the choice that has been made goes decidedly in the direction of enlarging the Union without deepening it, is profoundly wrong.
When you read the papers and reports from the Summit, you have to admit that George Orwell did not live in vain. At any rate, his Ministry of Truth or the principles behind it have survived him. Now, we no longer talk about war; we talk about humanitarian campaigns. And an army is not called an army; 60 000 armed soldiers are a humanitarian rapid reaction corps. In spite of the fact that the Finnish Presidency has been genuinely enthusiastic in its efforts to promote openness, the Commission has produced a document containing its own, Orwellian, notions of openness. Openness applies only to a very limited extent and not if you ask for it too often, for example as a journalist, and intend to publish the information in question and thus actually sell newspapers. In that case, openness does not apply.
Turkey has also been processed by the Ministry of Truth. It has now become more democratic, even if the Kurds and Turks continue to be oppressed. Yesterday' s debate here in the Chamber concerning European culture was quite a disagreeable experience. It was the debate which arose out of Turkey' s status as an applicant country. What is our common European culture? I want to say at once that I have very little in common culturally with Jörg Haider in Austria or Mr Le Pen in France or, for that matter, with my own countryman, Mogens Camre in Denmark. I feel I have much stronger cultural ties with progressive Turks and Kurds who are fighting for justice, freedom and democracy, and I am looking forward to the day when they can be welcomed into a European working partnership. I am looking forward to Europe' s beginning to take its multi-ethnic culture seriously, but as long as the death sentence against Mr Öçalan is still in force, this is quite the wrong moment to send the Turkish Government a signal to the effect that Turkey is welcome as an applicant country
Mr President, while it is positive that the European Union wants other countries to accede so that it can consolidate the growth of democracy there and reinforce their economic capabilities on the world market - where, let me say yet again, we must defend the distinctive character of national products, by combating type-approval and standardisation, which undoubtedly lead to the decline of individual cultures and product quality - it is just as necessary that Parliament clearly reasserts that a new country' s membership is dependent on the requirements laid down in Amsterdam actually having been implemented in that country.
In this respect, we would point out moreover, that the issue of dangerous and obsolete nuclear power plants is still unresolved. Moreover, Parliament has already taken a position on this. It is just as obvious though, that enlargement in the envisaged timeframe does not allow either for the immediate creation of a common foreign policy or the drawing-up of an economic policy programme, even though the latter is very urgent, especially in the light of the recovery of the dollar against the euro and the disappointing results of Seattle.
Therefore, it is with regret that we must tailor our former hopes to current requirements, and the only solution seems to be to undertake a new type of agreement, within the Union and before it accepts new members, countries which have the same interest in a Common Foreign and Defence Policy, in common laws that will guarantee the fight against crime, drugs, uncontrolled immigration, countries that want to regain their common right to campaign against violations of human rights by taking active steps to combat cruelty and genocide.
The choice made at Helsinki to set up one of the first units of a European army is heading in the right direction and must be supported by Parliament, in the hope that the initiative will not stop at this first step. This hypothesis, which we are putting forward in the hope that those who agree with the same objectives are finally starting to discuss possible new agreements, must not be confused with the notion of a multi-speed Europe, but should instead be thought of as a two-tiered Union. We are proposing a political level for the current Member States which choose to make a great leap forward in this sector, and a second, economic level for the fifteen current Member States and the new members.
Obviously, with time, anyone who makes the request and meets the requirements will be able to take their place at the political level, but today, if we do not proceed quickly in this direction and consider enlarging by almost doubling the number of Member States without well thought out and tested institutional reforms - there is no time left to test them out - we are sounding the death knoll for the dream of a political Union which is able to respect identities, cultures and traditions, but nevertheless contributes to the creation of a new model of European citizen. It is clear that for some, enlargement does not mean strengthening the Union but watering it down, marking the end of the hopes of our founding fathers.
Finally, I would like to extend an invitation to the Commission so that it avoids continuing to propose measures on asparagus and lupins and instead seeks to give us a political and economic plan before it becomes a laughing stock.
Mr President, firstly a premise which, I believe, is true for every one of us, but most especially for our President, Nicole Fontaine. I feel the matter of the status that the two Members of Parliament will have at the Intergovernmental Conference is quite intolerable. We cannot accept it, and our President should make this known. This is the status of NGO. Do we wish to be and to continue to be an NGO? We would be, like the NGOs, mere observers. I think it high time that Parliament knew how to say no to this state of affairs.
More generally, I find your memory rather selective, ladies and gentlemen. At Amsterdam, the conference concluded with the fact that if we were to number more than 20 members, we should have to implement at least three reforms. This is no longer the scenario. The current scenario envisages 27 Member States and yet more in the years to come, requiring much, much more far-reaching reforms. By accepting these conclusions, we are making ourselves, Council and Parliament, accessories to a policy which will prove to be extremely serious in the years to come, and which will bring the entire European Union to a halt.
This Parliament cannot pretend it does not understand or that it is not aware of this policy. We cannot, as some of my fellow Members have said, consider that we can discuss matters with the Portuguese Presidency when we already know there is a majority in the Council ready to oppose adding items to the agenda. We must use the only weapon available to us, and if Mr Barnier does not agree to call it an all out strike, then let us call it resistance. In any case, we cannot defer until June the battle that we must wage in January.
Our problem is the opinion which we must deliver prior to the start of the Intergovernmental Conference, i.e. as early as January. We could, of course, act complacently, we could pretend to close our eyes and to believe that we might convince the Portuguese Presidency, which in turn may convince the other Member States. We can delude ourselves. We have already done so often enough. Now, perhaps, it is time for Parliament to wake up.
As regards enlargement, I think we are insulting a number of countries, without even being aware of it. We extended candidacy to Turkey. This is fine, even if, as always, it was done too late. But we are abandoning countries such as Albania, Macedonia and Croatia, even though there is no reason to abandon them, since we decided that each country might enter the Union when it has implemented the necessary reforms. We must extend candidacy to these countries as a matter of urgency, just as, as a matter of urgency, we must recognise that Chechnya is not located somewhere on the moon, but in a region of Europe, in the Transcaucasus. It is a matter of urgency that Europe should have a policy worthy of the name in this region, otherwise, just like the Balkans over the last ten years, we shall see it becoming a region of war and destruction, as is already the case in Chechnya today.
Mr President, who actually persuaded whom to extend candidate status for membership of the EU to Turkey, at the end of last week? The Council together with the Commission or the applicant themselves? The diplomatic urgent mission undertaken by Messrs Solana and Verheugen points towards an interesting answer to this question.
It is a state of affairs that indicates very clearly how strained mutual relations between Athens and Ankara still are. Indeed it was above all Greek pre-conditions in respect of Turkey' s candidacy - think of the Cyprus question and border disputes in the Aegean Sea in particular - that prompted Messrs Solana and Verheugen to hurriedly take to the air in the direction of Prime Minister Ecevit. And rumour has it that it was only because of American intervention that the Turkish coalition government eventually accepted the European promotion.
Who in Europe actually has cause to be pleased at this odd approach? Particularly now that Prime Minister Ecevit is going to stick to his guns regarding the political division of Cyprus, not to mention one of the most crucial, implicit accession requirements for Turkey: voluntary renunciation on the part of the country' s formidable military apparatus of its considerable political power.
Anyhow, it is characteristic of the situation that Prime Minister Ecevit rightly pointed to the great geo-strategic importance of his fatherland vis-à-vis the West. An argument that certainly gains force in the light of Russia' s barbaric, imperial pacification tactics in Chechnya. However, it is for NATO alone, not the European Union, to secure military balance and counterbalance in the turbulent Caucasus region.
We count amongst the positive results of the Summit the fact that candidate status for membership of the EU was accepted for five more Eastern European States and the Council' s statement, or rather its clear exhortation to Russia' s political leaders. Sadly enough, ten years after the fall of the Berlin Wall, ten years after the spectacular revolution in Central and Eastern Europe, fear of Moscow continues to cause the nations of this region to seek security and economic prosperity in the West. This state of affairs is every bit as deserving of Mr Solana and a European Commissioner undertaking an urgent mission to the Kremlin.
Mr President, the Finnish Presidency has, without doubt, taken the development of the European Community forward. However, European security policy must be seen as one of the failures of the European Community in the light of its reaction to the centres of conflict in Chechnya and Grozny. We as a European Union will only gain credibility with the outside world and with our own people once we stop making too much of a distinction between various centres of conflict.
One of the problems as I see it, however, is in relation to the human rights of the various minorities within the Union, especially with regard to freedom of worship. There are still huge differences within the European Member States as far as the recognition of religious minorities is concerned. For example, it is at present practically impossible for Orthodox Jewish communities in Germany to set themselves up as an independent community. The incoming presidency will have a special responsibility to regulate the rights of religious communities within the EU.
Mr President, Mr President-in-Office of the Council, President of the European Commission, I am only too happy to second the positive statements made by our group chairman Hans-Gert Poettering and Mrs Suominen. I am not going to repeat them. But, Mr President-in-Office of the Council, you also said that the Helsinki Summit did not deliver the goods. I thought that was a very apt way of characterising the situation. I shall just cite three disappointing outcomes.
My first example is the IGC. Mr Poettering has rightly already pointed out that the three Amsterdam leftovers do in fact represent a very minimal package, and in particular, that the question of qualified majority decision making is still a major point of discussion in the Council. The door is already slightly ajar, but on no account must we lose sight of the fact that the Helsinki Summit failed to adopt the recommendations of the Committee of Wise Men under the direction of Mr Dehaene following the excellent proposals prepared by the European Commission under the direction of Commissioner Barnier. This was a very disappointing development in my view and so I really hope that the Commission and Parliament are in a position to convince the Portuguese Council Presidency that we need to go a little further than is the case at present.
Of course security is another area that still needs to be properly resolved. What exactly is Mr Solana' s role and what is the European Commission' s role? If you take a look at the annexes then what you will see are numerous questions relating to the whole issue of democratic control. What does the European Parliament intend to do? What do the national parliaments intend to do?
The taxation package certainly was not a key issue but then how can you face the citizens with the news that after so many years the slight increase in taxation of capital that we need is still outstanding. Three thousand jobs are given priority in one Member State but not in others. That is not what solidarity is all about and neither is it something we can defend. I therefore hope that Mr Prodi will take the lead during the next Presidency, so as to ensure that the Member States get the message at long last.
Mr President, an historic decision has indeed been taken in Helsinki. It is a cheque made out to the future and, to be frank, neither you nor we know how we can honour it. After the unanimous vote on the enlargement process, no further doubt can or will be cast on the seriousness of our intentions and of Turkey' s intention to meet the Copenhagen criteria as quickly as possible. It is the will of the Helsinki Summit that the European Union should number 28 Member States in a few years' time. However, Mr President-in-Office of the Council, Mr President of the Commission, a number of questions then arise as to the scope of the decisions which have been taken.
Do you really believe that, once the Amsterdam leftovers have been cleared up, our Union will still have the power to act and will still be transparent and democratic with 27 or 28 Member States?
Do you really believe that we can maintain the present language rules in our institutions with 15, 16, 17 or 18 languages? Do you believe that we can maintain the present internal modus operandi of our institutions, of the Council, the European Parliament and the Commission and the balance between them with 27 or 28 Member States?
Do you really believe that Turkey, the European country with the largest population and a long history its own, will merely join the European Union as its 28th Member State rather than changing the very nature of it? Do we not need a plan for moving the Schengen borders to the Euphrates and Tigris? Do we not need a plan for dealing with accession applications received by the European Union from the States of Eastern Europe and the Caucasus in the wake of the Helsinki decision? And for dealing with Russia if we receive accession applications from the States of that region? I trust that we will find the flexibility within the European Union, the flexibility which has so far completely eluded us - what we previously described as flexibility notwithstanding - in order to safeguard the cohesion of the European Union. I trust that we shall, over coming years, find the strength and the courage to answer these questions and to find answers of our own before others find them for us.
Mr President, we hoped that, after the Berlin Wall came down, certain limits could be placed upon the atrocities committed in the world. That is why we intervened in Kosovo where an odious regime was in the process of driving out a whole people; and that is why we were delighted when Indonesia' s atrocities in East Timor were eventually brought to an end. But now we are seeing, in Chechnya, ruthless state terror directed against an entire population. We see an army combating terrorism by razing towns to the ground and causing hundreds of thousands of people to flee. We see a government and a presidential candidate courting popularity by pounding what they perceive as the Chechen enemy into the ground, and we see how, in the election campaign in Russia, there is almost no opposition to this cruel strategy.
In the EU, we have been too weak in our protests and with our sanctions and, in that way, have betrayed the liberal and democratic forces in Russia. Thanks are due to the Council for the fact that it is now finally speaking plainly about Russia' s flagrant breach of a whole range of international obligations. It is now a question of the Council' s honouring its words. Everything must be done to enable us to help bring this barbarism to an end and to ensure that vital humanitarian aid is provided to hundreds of thousands of civilians. This century has been terrible enough, but the end of the century has also been full of promise. The issue where Chechnya is concerned is really one of whether this is to be the last tragic convulsion of an unhappy century or the start of a new century which is just as tragic.
Mr President, I thank every one for the kind comments they have made here regarding Finland, as the country holding the Presidency, but at the same time I would also like to thank people for the criticisms that have been made. Much attention has been paid in the discussion to the Intergovernmental Conference and the need to reform the Treaties. At the European Council in Helsinki it was the Council' s opinion that a decision on the Intergovernmental Conference should be arrived at quite quickly, and, if possible, by the end of next year, so that there will be time to ratify the agreements and enlargement can get under way.
I think there are two considerations here, which I want to focus attention on. Firstly, the three issues left over from Amsterdam are by no means trivial matters. There has already been talk here of increasing qualified majority decision making. The fact that it is on the agenda means, as I understand it, that we have to go in that direction. But that too is a huge question of principle, and after we have drafted this agenda it will then be met with the differing opinions of Member States. However, the door has been left open a crack and at the Intergovernmental Conference the discussion will turn to whether we need to raise other important matters relating to amendments to Treaties, so that the European Council can debate this issue again.
I would like to mention another consideration here: do we believe that enlargement should be postponed? As I understand it, we are facing such constitutional questions with regard to Treaty changes that, as national parliaments ratify these sorts of decisions, we will have to have sufficient time to debate the issues in the Member States and we will have to involve national parliaments in these reforms. That will not be an easy task. I fully acknowledge this and I would like to thank Romano Prodi, the President of the Commission, for having had the courage to raise these matters. They are important for the future of Europe. They have to be discussed in the near future but we cannot do everything at once, and that is the problem here. The issue of language is an example of something that must be discussed with maturity and courage. As a representative of a small country I can say that we have to be prepared.
There has been much discussion here on security and defence policy. To the question of whether defence ministers should come here, I cannot say no, but I would point out that the General Affairs Council handles these matters, and so defence ministers can participate if need be. It is quite understandable and necessary that the European Parliament should wish to focus attention on these matters, and I agree with Mr Poettering that we should not dilly-dally in this. For that reason, in Finland we are most satisfied that we were able, during the Finnish Presidency, to have a decision on this in such a ready state that we will have a policy on the matter from now on. Perhaps Mr Seppänen has not read the Treaty of Amsterdam. We are acting within the framework of the Treaty of Amsterdam in this matter. The Helsinki conclusions state that there is no question of a European army, and we are not really creating any sort of crisis management capability or crisis management force that would go out warmongering.
Mr Suominen raised the issue of the northern dimension. In this matter we achieved Finland' s goal, as the country to hold the presidency, which was that agreed by the Member States and the partnership countries at a conference in Helsinki on a previous occasion for the drafting of an action programme. The European Council in Helsinki reconfirmed this. In Finland, we are obviously satisfied with this, but once again I would like to stress that in Europe we have a southern, eastern and western dimension, just as much as a northern one. They are all issues we have in common. The northern dimension is very much about long-term effective cooperation with Russia, which is a great advantage for us both and absolutely irrespective of what is happening in Russia and Chechnya at the moment.
The subject of sport has been raised here. Where did sport get to at the Summit? Sport is without doubt socially significant and an important thing for millions of Europeans. I consider it necessary to return to this subject. It is obviously a question of competence and the fact that here issues are discussed from many points of view. There is the point of view of the single market - we will recall the Bosman case - and there is the point of view of health, which is related to the issue of dope testing. On the whole this matter should be prepared for debate, and the European Council, for that reason, did not want to adopt a position on this in the conclusions, as the necessary preparatory work and debate were lacking.
Finally, as a sort of legacy of the Finnish Presidency, I hope that all the institutions of the Union will take the issue of transparency and good governance seriously. I understand that we are dealing with different cultures. No country can say that they do things best. We must understand one another, but the direction must clearly be towards greater transparency. When we were putting the Treaty of Amsterdam together, Finland' s idea and suggestion, which was accepted, was that transparency should be the first principle, and there should be exceptions made to it and not the other way round. It is also in this spirit that we should prepare matters for debate in the future.
Interinstitutional balance is very important. We Finns, in discharging our duties as President, gained a lot of experience of this, and I would hope that instead of the institutions competing with one another regarding who has achieved what and who was first, we can concentrate more on cooperation, because that is what we need. Each institution has a very important job to do. From the point of view of a small country we need a strong Commission. We should have the sort of Council that functions well and in which the main objective is the common interest. The European Parliament then has to oversee all this. Here new ideas can be put forward. This is a forum in which Europeans meet to discuss the important issues of the future. On behalf of Finland, I would again like to thank everyone for all the support we have been given by all the institutions and all the Member States of the European Union.
I should like to take this opportunity on behalf of Parliament, through you, to express our thanks to your officials for all the good cooperation we have had during the last six months.
. (IT) I will take the floor again very briefly, Mr President, to make some points about the previous debate.
I can see that there is an almost unanimous feeling of disappointment over the failed agreement on tax matters, and I believe that the reasons for this are broadly shared. There was also almost universal agreement about Chechnya and the need for us not to have double standards in our foreign policy, but to reassert the principles which are the cornerstone of the European Union. Moreover, there is a generally favourable opinion of the European Union' s rapid intervention force, even if there were some who disagreed over this. It has always been the tradition to disagree, not only in the European Parliament but also in many national parliaments, when it comes to issues relating in some way to military matters, and the possibility of having a European army.
Nevertheless, I would like to comment briefly on the more controversial subject of the Intergovernmental Conference. I have to say that the Commission is not in any way being excluded from decisions on the Intergovernmental Conference, and I also have to say that Parliament' s role has been increased, with respect to Amsterdam, even if the progress is less than stated by the Commission and the President of Parliament during the Helsinki debate. But some progress has been made, and we can analyse it objectively: two representatives of the European Parliament will participate in all the talks and will be able to intervene at the beginning and end of each meeting at the Intergovernmental Conference; in addition, in each meeting of this type there will be talks between the President of Parliament and the Heads of State and Government. This is minimal progress, but I assure you - and this is the important message I want to give you - that in this area, the Commission and the President of Parliament have taken the same line on increasing the presence of Parliament itself. I think that this is a route we should pursue. We must therefore say that the direction we have been heading in is the right one, even though the pace is extremely slow compared with the pace we had set ourselves. However, we must not only look to the past: this is some advice, a lesson with a view what we have to do in the coming six months.
Leaving the door open as regards the agenda for the Intergovernmental Conference also provides an opportunity for the Commission and Parliament to cooperate in bringing in the reforms that we want via that door. Before the Helsinki Conference, the door was closed; its opening is not, of course, a particularly significant result, but it is a lot more than we had expected and a lot more than was going to be allowed before the start of the Conference. We must therefore learn a lesson as regards working together over the coming months. We need to cooperate closely, precisely because it is through this door that the necessary reforms can come.
As for the rest, I will conclude with an observation on enlargement. It is true, as Mr Poettering said, that time will tell whether or not it will be historic, but the decision is an important one. As a consequence of this decision, we shall have to change a large number of our rules and current points of reference; we shall have to change a lot about our life, our culture, our budgets, our positions - everything we are doing. It is a decision which has yet to be implemented. On the other hand, it is clear that it will take years and a thorough analysis, because we need to reassure the public in the countries that are joining the Union, by showing them the real situation here, and making an accurate and serious comparison of legal, economic, political and transparency issues. In short, we have started a process that will take us to an historic conclusion. We have not yet reached it, but what we decided at Helsinki will have an enormous bearing on the work of Parliament and the work of the European Commission. This is another area we must work on together so that a virtuous circle will come of it, and so that politics as well as the economy - both ours and of the countries that have applied for membership - can grow together and expand in the future.
Mr President, I rise to say that this has been an extremely short debate. We have heard the replies of the President-in-Office of the Council and the President of the Commission, who replied to the speakers who had already taken the floor. I cannot see the point in continuing this debate. I do not think it wise to proceed in this way in Parliament.
In my opinion, the debate closed with the replies by the President-in-Office of the Council and the President of the Commission, so I request that you remove my name from the list of speakers.
(Applause)
(The debate was suspended for a formal sitting at 10.30 a.m. and resumed at 3 p.m.)
Annex: Inauguration ceremony for the Louise Weiss Building
Mr President of the Republic, it is my great pleasure to welcome you warmly to the European Parliament. You have agreed to inaugurate our new building in Strasbourg, thereby becoming the first European Union Head of State to speak in this new Chamber. This is only natural, since here in Strasbourg, Parliament is France's guest.
Parliament is honoured by your presence, just as it was two years ago in Brussels when King Albert II of Belgium came to inaugurate the Espace Léopold.
Forty years after its inception, the European Parliament finally has its own home in this complex of buildings spread out harmoniously on either side of the confluence of two peaceful streams, like a symbol of Europe's determination to create dialogue and union against a background of peace.
Just as European integration is a collective process, contributions to this project, which was, during the construction period, the largest public-sector building site in France, have come from many sides.
First of all, I should like to draw attention to the strong support lent by the French State, the President of the Republic and the French Government, which provided a financial guarantee, and by the prefects of the region and the département, who represented the State, and to emphasise the close attention which you yourself, Mr President of the Republic, have paid to the development of the project and the completion of the work.
I should also like to pay tribute to the authorities of the City of Strasbourg and, in particular, its Mayor, Mr Roland Ries, and his predecessor, the Minister of Culture, our former colleague, Mrs Catherine Trautmann.
Your determination has been equalled only by the love you have for your very beautiful city and your determination to consolidate and raise its international profile.
I, of course, include in this tribute Mr Pierre Pflimlin, ...
the former Prime Minister of France, who was Mayor of Strasbourg for 24 years, and also President of our Assembly from 1984 to 1987. I salute him as one of the great driving forces behind European integration and offer him our deep respect and my affection.
(Applause)
Here, in Strasbourg, a European building site is intrinsically a matter for Alsace as a whole and I should like to stress the moral and financial support provided by the Alsace Regional Council and the Bas-Rhin General Council under the leadership of their presidents, the late Marcel Rudloff, Daniel Hoeffel, Adrien Zeller, also a former Parliament colleague, and Philippe Richter.
Naturally enough, our thanks also go out to all those directly involved in the design and building work, the developer, the architects and the thousands of engineers, technicians, workers and sub-contractors who worked so enthusiastically on the project.
Today, I have the feeling that the shortcomings and problems in connection with the functioning of this building which we quite rightly complained about in July and which have quickly been remedied are now essentially forgotten.
With Brussels, with Luxembourg, the European Parliament spreads its activities between three places of work. We accept this unusual arrangement as a legacy of history.
As regards Strasbourg, I would merely say that this place has a specific purpose, one imbued with the spirit and memory of Europe, which the Amsterdam Treaty has now set in stone.
It was Lord Ernest Bevin, the Foreign Minister of the United Kingdom, who, in 1949, almost exactly 50 years ago, was the first to suggest Strasbourg as a powerful symbol of a new Europe in which peace had been restored.
(Applause) He urged, and I quote, that 'this great city, which has borne witness to the stupidity of the human race ... should become a symbol of the unity of Europe ... an ideal place in which to pursue this great project in an atmosphere of good faith, rather than domination'.
This building, which houses Parliament's Chamber, will henceforth bear the name of Louise Weiss. I am moved by the memory of this intrepid political journalist, who was born in 1893 and who, immediately after the end of the First World War, threw herself into the struggle for peace, European integration and women's suffrage.
Louise Weiss has remained the symbol of a visionary commitment to the cause of women and the cause of Europe, both of which are still highly topical. In 1979, after the first election of the European Parliament by direct universal suffrage, she was the oldest Member of our Assembly. Following the opening sitting which she chaired in that capacity, she had the joy of seeing Mrs Simone Veil, who is present here today, elected the first President of the European Parliament.
(Applause)Today's inauguration comes at a time when the European Council in Helsinki has just taken the brave step of launching the process which will ultimately lead to the reunification of Europe as a whole within the Union, the reform of the institutions in line with that enlargement and the creation of an independent European defence organisation.
It will not be easy. However, the history of European integration, which now stretches back half a century, has consistently been marked by the efforts which have had to be made with a view to overcoming initial conflicts of interest or differences in outlook between our States and ensuring that the common interest would ultimately prevail in a spirit of solidarity. The problems which have arisen over the last few days between two of our States, however deep-seated they may be, and regardless of their human and economic implications, will not prove exceptions to this rule. I am convinced that they will succumb to this desire to reach a conclusion based on consensus.
This inauguration also comes at a time when Parliament can be said, without exaggeration, to have reached political maturity, not least as a result of the advances secured by means of the Maastricht and Amsterdam Treaties. It now enjoys full recognition both within the Union and beyond its borders. I am delighted to note the presence here today of the highest authorities of all the European institutions, and in particular the Council, of which the Presidency is currently held by Finland, and I welcome Prime Minister Lipponen, ...
(Applause)
and the European Commission, led by Mr Romano Prodi, and many ministers and representatives of the Parliaments of our Member States, not to mention the Council of Europe and its European Court of Human Rights, which remains our neighbour and was for so long our host.
The task must now be to make Parliament's democratic accountability commensurate with the new powers which the States and peoples of Europe have conferred on it. Let me assure you, as the people whose presence has lent this inauguration ceremony its full European dimension, that our institution is duly mindful of this task.
May today's ceremony, which you, Mr President of the Republic, have honoured by your presence, send out a message of unity to all the citizens of the European Union on the eve of the year 2000. Without further ado, I give you the floor.
(Loud applause)
Madam President, Presidents of the European institutions, Ministers, Members of Parliament, Ladies and Gentlemen. I should like to begin by thanking you personally, Madam President, for your warm and friendly welcome.
Your election last summer as President of the European Parliament came as the crowning honour of a great European career: fifteen years as an elected Member have earned you the respect of your colleagues and of all those who fight in the cause of Europe.
With your name I should like to couple that of the great figure of Louise Weiss, after whom this building is now named. She was of Alsatian origin, with German, Austrian and Czech forbears. All her life she was an advocate of Europe. Against the tides and currents of this century' s tragic history, she believed in the reconciliation of Europe and of our peoples. You may know that it was at my request, in 1979, when she was aged 86, that this indefatigable fighter for the cause of women and of Europe agreed to stand for the first time for elected office. Her commitment found its place in this House.
This inauguration, ladies and gentlemen, marks a significant date in the history of your Parliament. What a long way we have come since the first meeting in 1962 of the Joint Assembly of the European Coal and Steel Community, and since the first election of MEPs by direct universal suffrage, 20 years ago!
It was high time for the European Parliament, strengthened every day in its legitimacy and in its own role, to acquire a separate identity from the Council of Europe which has accommodated it for nearly half a century. It was both desirable and necessary that it should have its own building.
I should like to pay tribute to all those who have worked on this enormous project: the architects, the Strasbourg regional planning and construction agency (SERS), the building contractors, the technicians and the workers who have participated in this great adventure over the past four years so as to provide Europe' s representatives with a fitting forum for their debates.
I should like to thank the regional authorities, the Alsace Region, the Département of Bas-Rhin and the City of Strasbourg, who, in cooperation with the French State, have given their support to this achievement.
So often torn apart by history, in the crossfire of continental rivalries, Strasbourg today embodies the ideal of peace and democracy for our whole continent. In housing your Parliament, as well as the Council of Europe with the European Court of Human Rights, Strasbourg has become to some extent the capital of European citizenship.
Today we should think about how all Europe' s various capitals can live together within an enlarged Europe. The network of links between the seats of Europe' s institutions and with the Member States should be as dense and as uncomplicated as possible. We are aware of your concerns and you may rest assured that I shall do my best, from my position, together with the French Government, to answer them to your satisfaction.
When your Assembly moved into these premises nearly six months ago, much was said and written about the new building and the problems it encountered in its first weeks. Legitimate concerns were expressed, shared by all those, whether MEPs, administrators, officials, journalists or tourists, who worked in and visited these buildings. However, I am sure these were mere teething troubles, which probably could not have been avoided in a project of this size. They are gradually being overcome thanks to the energetic measures which you, Madam President, together with your Secretary-General, have taken since assuming office.
I am sure that everyone will soon find their feet here. Soon, I hope, no-one will express anything but admiration for this fine building which has given your Parliament a seat worthy of the task conferred upon it by the Treaties. A very important task, ladies and gentlemen, and one whose scope is continually increasing. Your institution, in which the voice of our peoples is expressed, is involved in all the debates which are going on in Europe, and this year which is now ending will undoubtedly be the year of the European Parliament.
The collective resignation of the Commission, last spring, following the report of the Committee of Wise Men, which this House had called for, marked the end of an era. It did away with the perception of Europe as over-technocratic and over-secretive. Your vigilant scrutiny of the use of European funds showed your determination to exercise your powers to the full. We must put an end once and for all to the idea that the European Parliament has few powers. Each successive treaty which has been concluded on the way to the present Union has increased the European Parliament' s powers and responsibilities. First of all it was given budgetary powers, then the Treaty of Maastricht gave it the status of a co-legislator, and this status was then strengthened by the entry into force of the Treaty of Amsterdam a few months ago.
With the extension of codecision there are now few areas in which you are not involved, and the citizens of Europe, who followed with interest the hearings of the candidates prior to the appointment of the new Commission, were able to see for themselves not only the importance of this House' s role, but also the impartiality and competence which each one of you brought to the process of appointing the European commissioners. I should like to pay tribute here to the volume and quality of the work which is accomplished here, in your committees, in your plenary sittings and in the Conciliation Committee involving the European Parliament and the Council, a veritable crucible in which European law is forged.
This everyday work of legislation and supervision has become an essential part of the life of our Union, but one which does not encroach on the prerogatives of the Council or the Commission, for we all wish to respect the institutional balance provided for by the Treaties. Your role will grow still further with the fresh reform of the European institutions which the Helsinki European Council has just launched - and I should like to pay tribute to the outgoing Presidency which has worked extremely hard to achieve the success of the Helsinki Summit.
Alongside the planned extension of qualified majority voting to cover new areas, it seems to me to be natural that your Parliament' s powers should be widened as a co-legislator in these fields. It is essential that you should make your point of view heard on this institutional reform. It is your wish, and the European Council has just adopted provisions to this effect at Helsinki. I shall ensure that they are implemented in a spirit of openness during the French Presidency of the Union, which I hope may make it possible to complete the work of the Intergovernmental Conference. I also welcome the fact, Madam President, that after the successful experiment we have seen in Helsinki, you will once again, at each European Council, be able to carry on a genuine dialogue with the Heads of State and Government rather than merely making a speech setting out Parliament' s views.
Your Assembly is an institution which is gaining in power within the Union, but too many Europeans are still ignorant of your role - as witness, alas, the low turnout at the European elections in nearly all the Member States. Let us therefore combine our efforts to ensure that the electoral system throughout Europe brings ordinary citizens closer to those who represent them in Strasbourg. Let us adopt a genuine statute for Members, respecting all this House' s prerogatives.
(Applause)
All this would help our fellow citizens identify more closely with their representatives. All this would encourage them to step up their dialogue with their European parliamentarians. You yourself, Madam President, set an example by taking every opportunity to speak in public, by tirelessly explaining your institution' s role and by showing Parliament to be a strong, determined and generous-minded body. Indeed, your enthusiasm is catching.
Ladies and gentlemen, these efforts must not be confined to raising the profile of your assembly. Everyone is aware of this. The aim must now be to win the hearts and minds of our fellow citizens by changing their very idea of Europe. Our peoples often see Europe as technocratic, distant or abstract. We are mindful of their complaints. Little publicity is given to the Treaties and European rules and regulations. The Union too often ignores citizens' day-to-day concerns. It often imposes constraints on their lives. It does not take sufficient heed of the principle of subsidiarity, but at the same time fails to pay sufficient attention to the major scourges of our time, such as unemployment, exclusion, drugs and crime. Well, let us answer these criticisms together.
We must, of course, do more to coordinate our economic policies more effectively, consolidate our social model and create a single area of freedom, security and justice. But first of all, we must explain ever more clearly to our citizens all the benefits which the Union already offers them, all the guarantees it provides, how it protects them and improves their lives. We must explain to them in simple terms how it works. We marshalled all the resources required to do this in connection with the euro. Its appearance in the form of notes and coins will radically alter our citizens' attitudes and habits. It will prompt them to think and act as Europeans in their everyday lives. We are preparing actively for this genuine cultural revolution and the transition to the euro has been accepted so readily by our peoples because we gave ourselves the means to explain its implications and ensure that they were understood.
We must adopt the same approach and implement a broader range of information campaigns in order to ensure that the European project as a whole, our institutions and our policies are better understood. The budget resources needed will have to be released. We will also have to mobilise the efforts of all our political leaders and you, who have been elected by universal suffrage, will have to be in the vanguard and show the way. But if we are to secure the support of all our citizens, ladies and gentlemen, we must also be capable of making the dream of Europe a reality. We must create a citizens' Europe in which each individual gradually comes to see that he or she has a role to play. We must create a common identity which is respectful of national identities, respectful of the peoples who make up the Union, respectful of their languages and cultures. Our peoples do not wish to be swallowed up by Europe. Quite the reverse: through Europe, they want to give new meaning to their existence. We have a duty to build this great common house in which each individual nevertheless feels at home. A house in which everyone lives together, in a spirit of solidarity, but in which each individual retains his or her identity.
We shall secure that support by stressing what we hold in common: a certain concept of mankind and of its freedom, dignity and rights, a social model springing from our common history and based on a tradition of collective bargaining, protection against the ups and downs of life and a State which acts as a guarantor of social cohesion. This is why France wishes to see the European Union Charter of Fundamental Rights adopted during its Presidency. Your Parliament will play a vital part in its drafting, alongside the Member States and national parliaments. The Charter, setting out rights and obligations, will provide the framework, the references and the substance of European citizenship.
European citizenship also means a similar attachment to our own identities and histories, and a long tradition of links between our national cultures, thinkers and artists; this is a tradition which goes back to the Middle Ages and which gave us humanism - in short, everything which underpins our European civilisation. We must never forget that Europe took root in the soil of the human spirit. That is the Europe that we must nourish and encourage to grow, so as to make Europe loved, especially by our young people.
This is why France will give priority, during its Presidency, to education and knowledge, and to exchanges between universities and laboratories, so as to enable young people, students, researchers or technicians, young graduates seeking work or young workers to widen their horizons to embrace the whole of Europe. To that end, France will present to its partners an ambitious practical programme for encouraging mobility. We must help the new generations to develop their European consciousness.
Madam President, ladies and gentlemen, you are the parliamentarians who will usher Europe into the next millennium. It is you who, together with the Member States and the Commission, will prepare Europe to face the great challenges of the future. Let us beware of tracing out today the contours of a finished Europe. Europe is a project, but it is also a process. Even the boldest of the founding fathers did not imagine the euro. Let us measure with pride the road that we have travelled, and reflect together on our ambitions for tomorrow.
Our history, together with the Renaissance, makes this incumbent upon us; over five centuries Europe developed a dazzling civilisation, and then the shock of excessive nationalism and the radical negation of our values led our continent, and the world, into two dreadful wars which broke Europe and destroyed it. For 50 years, we have doggedly and successfully been creating the conditions for a new European renaissance. Europeans must now learn to reconcile their history and their geography. For 40 years the European Union had no need to determine its frontiers: they were imposed on it by the Warsaw Pact's tanks along the Iron Curtain.
By opening up to 13 candidate countries which will later be joined, I hope, by those of the western Balkans, the Union is affirming its mission to gather together the whole European family. This is highly ambitious. I would ask those who criticise Europe's leaders for sometimes lacking courage and ambition to reflect for a few minutes on the challenge constituted by the gradual, vital integration into the European Union of some 200 million men and women from around 20 countries.
Before it opens its doors, the European Union will have to reform its institutions. The work that we embarked upon in Helsinki is necessary, but we already know that it is just a stage. We will have to give much greater thought to the long-term consequences of these enlargements. This constitutes a major challenge. How can we nourish a community of peoples who are so different, not only in terms of their standards of living, but also in their experiences of European integration? How can we do this while at the same time pursuing the vital deepening of our common policies? Should we not contemplate implementing our advances more flexibly, as we have already done with Schengen and the euro?
The Europe which is both widening and deepening must gradually take on its full responsibilities on the world scene. Europeans want this, as the tragedy in Kosovo has shown. They want a strong Europe, a Europe which is capable of contributing fully to building a prosperous, peaceful world, and a Europe which claims its place as a major force in the world. The European Union is already the world's leading economic and trade power. It has equipped itself with the euro, the second major currency alongside the dollar. It signalled its cohesion, its determination and its ability to defend its interests and its model, and to do so with a single voice, at the WTO talks in Seattle. The European Union must now affirm that capacity in the sphere of foreign policy and defence.
The Helsinki European Council achieved a major step forward and others will no doubt follow over the coming year. This strengthening of Europe and the perception which our major partners have of it will help to clarify the image which our fellow citizens have of Europe and themselves.
Ladies and gentlemen, these are the tasks facing us, the political leaders and elected representatives of the Union. Next year, taking over from Portugal, France will have the honour and the responsibility of holding the Union Presidency and leading Europe to the threshold of the third millennium. Its priorities are the same, I know, as those of this House: a Europe of citizens, knowledge and innovation, the Charter of Fundamental Rights, reform of the institutions and enlargement, European defence. Rest assured that my country is determined that you should play a full part in the work and discussions which mark its Presidency.
In exactly one year' s time I shall return to this Chamber to assess with you the six months of that Presidency. We will measure the progress made. I am convinced that together, sharing the same vision of Europe and pursuing the same ambitions for the Union, we will have enabled it to take further steps forward. We will have improved its effectiveness, enhanced its spirit of solidarity and strengthened its identity. In short, we will have brought our peoples closer together. This is the way Europe progresses: faster and further than anyone predicts. I am sure that the 21st century will see a humanist and prosperous, powerful and peaceful Europe confirmed among the leaders on the world scene. Yes, the 21st century must be and will be that of a European renaissance.
(Very loud applause)
Mr President, I am glad that at least Mr Patten is here to follow this important debate, because there are urgent matters which require discussion. The Council has at last joined the flock and declared sanctions on Russia. But given the length of time the war has already been waging in the Caucasus, this decision is, of course, far too late to bring any real solution to the conflict. Given the massive expulsion of the civil population, it is far too weak a measure.
We have to imagine what is happening over there. Ingushetia currently has more refugees than the indigenous population, with no humanitarian aid to compare with Kosovo. Kosovo had humanitarian aid, here there is nothing. That is the situation. Which is why the Partnership and Cooperation Agreement must be suspended immediately. Russia must be excluded from the G8 Summit and its government must not receive any more credit until a peaceful solution to the conflict has been found.
Exactly what sort of a foreign policy do we have at the moment? It is true that military forces are being planned, but a decision on an early end to the crisis has been delayed for weeks. Europe must not just be the Europe of oil multinationals; it must also become the Europe of human rights, which is why we in the Group of the Greens/European Free Alliance are calling for a conference on the Caucasus in collaboration with the OSCE so that a contribution to peace in this region can finally be made. We shall continue discussions with human rights representatives from Chechnya, including discussions of projects. I hope that the Commission will give proper support in this matter by making a contribution to peace and prevention in the region, because that is far more important than the military forces decided on in Helsinki.
Mr President, Commissioner, the Council has taken a significant step towards the militarisation of the European Union with its decision to develop the military crisis management corps. The European Union has shown just how well it understands these crises by contributing to the disintegration of Yugoslavia, particularly with its barbarous and murderous attacks on the Yugoslav people. It has shown its understanding by taking part in the occupation of Kosovo and in its continuing efforts to overturn the democratically-elected Yugoslav leadership.
The Council has decided to curtail democracy still further by abolishing the unanimity rule, even on extremely important issues. The decision to extend candidate status to Turkey is, without a doubt, a political gesture towards the Turkish regime, despite the fact that it has made no move whatsoever towards fulfilling the conditions set by the European Union itself. The Council is encouraging Turkey to continue with its violations of human rights, its genocide of the Kurdish people, its occupation of 38% of Cypriot territory and its territorial claims in the Aegean. At the same time, it is thwarting the struggle of the Turkish people, for whom we feel solidarity.
The decisions in Helsinki illustrate quite clearly that behind the show of democracy and behind the lofty words on human rights lurk the creeping fascism of imperialist interests and violence against anybody who resists the new order of things. However, the people of Europe are gradually overcoming their torpor following the overthrow of socialism in Europe and are preparing for a counter-attack.
Mr President, I think that what took place in Helsinki can be interpreted in a number of very different ways. For example, in the field of enlargement, some will be pleased that Turkey has been granted applicant status and others will not be so pleased. But it surely cannot be denied that the Presidency-in-Office of the Council has made significant advances in the field of common foreign and security policy by reorganising the duties of the Council, by clearly promoting non-military crisis management, by adopting a common strategy with regard to Ukraine and also by approving a statement on Chechnya, although we would have liked it to have been a little more forceful and I believe that in time we will be proved right.
Nevertheless, it must be said that, from the point of view of the institutions and the Intergovernmental Conference, the results are nothing to boast about and they prompt us to adopt one of two possible attitudes. The first, clearly, is, as we say in my language, "to cry over spilt milk" , whilst the second - somewhat more realistic - would be to take advantage of the opportunities offered by the Summit statement and to try to persevere in our objectives.
I would take this approach and, to this end, I think that we should try to re-establish that amicable partnership between the Commission and Parliament, who were unable to secure acceptance of their views at the Helsinki Summit.
I really believe that this Parliament, with the assistance of a slightly bolder and more ambitious Commission and, (to be frank), one which is a little more committed to reforming the institutions, could ensure that the misunderstandings of the past give way to more harmonious relations in the future and that we will all be able to promote the reform of the European Union, knowing, as we do, that if we ignore the concerns of the general public, these reforms will never come about and will never be a success.
Mr President, the logical starting point for the key decisions by the European Council was enlargement. So what did the Council do? It completely overturned the enlargement doctrine applied hitherto. Now, we no longer have teams of candidates one after the other but just one race for all the candidate countries together, with Turkey as a candidate country now included.
My group, the Coalition, and I personally feel that, in principle, this is a change for the better. Nevertheless, both the Commission and the Council must remember that relations with Turkey are now Euro-Turkish relations and not Graeco-Turkish relations, as they have either hypocritically or maladroitly maintained in the past. I would also point out, Mr President, that as the Union' s borders are expanding, a large black hole is forming in the Balkans. This black hole includes both Serbia and many other countries and is right at the heart of the new geographical area you are building. Is this political short-sightedness or pure vindictiveness? I, for one, do not know.
Finally, yet another intergovernmental conference and reform of the Treaty have been announced to address the issue of enlargement. Yet another reform, yet another intergovernmental conference, with no Community approach, no role for the Commission and a meaningless role for Parliament, with no consultation with national parliaments and, finally, with no transparency and no accountability towards the civil society. Is this how we are to increase the prestige and appeal of European unification? Have the Heads of State and Government and the Community bodies not learned anything from Seattle?
Mr President, the Summit was indeed historic, especially regarding defence and enlargement, if not the IGC. The Union is at last facing up to challenges to security in Europe. I should like to refer in particular to Turkey. I now accept that making Turkey a formal candidate will help speed up an improvement in Turkey's record on democracy and human rights, concern about which reflects not hostility towards Turkey but attachment to its future in Europe.
Turkish failure to recognise the rights of the Kurds is the biggest single reason for its breaches of European democratic and human rights norms and the pretext for its military-dominated state. So it is astonishing that neither the OSCE Summit declaration nor the Helsinki conclusions make any reference to the Kurds.
Turkey cannot meet European values or ensure security while it denies the different identity of its Kurdish citizens. I welcome signals that Abdullah Öçalan's death sentence may be lifted; but the EU must make clear that if he is executed, accession negotiations cannot proceed. We must insist the Turkish authorities respond to the PKK cease-fire and make moves to political settlement, recognising Kurdish cultural and democratic rights.
Finally, the UK Government must not give export credit funding to the Ilisu dam, which threatens to be a human rights disaster for the Kurds as well as an ecological disaster.
Mr President, the European Summit was less of a success than has been suggested here this morning. The decisions on enlargement, the intervention force and Turkey' s application for EU membership are positive, but the words used to describe the IGC conceal a great lack of political will. The agenda is still open in theory, but there is nothing to suggest that the governments really want fundamental change. On the contrary, so far none of the Commission or Parliament proposals have been followed up. I would very much like the Finnish Presidency to explain why this is so.
It is essential for there to be general majority decision making and increased cooperation. The lack of political will to make this unequivocal choice will paralyse the decision-making process as soon as Europe undergoes enlargement. Those who block fundamental reform want to keep Europe small, even though they might claim otherwise.
Mr President, the Helsinki Summit took account of the proposal for a charter of rights. Today President Chirac made clear his view that an enlarged Europe must be built around respect for rights. We agree with that, but we insist that a democratic European Union must be built on the rule of law as an equal partner with a charter of rights. My SNP colleague Mr Hudghton and I did not join in the discourteous and petulant walk-out from President Chirac's speech this morning. As a result, Mr Hudghton was able to put to President Chirac our point of view and get an undertaking for a possible reply to a letter we sent yesterday.
Another issue alive is that of enlarging the Union. We share enthusiasm for enlargement provided proper institutional reform goes ahead. It should, however, be remembered that there are not only nations in Eastern and Central Europe seeking entry, there are ancient nations in Western Europe too, represented here by the European Free Alliance, which seek fair recognition as members in Europe. Our claims deserve better than an embarrassed silence that contrasts with the welcome others receive. Reform of the institutions must create space for due recognition of existing regions and unrepresented nations.
We used to hear a lot about the Europe of the regions, a phrase less in use nowadays than a few years ago. Not only did the Helsinki Council make paltry progress toward curing Europe's democratic deficit, but it did nothing at all about what ought to be recognised as a regional deficit. Our task in the European Free Alliance is to get it recognised and cured with the help of our colleagues in the Greens/European Free Alliance.
Mr President, Commissioner, unfortunately there are no ministers here! I should like to describe the Summit in maritime terms. The launch was a great success when it came to the major projects which were got under way. There was no friction in the launch. But even though the launch has been successful, it is not known whether the ship is seaworthy and whether it will survive the storms to which it is exposed. I am thinking especially here of the enlargement of the European Union. How will this succeed? In the Summit' s conclusions, clear reservations are expressed about the applicant countries to the effect that several of them do not even fulfil the Copenhagen criteria in the medium to long term and that, in March, an assessment should be made of how the economic criteria are being fulfilled.
I think it is important for the future of the enlargement that we look to how the applicant countries achieve good administration and combat corruption and whether they have stable institutions. The most important thing is not therefore that we should go through the acquis communautaire in detail. You see, it is not doing this which will decide whether the Union can be enlarged and whether the applicant countries are ready to enter the EU. Rather, it is the answers to the basic questions I have just listed. We really need a different approach to that which was adopted during the last enlargement when Sweden, Finland and Austria became members.
Mr President, in my view, the problems and issues to be addressed following the Helsinki Summit fall into two basic entities. The first is the forthcoming Intergovernmental Conference and it is particularly sad that, following the Helsinki Summit and following the extensive debates held here in the European Parliament, the Presidency conclusions concerning the Intergovernmental Conference are so brief. Perhaps they are not quite as brief as we had feared but they are much briefer than what we consider necessary for the European Union to prepare itself sufficiently for the passage from the 20th to the 21st century.
Mr President, it is clear that, this time more than ever, the Intergovernmental Conference and the review of the founding Treaties of the European Union are directly related to another important European Union decision: enlargement. And since the European Union is about to take on board a large number of States - 13 in total - it would make sense to begin preparations to receive these States.
The question which arises from the Presidency conclusions is whether or not the commitments, yes the commitments, and the opinions in those conclusions allow the European Union to prepare itself to receive these new States. I am afraid the answer is no. In a number of resolutions, the European Parliament has already indicated how extensive these changes and reforms of the Treaties would have to be. And the European Parliament will, of course, continue to indicate the way forward given that, as I said before, the decisions of the Helsinki Summit on the Intergovernmental Conference are clearly, and unfortunately, far too limited in scope. There was no mention of the direction the European Union should be taking nor of the vision it should have. There was no mention of the approach it should be adopting. There was no mention of a number of new issues which are, if you like, the main goals and problems facing us in the 21st century.
As for enlargement, which is clearly a very important process and one which must be continued, integrated and completed, a new candidate country is now involved in this process: Turkey. At this point in time, Turkey has been granted a new status, that of a candidate country. However, at the same time, a number of conditions have been laid down which Turkey must fulfil before it can become a member of the European Union. It is important that these conditions be fulfilled. It is important that Turkey shows, in its desire to become a member of the European family, that it really does respect human rights, democracy and its neighbouring countries and that it truly wishes to find a calm and peaceful solution to any issues or problems which exist in relation to it.
Mr President, the President-in-Office of the Council has given scant attention to the OSCE Summit Conference that was held recently, this morning. Other Helsinki matters took precedence. The OSCE has to operate in the shadow of the EU and NATO, which have a much higher public profile. The most important person to take the floor - in inverted commas - during the Istanbul Summit was President Yeltsin, who came to explain his policy towards Chechnya. This explanation was unsatisfactory, it is true, but the Russians appear to regard the OSCE as the only organisation in Europe that they should give account to and which should be given access to the region. In point of fact, the President of the OSCE has gone to Chechnya today. The Russians obviously feel that they have equal standing there. NATO is unpopular in Russia, which means that the Partnership for Peace Programme is too.
Opinion polls would suggest that the majority of Russians do have respect for the EU though. That will probably change after Helsinki. The OSCE is based on certain principles that were expanded on in Istanbul. In some internal conflicts and where there are grave violations of human rights, the OSCE can and may take action before actual violence breaks out. On this basis the OSCE can start playing a more wide-ranging role as a non-exclusive and civil pan-European organisation, also as a forum for open dialogue with Russia. The OSCE affords a preventative instrument that can be employed where there is the potential for crisis. The High Commissioner has carried out a great deal of good work for minorities, the OSCE is mediating between government and opposition in Belarus and is helping to find a solution to the problems in Moldavia. The OSCE is also encouraging further reductions in conventional weapons. The EU ought to pay more attention to OSCE values. Together we can achieve a great deal.
Chechnya is an example of a conflict that could spread to the whole Caucasus region. I believe we are failing to give this enough attention. The European Union' s policy with respect to the countries in this region is fragmented. Why does the EU not use the OSCE in order to achieve a stability pact for the Caucasus with these countries, the Russian Federation, the United States and Turkey? If another war breaks out there we must not be able to reproach ourselves for yet again having been too late.
Mr President, hardworking Finnish diplomacy has also endeavoured over the last six months to make progress on the employment and social side of the Community. The creation of an Employment Committee increases the potential for Member States to improve coordination between their policies in this area. On behalf of the PPE-DE Group, I welcome the fact that the presidency has prepared proper employment guidelines for 2000 at various councils of ministers and ministerial conferences. Nonetheless, several national governments and the Council have not come fully on board.
As a result, only a small proportion of Parliament' s proposals on the guidelines was adopted in Helsinki. Parliament wanted to achieve more in the fight against unemployment among the young and long-term unemployment than the Council was proposing; above all, we wanted to achieve permanent integration into the job market by reinforcing the ratio of active to passive measures, in other words, by increasing the proportion of the unemployed in training, further training or retraining, because a lack of jobs is only one side of the coin. The other reason for unemployment in the European Union is the lack of professional qualifications.
I should like to thank the Finnish Presidency for helping to improve the coordination of European employment policy. But the Community still has no long-term employment strategy to develop Community potential in terms of creativity, innovation, entrepreneurship, the willingness to invest and the work ethic. Reforms to bolster dynamic competitiveness and flexibility need to be reconciled with the need both to maintain and to modernise the social security system. We see the European model as a social order for the social market economy.
Mr President, the economic factor has always taken precedence in the building of Europe. Without a doubt, its greatest achievements are the single currency and the creation of the European Central Bank.
Aside from their strictly economic significance, which is huge, these institutions are positive proof to the people that the creation of new Community institutions, entrusted with exercising integrated policies in place of the governments or the national bodies of the Member States, is not a betrayal but a more efficient way of jointly exercising national sovereignty. The lesson learned from the single currency gives us an invaluable weapon for deepening our institutions further, which is essential if we wish to promote enlargement of the Union without endangering its cohesion.
These new and necessary institutional developments or completely new institutions, such as the particularly important military corps that has just been decided on, could lead to dilemmas as to how to divide power between national and Community authorities. But let us not forget the message of EMU: Community institutions are only successful when the principle of subsidiarity is applied and when the power of the larger partners is counterbalanced by protecting the rights of the smaller partners. All this is arming us for the unusually ambitious enlargement process. It is not about patching together new pieces of territory, it is about assimilation and transformation under the influence of a Union of truly integrated human societies.
It took a great deal of courage on the part of the Turkish Government to accept the challenge of becoming a candidate country, as a result of which huge social changes are inevitable and will certainly include satisfactory restoration of the rights of the Kurdish nation. It also took a great deal of courage on the part of the Greek Government and of Prime Minister Costas Simitis to bet on the success of this change, to trust in the possibility of a good outcome and to put out its hand to Turkey and agree to do business with it just as it does business with its European partners, the members of the Union. Undoubtedly, the fact that Cyprus has been guaranteed unimpeded accession played a large part in the Greek Government' s decision. All this gives us hope that a new chapter was opened in Helsinki and that this new chapter will be crowned with success.
Mr President, needless to say, I am extremely pleased that the Council has confirmed the viewpoint which was also posited by the Commission, namely that the enlargement of the European Union will be a process in which all Central European countries which have applied for membership will be involved without any discrimination and on the basis of their own merits. I am pleased that the old biased approach is no longer being pursued. Although we used to be a European economic community, we now realise that the essence of our alliance is that we are a union of democratic constitutional States. This is a significant change in our way of thinking and reverts back to the original ideals of European integration. I think it is important that the Central and Eastern European countries should know that they are joining a smoothly-running Union. This is why it is so vital that we do our homework and that we cannot get out of it by some excuse like: are we not holding the candidate countries hostage to our reforms? Formulated in this way, it is viewed in completely the wrong manner because those who wish to offer the Central and Eastern European countries a heap of rubble generally tend to object to European integration.
Mr President, Turkey needs a great deal more attention and I am willing to allow for that. It has now been granted official candidate status. We have noted this with little enthusiasm. It appears that it is difficult to change Turkey' s political culture. The Turkish Government has already stipulated demands before Turkey can accept its Member State candidacy. This is the culture of brute force, the culture of the big mouth and not the type of culture that we want. Not from a Member State and certainly not from a candidate country.
In our opinion, the European Union should also make it very clear to Turkey that the treatment it will receive will certainly not be more flexible than that of Slovakia, for example, where the change-over from one government to another was, in fact, a great deal more relaxed. Turkey will have no choice but to make drastic changes and make steps towards the European Union. There is as yet no evidence of such steps being made. The European Union should not make the same mistake as the Council of Europe which accepted Turkey some time ago whilst Turkey blatantly contravened the criteria to become a member of the Council of Europe, such as the criteria relating to the protection of minorities and human rights.
Mr President, although it is said that Turkey falls outside the EU borders, in my view, the borders of the European Union coincide with those where democratic constitutional states exist. It is not so much a new territorial Yalta as an underlining of every effort to bolster the constitutional state.
Mr President, enlargement is the single most important factor for Europe' s stability and welfare. The best way of building sustainable security is by creating a web of mutual dependency among peoples and nations to the benefit of all, just as the European Union has done. In addition to providing a breakthrough for the new enlargement strategy, the Helsinki Summit has also given necessary concrete form to the common foreign and security policy. Kosovo has taught us that, in extreme situations, we must be able to intervene, be able to intervene in time and be able to intervene with credibility. It is good that we should now be building up such a capability.
Now, we Social Democrats are expecting the Council and the Commission, together with Commissioner Patten, to foster the same creativity, energy and resolution in the actual prevention of crises, too. It is, in spite of everything, better - much better - that we should have the ability to prevent conflicts than that we should be forced to intervene after a conflict has arisen. I should prefer to liken the European Union' s role to that of the head of a fire brigade, responsible for preventing fires, rather than to that of a fireman turning out to fight fires that have already started. The brutality of the Russian campaign in Chechnya shows that we have a long way to go before achieving a peaceful order in Europe. The Summit was gratifyingly clear in what it had to say. Both stringency and foresight were expressed: stringency in condemning the atrocities and also in considering limiting strategic aid to Russia and converting portions of the TACIS aid into humanitarian aid; and foresight in deciding to maintain dialogue with Moscow and long-term cooperation with Russia. Russia is needed in Europe. We shall never have security in Europe without democracy and prosperity in Russia. However, Russia also needs Europe. Following the enlargement of the European Union, more than half of Russia' s trade will be with the EU. It now already has its most important export ports in the vicinity of the EU, namely in the Baltic.
The decision to accord applicant status to Turkey is welcomed by the Group of the Party of European Socialists. In this context, the Greek Government deserves great praise for its wisdom and strength of principle. We have now all obtained guarantees to the effect that border conflicts are to be solved by peaceful means and, if need be, by means of international arbitration. Nor has Cyprus' s applicant status suffered. The most important message is presumably that we can now say to Turkey that it may become an applicant for membership of the European Union on certain clear conditions. In other words, there is no impenetrable Berlin Wall beside the Bosphorus. Now, it is up to Turkey to demonstrate its European vocation through its actions. We now want to see concrete progress, above all when it comes to full citizens' rights for the Kurdish minority.
Mr President, I share the general dissatisfaction of many Members in this Parliament regarding the outcome of Helsinki. I would particularly like to comment on the IGC, the charter and the venue.
With regard to the IGC, Helsinki has only really decided to deal with the three leftovers. Fortunately, the door was also left open for additional items on the agenda. Concerning the third leftover, I would very specifically like to state that if it is to be decided to take more majority decisions, then this should obviously be done in line with this Parliament' s co-legislative power. Otherwise it does not make a great deal of sense. This is one of the key criteria which Parliament will apply to assess whether this component has been a success.
A second point I would like to raise is that this has, of course, already been outlined to some extent and lifted to European level, but the Community measures necessary in this respect have not been taken at all. Quite the reverse, Mr Solana appears mainly to represent the Council and hardly seems to associate himself with the Commission and even less so with this Parliament. I think that it is vital that we at least endeavour to bring some aspects of these new policies within the scope of Community decision making and legislation.
I would also like to say a few words about the charter. This has not been mentioned as far as I am aware but surely I can assume that the charter, the Charter of Fundamental Rights, will also form part of the Treaties. Otherwise these will also be empty words.
Finally, Mr President, the majority of the Dutch delegation did not attend the official inauguration of this building this morning. We did this for a specific reason because we feel that the decision taken in Amsterdam to force us to come and meet here twelve times a year is wrong. We feel that the European Parliament needs one venue, where it must be possible to work efficiently. With all due respect for Strasbourg, we feel that this would benefit efficiency. As far as we are concerned, the new Treaty should revise this section in that Treaty. At the moment, EUR 120 million is wasted annually on travelling up and down, but, more than anything, a lot of time is wasted by the MEPs. We do not have enough time to do a good job here. I feel that having these two venues was the wrong decision taken at Amsterdam, which should be rectified by the Paris Treaty. This is why we were not present this morning.
Mr President, Commissioner. I am most glad to see Commissioner Patten here today because we were in Turkey a few days ago as the official Parliament delegation. His interview in Der Spiegel caused a furore. Perhaps as the result less of what he said than of what Der Spiegel added. Since meeting him for the first time in Hong Kong, I have held Commissioner Patten in the highest regard on account of his open, unconventional approach. However, I feel that perhaps a few matters need to be cleared up.
Firstly, I am most grateful to the Commission for preparing the Summit, the outcome of which showed that it had made a clear statement and had not dodged the issue. Turkey is a candidate. As far as I am concerned, that means quite unequivocally that Turkey has to start behaving like a candidate; in other words, the necessary changes must be made. As Mr Oostlander said, Europe stops where human rights violations begin; at least, I know what he meant. I also trust that human rights are accepted outside Europe. But the reverse is of course true. A country can only belong to the Europe of the European Union if it accepts human rights. No other way forward is possible.
Our task is to prepare, support and help Turkey along this path. But we at least made clear in our discussions with all the party chairmen and other politicians in Turkey that Turkey has to do the work. These changes are in Turkey' s own interest. They want and hopefully they will be able to function better, more quickly and more comprehensively with Europe. But we cannot do the work for Turkey.
I believe that the Commission should now draw up specific annual programmes - I hope with maximum input from Parliament - containing indications as to how Turkey can set about this work and how we can help. Turkey must state clearly that it intends to abolish the death penalty next year or in two years' time and that it intends to release its political prisoners over this period and deal with the Kurdish question during this period. The fact is that Turkey has only acknowledged in discussions over recent weeks and months that there even is a Kurdish question. How it intends to solve this problem, it does not yet know, that is not yet understood. But I believe that there has already been a great deal of progress.
The Helsinki Summit, at which Greece above all behaved in an exemplary manner and at which, in the end, Turkey too behaved in a reasonable manner, went very well on this question but the work is not yet finished. In fact it has only just begun. The best decision to come out of Helsinki is that we are now able to start work.
Mr President, today is a great day for Strasbourg. I would disagree with Mrs Maij-Weggen. I believe that Strasbourg is the independent and parliamentary face of a cultural Europe which has freed itself from bureaucracy and, in this respect, I am very happy about events here today. We could put an end to the travelling circus without changing the Treaty, by doing away with the superfluous mini plenary sittings in Brussels. We can do so quite independently. We would start saving money almost immediately. I invite Mrs Maij-Weggen to support me in this.
As far as the Council is concerned, I take the view that Helsinki was a Summit of peaks and troughs. One peak was, without a doubt, the clear signal to the second group of central and eastern European countries that they were no longer isolated and that negotiations would be started with them. I welcome this in particular in the case of Slovakia and the Baltic States.
However, the decision on Chechnya was also extremely important. Parliament demanded quite clearly two and a half months ago that the Council suspend parts of the Trade and Cooperation Agreement and transfer financial aid and the TACIS programme to humanitarian assistance in order to bring home to Russia that it can no longer continue this genocide. We were opposed at the time in no uncertain terms. I am very glad that the Council is now living up to the standard which we in Parliament tried to set two and a half months ago.
I would ask the Council and the Commission to ensure that TACIS aid is transferred at once, because we can no longer back a mixture of bloodthirsty election campaigning and bloodthirsty colonial war. We want Russia as a partner, but only as a partner which respects human rights. This Parliament stands for a Europe of human rights, as Mr Oostlander said. Russia can only be a partner if it ceases this genocide immediately.
Mr President, measures and other resolutions on enlargement, on security and defence policy and on the convening of an intergovernmental conference were taken in Helsinki.
All three together may have an historic dimension; however, they may also jeopardise the political project called Europe if we fail to answer the question of where overstretching may mark the end of political union and when the incapacity to act cannot be rectified. It is precisely for this reason that the intergovernmental conference is so important because only if it demonstrates that it has the power to act and is transparent and democratic in the eyes of the people will it be possible to overcome both the danger of overstretching as the result of enlargement and the incapacity to act.
In my view, it is for this reason that the intergovernmental conference stands at the apex of the enlargement, intergovernmental conference, foreign and security policy triangle, whereby it must be made perfectly clear that at no stage, be it with 12 or with 13 candidate States, can the Copenhagen criteria be watered down and that this Parliament will not permit any such watering down and will not ratify any such treaties.
I believe that the more the Union is reinforced at the intergovernmental conference, the quicker enlargement will be possible. But, at the same time, this means that the stronger the European Union is made, the more candidate countries must consider if they are prepared to accept the concomitant waiver of sovereignty.
This aspect must also be stressed in connection with Turkey. Allow me to make one last comment. Excellent progress has been made with the foreign and security policy. But for me, one thing is missing; namely both the real involvement of the High Representative in the decision-making structures of the fora and the involvement of the Commission and the External Relations Commissioner in these structures. These matters have already been raised in the run up. We must ensure that this functions in practice, otherwise we will have a new intergovernmental event which has nothing new to offer and which only gives rise to new headlines because something is not quite right. Parliament must ensure that this is put in order.
Mr President, I shall make three very straightforward points. The first concerns the European Parliament' s relationship to this forthcoming Intergovernmental Conference and its role therein. Progress has certainly been made by comparison with the previous Intergovernmental Conference, but the most worrying aspect is that the Council had on the table a proposal which would give the European Parliament a greater role, a proposal which would grant it a role similar to the one the Commission will have in these negotiations, and it did not approve this proposal. As we know, this is the fundamental problem, because it concerns the very nature of the European Parliament. This is not a parliament that functions within the normal constitutional systems of our countries.
It is worth stating here though that we do not accept that the European Parliament should be given a lesser role in a discussion process as important as such a large-scale revision of the Treaty on European Union. We consider it vital that there should be two representatives of the European Parliament in the preparatory group but we feel that it is less fitting for the European Parliament that the President of the European Parliament, instead of dealing directly with Heads of State and Governments, should be put into a situation in which she is heard before the meetings of the General Affairs Council Ministers. This is not treatment befitting the European Parliament.
The second issue concerns the content, and we have had occasion to say this in the Brussels mini-session. The Commission has shown great ambition where enlargement is concerned and little or no ambition in the revision of the Treaty. We have the Amsterdam leftovers, we have the Treaty' s implications for defence issues and possibly, for the Charter of Fundamental Rights, although this is an open door - or rather an open window - through which the Portuguese Presidency must perform a miracle. I would say that it is a miracle that could not be performed after Amsterdam. And this is what concerns us. If only the leftovers from Amsterdam remain, the discussion will be about efficiency and not about the European Union project. The discussion could be about political manoeuvring and could lead to rule by a board of management. From this point of view, the Commission has a crucial role in ensuring that the agenda of the IGC is not dictated by the lowest common denominator of each State' s interests, but rather that it has a global vision of the European Union project. This is why the Commission cannot abdicate its responsibilities and must present specific proposals to this effect.
Finally, Mr President, I would like to highlight two issues concerning the forthcoming Portuguese Presidency: the Summit on employment, which I consider to be very important and which should have been studied more carefully by this House, and the fact that priority should be given to the protection of public health and food safety. Finally, I have a question for the Council, although I am not sure if it is represented here today, Mr President, to answer this question: what is the future of the Euro-African Summit scheduled for the next six-month term?
Mr President, the presidency has set out two propositions in the Helsinki conclusions, namely that an efficient and credible enlargement process must be sustained and that applicant countries are participating in the accession process on an equal footing. When this is set against the fact that candidate status has been granted to Turkey and the simultaneous statement that there will be a conference in the spring of 2000, in which Turkey will not take part, then it is clear that this candidate status has been granted prematurely and is a blank cheque which will come bouncing back. Even the improvements within Turkey noted by the Commission and the Council presidency must be subject to cautious appraisal when you think about the death penalty being upheld for Mr Öçalan, the fact that the Sakharov prize-winner Leyla Zana is still in prison because she stood up for her right to freedom of speech, the fact that the Kurdish question has not been resolved and all the other aspects of this document in connection with progress in Turkey. Discussions on stage and in the wings clearly show that Europe is not being frank when it comes to Turkey.
The Helsinki conclusions are extremely positive in other areas, such as foreign and security policy and defence policy; but when it comes to Turkey' s membership, they are contradictory in the extreme. There is a danger that far too much is being expected of Europe as regards this part of the enlargement process and that too much is being expected of Turkey itself.
Anyone who wants to be a member must be prepared to become a member on our terms. I read that Mr Ecevit stressed at the conference that Turkey had a fundamental right to membership of the European Union. I consider that a very risky statement. I am not sure that the political classes in Turkey have any idea of what is in store for them when they have to waive sovereign rights.
We therefore consider that this decision by the Summit was rushed and inappropriate. If you read the conditions, which state that negotiations with Turkey will still not begin and that Turkey will just have candidate status, i.e. no separate legal instrument has been opened, then this means - as it says here - that the UNO must endeavour to settle disputes, which should be settled by 2004 on the basis of UNO resolutions. These are all things which, in our view, do not justify giving Turkey candidate status at this point in time.
Once Turkey joins, Europe will have to undergo a radical change of face and objectives. Mr Prodi himself said that we must urgently discuss values and borders. For us, an independent approach is the best alternative: security partnership, further development of customs union and permanent political dialogue, rather than announcing candidate status which, in the final analysis, is worth nothing and is more likely to create than to solve problems.
I have received 14 motions for resolutions, in accordance with Rule 37(2), to close this debate.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m. and on Thursday at 12.00 p.m.
2000 budget
The next item is the joint debate on the following reports:
A5-0095/1999 by Messrs Bourlanges and Virrankoski, on behalf of the Committee on Budgets, on
the draft general budget of the European Union for the 2000 financial year as amended by the Council (all sections) (C5­0600/1999)
and on
Letters of Amendment 1/2000 (11568/1999 - C5­0313/1999) and 2/2000 (13482/1999 - C5­0311/1999) to the 2000 draft budget;
A5-0100/1999 by Mr Virrankoski, on behalf of the Committee on Budgets, on the supplementary estimate to Parliament' s estimate for the 2000 financial year.
I would also like to inform you that the report by Mr Colom i Naval on the review of the financial perspectives has been withdrawn.
Firstly, Mrs Siimes has the floor on behalf of the Council.
Mr President, Members of the European Parliament, it is a great pleasure and honour for me to present to you today the outcome of the second reading by the Council of the draft budget for 2000, which takes account of the amendments by the European Parliament. I would also like to take this opportunity to explain to you in more detail the Council' s proposal for financing aid to Kosovo in 2000. We know some of you still think that the financial perspectives for the period 2000 - 2006 are too tight and that the ceiling for category 4 is too low. We think, however, that the maximum figure is right for the year 2000, which is what we now have to decide on. For those unprecedented needs, which Kosovo has brought with it, the Council believes we can use an instrument of flexibility for the time being. We understand very well the concern Parliament feels about this year' s budgetary procedure. I believe, however, that our common goal is to give the people of Kosovo the aid they urgently require without any undue delay. Our common goal at the same time is to preserve aid for other recipients, above all the poorest countries in the world. For that reason, we have been inclined to refer to our original position to a large extent.
One benefit of the new interinstitutional agreement is the opportunity it gives for an extended conciliation procedure, as a result of which Parliament has had many opportunities to set forth its views and, correspondingly, hear the views of others. We were often in touch with MEPs, especially Mr Wynn, Mr Bourlanges and Mr Colom i Naval in order to find a balanced solution to the issue of conciliation, which would make it possible for us to enjoy a stable economic policy in 2000, one which will help to preserve a good spirit of interinstitutional cooperation in the years to come as well. Now that these contacts have been established the Council is ready to fully adopt a flexibility clause. It is precisely in this way that an interinstitutional agreement offers the opportunity to adapt the financial perspectives in unexpected circumstances.
The Council is also prepared to adopt the recitals and statements, which are an essential part of the conciliation package and which leave scope for negotiation, which we will be entering into next year regarding category 4 financing, such as that which affects the Western Balkans. We do not think, however, that the ceiling for category 4 would need to be amended permanently, but rather by means of a flexibility instrument. The main reason for that is that Kosovo, which has fewer than two million inhabitants, can accept and use only a limited amount of aid properly, which is a lot less than what was originally anticipated.
The Council agrees with the European Parliament that appropriations, which are to be granted to Kosovo for the year 2000, are much less than what the Commission originally asked for. However, as the total needed for 2000 is relatively small, i.e. considerably less than the EUR 400 million from the budget, which in itself is worth a good EUR 90 billion or more, and because it has not yet been possible for the Commission to determine the requirements for every year after 2000, there is clearly no technical need at the moment for permanently amending the financial perspectives.
The Council also believes that the institutions of the European Union require a certain amount of stability and seriousness to maintain their credibility. Any breach of the agreement we sign or any adjustment made to it would immediately cause irrevocable damage to the Community' s external image and its reputation. We must show that we leaders of the European Union are engaged in serious work, that we take prudent decisions after they have been carefully planned and discussed, and that we keep to these decisions and our agreements afterwards.
I would now like to explain to you in slightly more detail what the Council' s proposal regarding category 4 contains and why it meets the demands of the European Parliament in terms of financing. The first benefit of the package the Council is proposing is that it offers ways and means to finance aid to Kosovo and East Timor in concrete terms, without it being at the expense of any other recipient of aid. I know that it goes against all the rules of rhetoric to mention figures, but at this stage I also have to do just that. We have proceeded in such a way as to establish the budget for 2000, and, unfortunately, the budget is simply about figures.
The European Parliament and the Council agree that EUR 360 million in aid should go to Kosovo in 2000. The Commission has told us that we could transfer EUR 60 million out of the budget funds for 1999, for use in 2000. This means that we have EUR 300 million in aid to Kosovo to charge to the 2000 budget. EUR 60 million from the Obnova programme and EUR 20 million from the ECHO programme was already included in your first reading, however, and that would be used for Kosovo in any case. We accept that EUR 40 million can in addition be used from transfers in 2000. We also know that the European Parliament wishes to grant EUR 20 million in aid to East Timor. 180 and 20 make 200. This is precisely the sum the Council proposed should be spent in connection with the flexibility instrument in addition to the ceiling allowed for category 4 in the financial perspectives. In other words the Council is proposing to pay for all these new funds itself, funds that are needed in their entirety for vital aid to Kosovo and East Timor in 2000, as far as exceeding the current ceiling in the financial perspectives is concerned. In this way, there would not be any need for the retargeting of appropriations or cuts in aid to other recipients. This was one of the wishes of the European Parliament, and the Council is proposing to fulfil this wish in its entirety.
Although the current aim is just to draft the budget for 2000, the Commission has already said in a statement published in the Official Journal of the European Communities regarding next year that it intends to propose an aid programme by April 2000 for the Western Balkans for the period 2000 - 2006 in connection with a proposal for an amendment to the financial perspectives. The European Parliament and the Council agree in another statement that such a multiannual programme should be drafted. At present such a programme has not been proposed, however. For that reason, we can for now only deal with the programme for 2000, which is urgent, and examine the Commission' s proposals next year, when they are known.
The Council has repeatedly said it considers cooperation with the European Parliament to be very important when the budget is being drafted. This has not been just an empty declaration, but it has also had practical consequences. The Council adopted, for example, almost all the European Parliament' s amendments relating to administrative expenditure, many of which concerned internal policies, which we know are of special interest to you. We likewise approved the sums that Parliament added to such programmes as Socrates, Leonardo, equality between women and men, Altener, Synergy, Life and all the action programmes in the areas of health and research, and many others. The Council also adopted the new policy for clearly determining the administrative costs of action programmes and monitoring offices concerned with technical assistance. This was also one of the priority aims of the European Parliament this year. The Council furthermore approved the increase of EUR 50 million in appropriations for food safety that Parliament held to be important.
Then I would like to mention OLAF, the European Fraud Prevention Office, as an example of where interinstitutional cooperation can lead. The regulations and the whole legal framework in general for establishing OLAF, despite the complexity of the operation, became, thanks to the close cooperation between the Parliament and the Council, the first codecision procedure to reach a decision on one reading, and, in addition, in a record time of five months. In addition to this - also thanks to close cooperation between Parliament and the Council - additional budgets 4 and 5 were promptly adopted in 1999, and the letter of amendment 2 for the 2000 budget is now about to be adopted. All this will allow us to almost double the OLAF staff within a year. Finally, the European Parliament and the Council seem to have reached agreement today on a new OLAF director, as a result of which OLAF will become fully capable of fulfilling its functions.
We all know that the path of solitude, and the apparent freedom it offers, might seem more alluring sometimes than the obligations that cooperation imposes. However, we believe that through strategies of cooperation we can usually achieve better results for the Community as a whole and that they are more beneficial to each party involved than aggressive strategies. The Council is thus offering its cooperation as a means of financing aid to Kosovo and East Timor in 2000. This will mean the urgently needed substantial sums will go to Kosovo and East Timor without any unwarranted delays. This proposal means these needs will be financed entirely by means of the flexibility instrument as far as exceeding the current ceiling in the financial perspectives is concerned, without taking funds away from any other areas. The Council is also prepared for a solution where payment appropriations may be cut by EUR 2 billion by combining compulsory and non-compulsory expenditure. The Council has thus shown it is willing to accept the wishes of Parliament by adopting the new amendments, which are important to you, and by making this proposition concerning Kosovo and East Timor, in which we have tried very hard to take account of your concerns. The Council therefore hopes that the European Parliament will make its decision on the budget on the basis of the Council' s proposal.
Mr President, Madam President-in-Office of the Council, we find ourselves in a truly strange, a truly curious situation. We voted on the first reading three months ago. We negotiated assiduously in the various fora. The Commission produced its rectifying letter, the Council voted for the budget at its second reading and the Committee on Budgets last week adopted its own second reading.
All the discussions should have been completed. We were supposed to proceed to the vote on Thursday but, apparently, now that everything is ready to go ahead, the Council is continually determining its position. I say "determining its position" but this is really just an expression, as in fact it is changing it imperceptibly. This is in the domain of what Jean Paulhan, the noted French writer, used to call "Progress in Love on the Slow Side" , the title of a very interesting book which I recommend. Progress in these matters is on the slow side, apparently, and still remains to be completed. We are waiting for progress with an impatience which is becoming truly alarming, for we do not understand why the Council has, for weeks, been incapable of saying clearly exactly what it is prepared to accept or not.
We see this prevarication as the evidence of the increasing worrying paralysis of this institution, witness the report I made last year on the operational problems of the Council. We experienced this in some conciliation meetings which were considered highly traumatic by the majority of my fellow Members, less seasoned in battle than Mr Wynn, myself or Mr Colom i Naval, who are familiar with this type of thing and who know it is never very easy. The fact is, the conciliation procedure has been extremely tough and, Madam President-in-Office of the Council, you yourself adopted some overly rash positions.
So, what is the position? I have no idea! This evening a three-way dialogue is to take place. Will you be making proposals to us? I do not see how you can make proposals today if you were unable to make them yesterday, or last Wednesday, or a fortnight ago, but perhaps you possess the secret of modifying the views of your members?
In this context, what is the position of Parliament? What are we looking to achieve through the compromise? Well, we are after five things. Firstly, the second reading vote should be as close as possible to the first reading vote in Parliament. Our vote reflected our political orientation. What is the state of play? The various scenarios in this regard are satisfactory. In the initial phase of the procedure, we received a proposal for a reduction of approximately EUR 500 million from category 4 in relation to the preliminary draft budget. In the compromise we voted on, we have a reduction of only EUR 150 million, not in relation to the PDB but in relation to our vote at first reading. As far as the remainder is concerned, i.e. categories 2, 3, 5, 6 and 7, nothing has been changed. One might safely say that Parliament has been satisfied on this point, subject of course to resolution of the Kosovo issue, which I shall return to.
As the President-in-Office of the Council mentioned, the major commitments which we had, regarding the Fisheries Agreement, Timor and Turkey, have also been taken into consideration, which, again, is satisfactory.
Our second objective was to have Kosovo financed at a level above the ceiling of heading 4. As it happens, after a difficult beginning, we consider that the proposal to use the flexibility clause, although not the most suitable instrument, intended to provide financial aid for Kosovo of EUR 200 million above the category is satisfactory in itself, and indeed enables us, if we are in agreement as to the remainder, to have a satisfactory approach to providing financial aid for Kosovo for the year concerned. I note, moreover, that the final proposal is even higher than the initial proposals of the Commission, which it should be aware of.
Our third objective was the review of the financial perspectives beyond the financial year 2000. Our success in this respect has been much more limited and, in my opinion, extremely uncertain. We have here a commitment which has two negative aspects in relation to what we actually wanted: firstly, the review is to concern just the Balkans as a whole, whereas we consider that it is the Kosovo issue which justifies it and, secondly, this commitment is a conditional one. The amounts of the appropriations allocated to the Balkans, resulting from the estimates made by the Commission and accepted by the Council, should be markedly higher than those in existing programmes.
I am afraid that in fact, in the mind of the Council, review of the financial perspectives might be centred on the disappearance of Comrade Milosevic. I find this point of view worrying for, when I see what has happened to Saddam Hussein, I think that dictators sometimes have a longer lifetime than might be desirable. So, the question remains.
Finally, our fourth objective: we wanted the measures undertaken on behalf of the Balkans to be based on a serious, multiannual and binding estimate of needs. In that respect, we are far short of the target. It was indeed sufficient to hear the speech of the President-in-Office of the Council just now. She had a fear and dread of quoting figures and was speaking a language which seemed to have gone through some double translation process, ensuring that no one could understand a word in the end.
But in any case, this dancing around the figures spoke volumes and indicated that we are in fact building on a rather unsatisfactory foundation. The estimates are not serious ones. We have gone from EUR 500 million, a figure adopted chiefly for the number of zeros in it and its ease of pronunciation. Next, everyone, except ourselves, started making estimates, saying: let us take away EUR 140 million, put humanitarian aid to one side, add the accounts, etc, and suddenly coming up with the figures required. The fact is there has been no serious estimate of needs founded on a clear distinction between the measures necessary for the repair of war damage, for the modernisation of the country and for the modernisation of its society.
We were awaiting serious commitments, multiannual commitments, binding commitments. In this respect, the compromise is not satisfactory, in my opinion, if not in the opinion of all the members of the Committee on Budgets. Finally, the terms of the compromise were for a moderate reduction of payment appropriations. If we had had recourse to Article 272, then we should have had to make savings of 2.8 billion from the non-compulsory expenditure. Obviously, this was the reason we rejected this prospect, so as not to make cuts as extensive as this.
Such were the terms of the compromise. To assess the results, we are satisfied on two counts. We are only partly satisfied as to the review, not satisfied at all regarding the estimate of needs in Kosovo, and may or may not be satisfied regarding the reduction of payment appropriations, a matter on which I hope you will change position.
What are we going to do now? What is our scenario? In my opinion, the compromise is not acceptable, chiefly due to the inadequate estimates for Kosovo, which mean that we are acting irresponsibly, squandering taxpayers' money. This is why, as far as I am concerned, whatever the decision of the Committee on Budgets, if we were to go once again to a compromise, then I should abstain on this budget. As far as my fellow committee members are concerned, the main thing is to reduce payment appropriations. Will it be done? Will you do it? I have no idea. We shall see what you are prepared to say shortly.
What we voted on within the Committee on Budgets, and what we have proposed to you, is simple. Firstly, we shall not resort to Article 272, to prevent our strangulation on the matter of payment. Secondly, we shall take category 4 up to the maximum limit. Without financing Kosovo, except in the amount of EUR 115 million, by adding the accounts which are presented, i.e. with Mr Mingasson and Mrs Schreyer acting as treasurer, on a monthly basis. We are acting as treasurer for Kosovo, on a monthly basis we are giving them the means to pay for the things they have to have done and we are awaiting a serious, overall estimate of needs in Kosovo and in the Balkans. And then we reconvene together with the Council and the Commission to finally discuss the key issues, i.e. a satisfactory estimate for Kosovo, an overall estimate for the Balkans and then a review of the financial perspectives, a satisfactory estimate for the Balkans. This is what we are doing. It is not a war plan, it is a plan for cooperation. We need another three months to be able to get estimates which are satisfactory onto the table, and then we shall reconvene.
This is the scenario we envisage. Madam, do not take it as a declaration of war, but if you respond to our vote in the same way that the Marquise de Merteuil responded to the Vicomte de Valmont in "Dangerous Liaisons" , well then, this war is not one that we would wish but it is one that we would see through. In that case we would have recourse to Article 272 on reasonable grounds regarding 2001. But this is not the scenario we envisage. We are offering you a scenario of cooperation with an agreement which has been postponed for a few months, and in any case with the certainty, for the Commission, that Kosovo will receive the necessary financial aid. Thank you, Mr President, for your indulgence.
Mr President, the budget for the year 2000 is, for the institutions other than the Commission, very simple. The Council has adopted all of Parliament' s amendments. It has also given its approval to Parliament' s own budget through a gentlemen' s agreement, which means they have not interfered in it at all. I would like to express my sincerest thanks for that.
In the reading of next year' s budget, however, a position has to be taken on the change which was not in the original estimate. I refer to the situation which was caused by the fact that the Court of First Instance approved the TDI group as a parliamentary political group. According to parliamentary rules, this group has the right to a staff of 14. The Secretary-General obtained the staffing resources by reallocating twelve of the fourteen staff necessary. To make good the difference the Council of Presidents finally proposed two new temporary C5 posts and one A6 post. So that this issue would be debated according to Parliament' s agenda, the Committee on Budgets called for compliance with Article 183. The President sent a preliminary draft for the budget, which the Committee debated yesterday and adopted by virtue of the report on the proposal. This report is now being debated in connection with next year' s budget, and we intend to vote on it tomorrow, Wednesday, when it is hoped the Commission will also present its preliminary letter of amendment in accordance with practice. In this way the Council could debate and approve these matters on Wednesday, so that the issue might be dealt with in connection with the rest of the budget on Thursday 16 December.
What has happened does not mean that more money is being asked for next year' s budget, but only to create posts. However, it shows how ponderous and cumbersome our administrative procedures are. There is a total of 1700 different C posts in the European Parliament. Of these, some are vacant and some are to become so. For that reason, it is urgent that we make the current administrative rules in Parliament more flexible, as they hamper the smooth and proper flow of administration. The European Parliament is now adding new posts in connection with the budget now being discussed, which is not consistent with disciplined financial administration - not, at least, if we compare the additions to those in the previous five years. We cannot nor must not, however, leave disciplined budgetary policy to the responsibility of the Committee on Budgets: it is naturally the Council of Presidents and the chairmen of the political groups that bear the greatest responsibility, especially where Parliament is concerned.
Finally I would like to say a few words in general about budgetary procedure. The biggest problem this year was category 4: external action. During the debate new items of expenditure were added to it. First there was the EUR 500 million proposed by the European Union Summit conference for Kosovo. Then, later, we had the fisheries agreement with Morocco; and then Turkey and other headings totalling 190 million euros or nearly EUR 700 million altogether, which represents 15% of the financial perspectives. As the budget for 1999 had already very nearly reached its ceiling, it was really quite difficult to suppose that such great degrees of flexibility might be found in other areas of expenditure. Among the members of the Council there had been no desire to alter the financial perspectives, at least up till now, and then not even now, not even by means of transfers between categories. Furthermore, as a counterweight to the use of the flexibility instrument, immense reductions in other areas of expenditure were being and are being asked for. Thus, the task of the Committee on Budgets was a very simple one: to adapt the budget to the financial perspectives. As a result, only EUR 100 million were allocated to Kosovo in the budget at this stage. The Council dropped its earlier estimate of EUR 500 million to 360 million. From this we may draw at least two conclusions. Before aid is promised in the name of the European Union, it would perhaps be in order to check whether the promises can be kept. Such promises, which mean making corresponding cuts elsewhere, have clearly to be considered carefully. The same also goes for long-term programmes. If the EU means to spend EUR 5.5 billion on the reconstruction of the whole Balkans area over the next six or seven years, which is to say EUR 800 - 900 million a year, it would be useful to know how the promise is going to be backed in terms of finance. In this respect, the report by the Committee on Budgets now under discussion is relevant, as it emphasises the need to be realistic.
Secondly, the European Union has two budgetary authorities, Parliament being one of them. Parliament has not accepted this duty and these obligations: the Member States have imposed them. As Parliament is one of the budgetary authorities, it also bears a responsibility, and this is a fact that cannot be ignored in the workings of the EU. During the last few days and weeks, the negotiations have been - at least in my view - talk about very minor matters, as nearly each one of the finance ministers of the Member States and even their state secretaries handle certainly much larger sums on their own. In so saying, I do not want to criticise the country holding the presidency, which has certainly done everything necessary to achieve harmony. We need a budget for next year, and it must be achieved. If we do not get agreement we will have to continue the talks in January.
Finally, I would like to congratulate the main rapporteur, Jean-Louis Bourlanges, for his excellent work, which is obviously still continuing, and thank him and the chairman of the Committee on Budgets, Terence Wynn, for their good and constructive cooperation and the diverse range of support they gave. Likewise, I wish to thank the group' s coordinators, especially Mr Böge of the PPE-DE Group and Mr Walter of the PSE Group for their good cooperation, and all the members of the committee. My special thanks go to Suvi-Anne Siimes, for her role as person responsible for the Council' s budget, and who has really got to grips with her job and applied herself to it conscientiously. I would like to especially thank Heikki Joustie, who was involved as official representative, and who made his own splendid contribution in circumstances that were unusually awkward as far as the international situation was concerned.
Mr President, Madam Minister, ladies and gentlemen, the results of the Helsinki Summit were presented and debated this morning. The decisions to come out of Helsinki have far-reaching consequences for the future of the Union, namely the resolutions on the enlargement strategy, on the intergovernmental conference and on the common foreign and security policy. The Finnish Presidency dealt with a huge agenda; the Summit was a success, a good conclusion to 1999 and, with the Millennium Declaration, a good start for the future. It would be therefore be a great pity if we were unable to announce a satisfactory conclusion to the budgetary procedure. The new budget for 2000 will serve as a clear basis for sound policies. The budgetary procedure has involved difficult negotiations but I have no intention of reviewing the entire process. We have now reached the point where there is fundamental agreement on fundamental points. The Council and Parliament have agreed, as Minister Siimes has just explained, that the entire flexibility reserve may be used for financing expenditure on Kosovo. Most importantly, it has been agreed - and this was particularly important to Parliament, quite rightly, in my view - that an important political statement is being made, namely that the tasks of the European Union in Kosovo and in the Balkans are tasks which extend over several years and that, in order to honour these tasks financially, we may need to increase expenditure on foreign policy in comparison with the expenditure forecast at the beginning of this year, when we based our assessment on a somewhat different political situation. In order to be able to finance these additional requirements over coming years and, above all, in order to remain within the overall framework decided in Berlin for coming years, the financial perspective may need to be changed or reviewed. It is precisely the combination of new priorities, together with budgetary discipline, which may mean that we need to change the financial perspective.
At present the Commission - and this has been stressed here - is unable to submit the exact financing requirements for the Balkans as a whole. The Commission, my colleague Mr Patten in particular, and the administration are still hard at work on this. However, the World Bank and the Commission have produced a very accurate study of reconstruction in Kosovo, which shows that a total of 2.3 billion dollars or euros will be needed in external aid over the next few years to repair not only war damage but the cumulative damage which has arisen as a result of the fact that the political situation in Kosovo over recent years has led to a disaster in human terms. There is an immediate need for a large sum of money, because we cannot in fact say that rebuilding houses or restoring schools and the power supply is a task for tomorrow. No, it is a task for today. There is an urgent need, and I hope that we are still able to find a solution which does not put these needs off until tomorrow but tackles them today.
Agreement has been reached on entering EUR 300 million under the budget for the year 2000, in addition to the EUR 60 million redeployed from this year, and on considering the EUR 140 million granted at the donor conference as part of the funds promised for the year 2001.
Important decisions were also taken at Helsinki on the enlargement of the European Union. Negotiations with the six candidate States are continuing and negotiations with six new candidate States have commenced. The budget includes pre-accession aid which will rise from EUR 1.3 billion this year to EUR 3.1 billion next year. New programmes are being funded in agriculture, infrastructure aid and transport and the environment, thereby paving the way for the candidate countries to join the Union.
The deployment of these appropriations will be very closely observed by my services in the form of financial control. The financial control system forms a separate chapter in the negotiations.
In order to be able to estimate expenditure which may accrue for enlargement - the Berlin financial framework includes expenditure from 2000 onwards -, I shall suggest to the Commission that there be permanent screening of the economic situation and the enlargement expenditure needed as a result. The peoples of the Member States must also be clear that enlargement is not a financial roller coaster.
The budget 2000 includes EUR 32 billion in commitments to support structural policy in the Member States. The new programming period for 2000 to 2006 can therefore start being funded and it is starting with a new programme which emphasises that aid from the structural funds should, at the same time, help to improve gender equality, environmental protection and the employment situation. I can assure you that we shall remind Member States quite clearly of their duty to deploy the appropriations so that these objectives can be achieved.
The budget 2000 includes EUR 41 billion for agricultural policy. I should like to draw attention to the appropriations deployed for the second pillar of agricultural policy, namely for programmes to promote rural development. The European Parliament fought intensively for this second pillar of the agricultural policy. I shall do my very best to ensure that the programmes in this area get off to a good start.
I should also like to mention that the number of posts at the anti-fraud office will be increased under budget 2000 - this has already been mentioned - so that the OLAF is equipped to carry out its task.
I should also like to stress - and the credit here goes in particular to the rapporteur, Mr Bourlanges - that the Commission is to examine its entire system for outsourcing activities to Technical Assistance Offices. More importantly, Mr Bourlanges has proposed that a new administrative unit be set up which is similar in structure to the agencies. The Commission has agreed on a timetable for reforming the system used hitherto.
I should like at this point to extend my warmest thanks to the rapporteurs, Messrs Bourlanges, Virrankoski and Colom i Naval - even if your report has not been tabled for discussion today - and, above all, to the chairman and members of the Committee on Budgets for their intensive work over recent months.
I should also like to thank the Council and to congratulate you, Minister Siimes, on your Finnish Presidency of the Council. I understand that you proposed a solution to the final differences between the Council and the European Parliament in the overall process, namely that payment appropriations be reduced by EUR 2 billion. I think that this should be stressed here once again.
The strength of the European institutions lies in finding compromises and in forging compromises. The negotiations were long, but we are now at the point at which agreement can be reached. It is now a question of seizing the opportunity to get the budget 2000 and the new year off to a good start and I urge Parliament to do so.
Mr President, could I first of all say on behalf of my committee how much I welcome the remarks by the President-in-Office, which raise the prospect that we might be able to reach agreement on the budget very quickly. I would also like to congratulate the Finnish Presidency on taking us so far.
At this moment I can only give two cheers for her statement because I do not understand what she said as regards Heading 4. She said that the Council does not want the ceiling for Heading 4 to be amended permanently. Does that mean therefore that we will continue to operate Heading 4 on an ad hoc basis, that we will use a flexibility clause every year and therefore have a pretence that we have no change to the financial perspective when the reality is of course different? I would advise caution in this case because, as Mr Bourlanges has said, we are dealing with an unpredictable situation in the Balkans, not only in relation to Mr Milosevic but also the death of Mr Tudjman. These events raise questions about the long-term feasibility of the course we are pursuing at the moment. I would like some clarification on that point.
It has been a historic year in many ways, as the Commission, I am sure, would rather forget some of the more dramatic moments back in the spring, in the same way as some of us would rather forget some of the more dramatic election results of the summer! But let us not forget why the Commission was forced to resign: fraud and mismanagement, those were the main points. That is why this year's budget really had to reflect the need to tighten up procedures for budget control; and as the rapporteur for the 2000 budget, and on behalf of the Committee on Budgetary Control, I would like to welcome once again the establishment of the new body to fight fraud and the new OLAF posts reflected in this year's budget. The process of appointing the OLAF director is now well advanced. The Committee on Budgetary Control held hearings with the candidates and produced a shortlist of three people, and I understand that tonight there will be a meeting to try to thrash out a decision between the representatives of the European Parliament, the Council and the Commission.
Let us not forget that the technical assistance offices were also a big problem in the forced resignation of the Commission. The Commission's strategic issues paper adopted on 10 December concluded that core public service tasks should not be outsourced and that the Commission should have at its disposal a much more flexible set of arrangements for non-core public service tasks. That is something with which I wholeheartedly agree. The Commission now performs such a wide variety of diverse functions that non-core public service tasks could be carried out in very many different ways. There is no point in having a one-size-fits-all model for carrying out such tasks. What we need to do is to reform the Staff Regulations so we can have flexibility in hiring contractual staff to service these offices.
Mr President, if we have understood the President-in-Office of the Council correctly, then this message, that the Council is moving towards Parliament' s position, is an important one. After the events of the last few weeks, I am pleased to hear the message but I lack faith. Which is why we need an exact overview of what this message in fact means. Parliament has taken great pains to move towards the Council' s position over recent weeks. Until the end, any such effort on the part of the Council was minimal. And if there is any now, we must ask, why not a moment earlier because, if the situation really is as we have understood it - and I still have my doubts - then we now have problems with how, technically, we are supposed to ensure that everything goes according to plan. Until that has been clarified, as far as I am concerned, the decision of the Committee on Budgets taken yesterday evening still stands.
Specialist committees are very dependent upon the rapporteur to do their business for them. I am happy to say that Mr Bourlanges this year has been a reliable colleague and negotiated well on behalf of the Committee on Industry, External Trade, Research and Energy. He has pursued his own ideas and those of the Committee on Budgets at the same time, in particular his wish for administrative expenditure to be clearly identified so that monitoring can be carried out. We are happy to support him in that.
We are pleased with the compromise on the fifth framework programme which allows us to monitor effectively but does not mean that managing the programmes becomes impossible for the Commission.
As far as energy is concerned, we are disappointed with the relatively small sums allocated for renewable energy and energy efficiency. We shall be back with suggestions next year.
On the whole we are satisfied. We will monitor very carefully the money that we shall be voting for on Thursday.
Mr President, ladies and gentlemen, I am speaking now as the rapporteur of the Committee on Employment and Social Affairs. I must say that the budget which has now been tabled is indeed a social budget because this time, with our corrections, it takes clear account of employment policy measures. This means that anyone who wants action in favour of families, anyone who wants young trainees to be able to gain experience abroad and anyone who really wants to combat social exclusion will vote in favour of our proposed amendments the day after tomorrow.
Anyone who wants the European employment strategy to be paid more than lip service and to be more than an item on Summit agendas but who wants the European employment strategy to be anchored at local level will vote, I am sure, in favour of our new employment policy initiatives. A social Europe also has strong trade union and employer associations in permanent dialogue with each other. It is never too early to start exporting this model of success to Central and Eastern Europe. Which is why we have reversed the Council' s cutbacks here.
Mr President, could I first join with some of my other colleagues in thanking the rapporteur for the work that he has done this year. As someone who was responsible for the budget on behalf of the Committee on Environment for the first time, I found him very helpful and very considerate of the points I made - not agreeing with everything but nevertheless being very fair-minded.
I would also like to welcome the decisions taken by the Council and the Commission. The decision with regard to the money for Kosovo is helpful and their other agreements have, generally speaking, made the Committee on the Environment relatively happy.
I am glad Mrs Schreyer mentioned earlier the additional monies for the Veterinary Office which are particularly important if we want them to deal with the problems that have arisen because of the BSE crisis, the dioxin crisis in Belgium and of course the continued work in Portugal. That money is necessary and we are very pleased that you agreed to it.
In the area of health, we have had some very small and moderate improvements. The budget headings for the Committee on the Environment generally concern very small amounts but they have enabled us to start the preparatory research that will help us develop the issue of health competence under the Amsterdam Treaty. The sum involved is small but it is important.
As regards consumers, there we are pleased to see that the agreement reached on the Whitehead report and the conciliation on the Whitehead report last year has been honoured and the money will come through. We are looking forward to that bringing general benefits in the coming year.
As regards the area of the environment, the most important outstanding measure of course is the Lienemann report and the conciliation on LIFE and we are optimistic that we will get a reasonable result there.
I would however make one final plea. The question of the money for the drugs agency is urgent now that we will approve the orphan drugs regulation in February. Something must be done quickly.
Could I, on behalf of the Committee on Regional Transport and Tourism, acknowledge the progress that is being made by the Council and in particular by the Committee on Budgets in addressing our concerns. We, as a committee, fully endorse the approach adopted by the Committee on Budgets in all areas but in particular would highlight their efforts to increase the payment appropriations under the structural funds.
Secondly, we would highlight their attempt to restore the cuts in the INTERREG programme by some EUR 33 million in the payments, restoring that heading to the budget. Thirdly, we would thank them for their efforts to restore the unacceptable cuts in the transport safety heading; we welcome the progress made there. Fourthly and finally, we welcome progress in restoring the cuts in the environmentally sustainable transport heading. We endorse all their efforts so far and would also add our backing to their insistence that 20% of the payment appropriations go into reserve for the Community INTERREG and URBAN initiatives, pending the satisfactory adoption of the guidelines.
You have our full support, Mr Bourlanges, and we hope that Parliament endorses the Committee on Budgets' proposals in the vote this week.
This is the third time I have had the responsibility of being draftsman on the budget for the Committee on Culture and I would particularly like to thank Mr Bourlanges, the budget rapporteur, for his help and cooperation. I have time to make only two points. One is regularly made: culture and education are important for Europe, not just for the past but for the future of our continent. We neglect them at our peril and, by continuing year after year to spend less on our cultural and educational programmes than we spend on growing tobacco, we are not just neglecting them, we are turning our priorities completely upside down. With so little to spend, it is important that we spend it efficiently and effectively.
Secondly, are you aware that today, 14 December 1999, the European Youth Orchestra, the European Youth Parliament, the Yehudi Menuhin Foundation, to name just three, are yet to receive the subsidies that we voted for them for this year? They are told the cheques are in the post. I am afraid their bank managers are not so ready to accept that excuse. Much is promised but, sadly, not a lot of it is delivered. This is a comment that I think applies just a shade too often where Europe is concerned. I urge the Commissioner never to let this happen again.
Mr President, Mr Bourlanges, the proposal you put forward is, shall we say, reasonable. It makes it possible to release EUR 115 million to finance Kosovo, while waiting for a realistic evaluation of requirements, covered, if necessary, by the vote on a SAB next spring, and this is no bad thing.
We have also had to effect savings of EUR 150 million, i.e. further budget cuts to the lines of heading 4 in order to finance new priorities: Timor, Turkey and the Fisheries Agreement with Morocco, which are not in the exclusive domain of external action of the Union, but which we have accepted.
It must be pointed out that these are heavy sacrifices, especially since this proposal envisages taking EUR 35 million out of ECHO appropriations, a deduction which is presented as a loan, one whose repayment seems highly uncertain. Nonetheless we shall be fighting for that.
So, of course I support your proposal but, as you will understand, I support it without enthusiasm. I simply wish to express, on behalf of the Committee on Development and Cooperation, my concern regarding this budget 2000 which, if the financial perspectives are not reviewed, places the burden of all the sacrifices on the poorest countries.
We join forces, however, with the position of the Committee on Budgets and I wish my fellow Members on that committee good luck in the forthcoming three-way dialogue.
Ladies and gentlemen, we shall adjourn the debate on the budget which will resume this evening at 9 p.m. Shall I ask the Commission if it is prepared to make its declaration?
Meanwhile, and until the Commissioner arrives, I give the floor to the Council, which would like to speak - I think - about Helsinki.
Mr President, Members of the European Parliament, I just wish to refer to the speech I gave. I actually said that at present the Council believes there is no need to amend the frameworks of the 2000 budget permanently, and we have proposed the use of the flexibility instrument with regard to category 4.
Thank you very much, Madam President-in-Office of the Council.
We shall adjourn the sitting for a few minutes while we wait for the representative of the Council to arrive.
Commission communication - Decisions taken at that day' s meeting
The next item is the communication by the Commission on the decisions taken at today' s meeting.
Mr President, ladies and gentlemen, thank you very much, and I would firstly like to congratulate the President. The Commission met here in Strasbourg this afternoon and took the following decisions, which I shall now relay to you.
Firstly, it decided to give France a reasoned opinion with a deadline of five days in which to respond concerning the ban on British beef. The Commission took three further decisions on the application of Regulation No 4064/89 concerning merger control and on Regulation No 17/62 in application of Articles 85 and 86 of the Treaty, imposing fines ranging from EUR 100 000 to EUR 3 000 for each company that has supplied incorrect information in response to requests for information that have been made to them.
The Commission also adopted a communication which defines the objectives and the principles of the Community medium-term audiovisual policy and which establishes a strategy for the so-called "digital" age. The communication contains several principles that in the Commission' s opinion should be applied to the regulation of the audiovisual sector and to its support mechanisms.
Closely linked to this communication, the Commission approved another one, together with a proposal for a decision by the European Parliament and the Council and a proposal for a decision by the Council relating to a programme of support for the European audiovisual industry, which is the MEDIA PLUS 2001-2005 programme. The communication contains a renewed vision and principles for intervention relating to the MEDIA PLUS programme. The first proposal concerns the formalisation of a training programme for professionals in the European audiovisual programme industry, the so-called "Media-Training" programme, which will be funded to the value of EUR 50 million for the period 2001 to 2005. The objective of the second proposal is to establish a programme of support for the development, distribution and promotion of unequivocally European audiovisual works. This is the MEDIA-PLUS programme - Development, Distribution and Promotion, which will be funded to the value of EUR 350 million for the period 2001 to 2005.
Following the Helsinki European Council meeting, on which a debate was held here this morning in plenary sitting, in the presence of the President of the Commission, the Commission approved a proposal for a decision by the Council which seeks the formal adoption of the guidelines on the Member States' employment policies for 2000. In the framework of the internal reform of the Commission and following its statement of commitment to review the policy of outsourcing services, the Commission also approved a communication containing guidelines and the timetable for the implementation of this outsourcing policy.
Finally, Mr President, the Commission approved a proposal for a decision by the Council that aims to create a European Fund for Refugees. This is an instrument that aims to last for five years and which, thus, within a framework of multiannual programming, will enable us to give effective support to measures designed to improve conditions of reception, to promote integration and to make voluntary repatriation easier, as well as reintegration into refugees' and displaced persons' countries of origin. The fund will also contribute to the financing of emergency measures in the event of a massive influx of people who are in desperate need of international protection. A sum of EUR 36 million has been earmarked for the first year of this fund' s operation: EUR 26 million for the structural policy and EUR 10 million for emergency situations.
On this last point, I would like to add that the tradition of sums being earmarked for supporting refugees was started by the European Parliament in 1997 and annual decisions have been taken on it. Therefore, the time has come, following the Tampere European Council meeting to adopt a permanent legal base, which will give rise to a multiannual-type programme. The Tampere European Council asked the Commission to look into the creation of a financial fund aimed at resolving emergency situations. The Commission worked on the basis of the lessons it learned from its experience of Kosovo. This fund is therefore both a fund that has an emergency component but whose objective is, at the same time, to guarantee the financing of structural policy measures of support for the reception, integration and voluntary repatriation of refugees and asylum seekers.
There are, therefore, two interlocking budget lines, which nevertheless have different objectives. Firstly, the structural objective for the next five years is to allow the development by the Member States of policies for the reception and integration of refugees and asylum seekers, policies which must concentrate above all on priority actions of a very tangible nature. We see the Member States' need to provide themselves with equipment and infrastructure for support for the reception, integration and voluntary repatriation of refugees and asylum seekers as a priority in this area.
The objective of the Commission' s proposal is that the sum of EUR 26 million should be distributed amongst the Member States based on a criterion, on a distribution scale that, above all, takes into account the number of requests for asylum that each Member State has received in the last three years and the number of refugees that have been in each Member States over the last three years. The first component will make up two-thirds of the fund' s national financing component and the second component will make up one third. In terms of the management of this fund, the Commission proposes that it should, above all, be co-financed by Member States with the specific aim of committing each State to implementing concrete actions that will lead to improving the situation of asylum-seekers and refugees in the States of our Union.
The Commission is reserving the management of 10% of the funds for itself with the aim of supporting the development of innovative, transnational projects. In its proposal, the Commission adopts the system of the constant commitology of a consultative committee and aims, with this, to replace the system of the Technical Assistance Offices that was in force during the 1998-1999 period. I am Mr President, at the Chamber' s service.
Thank you very much, Commissioner António Vitorino. Firstly, I would like to say that your slight delay is quite justified by the importance of your communication. I would also like to say that Parliament is delighted that this almost immediate and instantaneous form of debate between this House and the executive is possible and hopes that this new practice will really create a space for topical political debate, which can only enhance this House and its relationship with the Commission.
We shall now proceed to the debate.
Thank you, Mr President. My question relates to the Media Plus Programme 2001-2006. The elections for the European Parliament had a turnout, unfortunately, of less than 50%. This programme should make provision for a focus on information and, more importantly, for a focus on training for journalists on the subject of the European Union.
I think that there is an increasingly urgent need to maintain good contacts with the public. We have seen from the example of the WTO that European broadcasters could have been represented much more intensively and that it is important for us to be up to date in media reporting if we want to play a leading role in the world. Which is why I am interested in knowing if it would be possible to invite journalists here from Europe and the rest of the world in order to explain our work to them and show them the advantages of European Union.
Firstly, Mr Rübig, I would like to say that I share the concern you have just expressed about whether the European Institutions as a whole, are able to draft a policy on information and communication which will enable us to provide all European citizens with not just the contents of our debates but also with the added value that the decisions of Parliament, the Commission and the Council itself have for their daily life.
Nevertheless, the context of the Media Plus programme does not apply best to conducting information campaigns or communication aimed at our citizens. In reality, the central aim of these programmes is to support the training of professionals in the European audiovisual industry and to promote European artistic creation and research in the audiovisual sphere. They are, therefore, not information programmes in the strict sense of the word, but are rather programmes of support for creative initiatives by audiovisual professionals, which are markedly European in nature.
We are all aware that the percentage of audiovisual products originating in Europe and consumed in Europe is tiny, even if we take the value of the production of each of our national States together as well as those considered to be European productions because they involve the collaboration of more than one Member State. We hope that through this programme, there will be a significant increase in the worldwide quota of audiovisual products originating in Europe by means of a policy of supporting the creation, production and distribution of authentically European audiovisual products.
My second question relates to employment policy for the year 2000, which you voted on here today. The same question comes up time and time again: to what extent is the budget of the European Union examined in order to ascertain which budget lines foster employment? Some expenditure certainly fosters employment by creating new jobs and new undertakings, some budget lines secure existing jobs and some budget lines destroy jobs.
Has any provision been made here for a scientific study or are there any studies which illustrate which expenditure or income we can use to make a positive impact on European employment policy?
I must confess to the honourable Member that employment is not my specific area of expertise. I would therefore not be able to give a straight answer to your question as far as global policy of the Commission is concerned. What I can guarantee is that the issue of the restructuring of the Union budget concerning contributions to employment policy was not discussed by the Commission today.
What we did approve was the contribution of the Commission to the guidelines for the national employment plans for the year 2000 in the follow-up to the so-called Cardiff, Luxembourg and Cologne procedures. We consider that a major opportunity to discuss the concrete contribution of the Union to the creation of new jobs in Europe will be provided by the coming Lisbon Summit in March, which will be the time and the place to make an evaluation of the three processes I have just mentioned, Cologne, Luxembourg and Cardiff on one hand; and on the other to define the strategy, the synthesis of macro-economic policies, micro-economic entrepreneurial innovation and the challenge of the new information society.
From the Lisbon Summit I hope we will get a clearer idea as to how the Union budget can contribute to our common objective of creating new jobs in the continent.
Mr President. I do not wish to encroach on members' time, but you reported at the beginning that you are now instituting Treaty infringement proceedings against France. But the argument does not relate solely to France, it relates to Germany as well.
In the compromise forged between France and the Commission and Great Britain, it was agreed that the tests should also be used for diagnostic purposes and that English beef from this export programme should be labelled. These requirements were also imposed by Germany. My question is this: if you institute Treaty infringement proceedings without waiting for the results of the tests, when the tests have not even been carried out - we are still waiting for a proposal from Commissioner Byrne - and if the logistics for labelling have still not been set up, how then can you expect France and Germany to lift their import restrictions with this state of affairs?
Should the Commission not put the conditions in place and monitor them first, so that this can be done? Mr President, we await further explanation from the Commission on the matter tomorrow. Perhaps then we can go into it in greater depth.
Mr President, I shall be brief. The issue raised by the honourable Member will be adequately addressed by my colleague, Mr Byrne, tomorrow morning here in Parliament. I would suggest that he raise the question tomorrow, when he will get a much better answer than any I could give you.
Mr President, since we are holding a free debate, I read Mr Ecevit' s statement following Turkey' s acceptance as a candidate country of the European Union in this morning' s Libération. In it he said, "the borders of Europe will inevitably move more and more eastwards....they will encompass Central Asia and eventually the whole of the Asian continent" . In his second statement, he brought up the Cyprus issue and stressed that Turkey would not brook any discussion of the current state of affairs in Cyprus, thereby ignoring what was said in the Helsinki decision.
I should like to ask the Commissioner, given that the Commission enthusiastically supported candidate status for Turkey, if these statements are in keeping with the spirit in which the Council and the Commission recommended that Turkey be granted candidate status and if this is an indication of how Turkey will conduct itself in future.
Mr Marinos, just a brief observation. We all have to adapt to this new and, I think, encouraging method of working with the Commission, - the free debate - but as you know, according to the Rules of Procedure, this free debate is connected directly and in this particular circumstance - and that is why it was created - to the declaration that the Commission has just made and to the issues addressed in it. Obviously, the Commission has not made a declaration on these matters even though they are, I admit, of the utmost political importance and extremely topical. However, the Commission has not made such a declaration. It is up to Commissioner Vitorino to decide if he should reply or not.
Mr President, I would just like to say that I agree with your interpretation. The Commission' s position on the interpretation of the Helsinki decisions was expressed here, this morning in plenary, by President Prodi and it is to this declaration that I would refer you for the Commission' s position.
I missed the beginning of the sitting, for which I apologise, but I was at a meeting with Xanana Gusmão. I am extremely curious to find out, as the press has barely covered the matter, how things went in Helsinki in terms of the third pillar, which falls precisely within Commissioner Vitorino' s competence.
At the Tampere meeting, much was said about third pillar issues, about internal security, justice and all the rest, and the Commissioner was supposed to take to Helsinki something that was already tangible. I would like to know what happened in Helsinki, if he is able to give me an answer.
Mr Soares, the Commission' s commitment was, in December, to present the first version of the scoreboard to the Council of Justice and Home Affairs. And this is what the Commission did at the beginning of December. Not to the Helsinki European Council but to the Council of Justice and Home Affairs. The Commission hopes that this scoreboard will be adopted under the Portuguese Presidency at the Council of Justice and Home Affairs next March in Lisbon.
At European Council level, what was decided was that the Heads of State and Government will once again go into issues of Justice and Home Affairs at the European Council meeting in June 2000, the Santa Maria da Feira Council, in order to study the so-called external dimension of Justice and Home Affairs in greater detail. These are the implications for the European Union' s external policy of the new priorities adopted by Tampere for the area of freedom, security and justice.
Commissioner Vitorino, I appreciated the communication that you just made on behalf of the Commission on the Media II programme for support for the creation and production of European culture. I simply feel that the funds are too small for the ambition that the Commission has for this programme and for this strategy. Nevertheless, the intention is good and should be applauded.
I feel however, that the greater consumption of European audiovisual products will occur through educating Europeans themselves, through stimulating their taste and their appreciation of European culture and by rejecting the many poor-quality products that come from other parts of the world. This educating process is obviously not within the Commission' s competence. It is up to Europeans themselves, in the way they raise and educate their children and in the way they run their media.
Nevertheless, I appreciated your communication and I support it. What I asked you just now though is this; is this programme positively compatible with the Commission' s other position according to which we should protect European audiovisual products from competition, especially television, which the French call a "cultural exception" ?
Mr President, thank you very much for the question that I have been asked. I would like to begin by saying to Carlos Lage that what the Commission has approved today - the Media Plus programme - is entirely consistent with a strategy that has been developed by this Commission within the framework of the so-called I-Europe programme. And this will culminate - we hope - in the decisions of next March' s Extraordinary European Council meeting in Lisbon.
What we need to do is to prepare Europe, both in terms of infrastructure and of the content production industry, for the challenge of the information age which means of course that we are assuming that Europe has the ambition to participate in the new digital economy and in the new society of culture and information on a global scale.
As for the specific question that Mr Lage asked, we are not trying to establish a strategy based on the logic of protecting competition. It is a question of establishing a strategy with which, whilst accepting the rules of free competition, we can support European creation as well as distribution in order to be able to face this competition more successfully. Therefore, it is not a question of there being less competition, but of fairer competition which is given greater support by the European courts.
Mr President, during Commissioner Vitorino' s hearing, I told him that I was pleased to see that he was the only Commissioner who had taken the trouble to mention education as an important element to be incorporated into the third pillar. He replied enthusiastically and even with a degree of passion which struck me as extraordinary.
In Spain we are adopting a law on aliens which fully supports integration and the recognition of all rights. But we also need Europe to take a step forward with regard to education because a new wave of illiteracy is appearing, a new group of marginalised people, as a result of the fact that people are unable to understand the language of the country into which they are being integrated. These new illiterates cannot even understand safety instructions at work. They cannot understand road signs. This is a new type of illiteracy, a new kind of basic poverty which is currently becoming part of the social make-up of Europe. This problem is getting out of hand, perhaps through lack of information and research.
Would it not be possible to carry out a systematic study of what the conditions and needs really are and where the essential points lie? Because without information it is not possible to draft a policy and without a knowledge of the true state of affairs it is not possible to create proper programmes. We need to lay firm foundations in this field, since nobody is taking responsibility for education.
I shall gladly reply to the Member by saying that education is a central element in integration policies, and I offer you two examples.
First example: the Commission has proposed a directive for the reuniting of legal immigrants with their families in the Member States of the Union. Under this directive, children who are reunited with a relative who is a permanent legal immigrant in the countries of the Union will have the right to full education under the same terms as the children of the citizens of the Member States.
Second example: under the EQUAL initiative, research is to be carried out into the use of the education system as a means of integrating immigrants into the host societies. I can guarantee that both the Directorate-General for Justice and Home Affairs and the Directorate-General for Employment and Social Affairs are fully aware that it is strategically important for the children of legal immigrants in the countries of the Union to be guaranteed access to education.
Thank you very much, Commissioner.
The debate is closed.
Question Time (Commission)
The next item is Question Time (B5-0036/1999). We shall examine the questions to the Commission.
First Part
Since the author is not present, Question No 33 lapses.
Question No 34 by (H-0689/99):
Subject: EU Charter of Fundamental Rights In the Commission=s view, should the EU Charter of Fundamental Rights being drawn up on a mandate from the Tampere Summit have legal force?
The Cologne European Council decided that a Charter of Fundamental Rights of the European Union should be drawn up in advance of the European Council in December 2000 and that such a charter should be drafted by a body composed of 15 representatives of the Heads of State and Government, 16 Members of the European Parliament including the honourable Member, 30 Members of national parliaments and myself representing the President of the Commission. The composition of the body was fixed in Tampere and its first meeting will take place next Friday, 17 December.
The nature of the Charter is a very fundamental question, nevertheless the European Council left the question open. According to the conclusions, it will have to be considered whether and, if so, how the charter should be integrated into the Treaties. Although it is up to the Heads of State and Government to decide the definitive status of the Charter, in its proposal the body will have to consider how to combine two open questions: a legally binding text ready to be inserted into the Treaty, or a solemn political declaration. These reflections will also take into account the close connection with the IGC preparatory work.
In the Commission's view, the European Union Charter should respond to two different concerns: visibility and security. As far as visibility is concerned, one could argue that a political declaration solemnly proclaimed by the European institutions and relayed by all channels of communication will be enough. On the legal security aspect, we must consider how the European Union Charter can contribute to improving the degree of protection of fundamental rights within the European Union and it is difficult to see how a non-binding text could contribute to clarifying and transcending the current system of protection.
In the Commission's view, the Charter to be presented to the Heads of State and Government must carry real added value and the best way to achieve this is to focus on the fundamental rights arising from the Union itself. The body will have to find a way to attain a politically significant text compatible with insertion into the Treaty. There are clear indications that drafting of the Charter is broadly welcomed and that citizens expect it to be a founding text on the matter. The Commission is convinced that those expectations should not be disappointed.
The Commissioner has surprised me by going as far as he has done and I very much welcome the response that he has given. I look forward to working with him on the drafting body.
I wonder whether you would agree that if, at the end of the day, we end up with a mere political statement, we will have wasted a year of our activity? It is not necessary to have 62 people working to draft a political statement. If this is what we are going to end up with we might as well send away a couple of officials to make a draft of the rights that we currently have in the Treaty. What we must have at the end of this process is a legally binding set of rights for the citizens of Europe.
I would just add that I am confident we will be able to find the necessary consensus to make the charter capable of having a real influence on the daily lives of our citizens. There are of course difficulties ahead of us - political difficulties and some technical ones. We have to address very clearly the question of the judicial enforcement of this charter. I am confident that in close cooperation the Commission, the Council, Parliament and the national parliaments will eventually come up with a good result if we bear in mind above all the interests of the citizens.
Question No 35 by (H-0670/99):
Subject: Renewal of concessions for motorway companies in Italy The Italian government intends to renew the concessions of the 20 companies which currently manage the Italian motorways. After approving the concession for Autostrade, a stock company which manages approximately 50% of the Italian motorway system, it is proposing to renew the concessions of the 19 other, smaller companies. In exchange, the companies propose making enormous investments worth some ITL 20,000 billion in new motorways. Does the Commission not feel that renewing the concessions is an infringement of the directives on the awarding of public supply contracts (92/50/EEC, 93/37/EEC and 89/440/EEC), given that there was no public European call for tenders and any other EU company was therefore excluded from this important market? Does the Commission not think that the companies' offer to create new infrastructure is a means of defending their monopoly position, and that the construction work runs counter to the EU' s policy of a more responsible balance between the different forms of transport?
In response to the question raised by Mr Bouwman, I would like to make the following observation on behalf of the Commission. The Commission would point out to the honourable Member of Parliament that there are three infringement procedures currently running concerning these issues. The procedure concerning Autostrade s.p.a. could well have a positive outcome in the light of the fact that the Italian authorities have expressed their willingness to work together with the Commission in unison and have taken steps towards privatising the company. Given the major consequences which this case might have, the Commission will, however, continue to monitor the process and the dossier will not be closed before the Commission has ascertained that the principles of transparency and equal treatment are upheld.
With regard to the other concessions, the Commission has initiated two infringement procedures and is investigating the issues related to them. Given their economic, political and social significance, these matters will also be discussed at a meeting with the Italian authorities which will take place very soon.
In order to tackle this general issue in a more structural way, the Commission has, in fact, recently launched a horizontal inquiry into the current situation within all Member States, to identify common problems and problems which are only specific to a certain Member State. If this inquiry will bring possible infringements to light, then the Commission will take further steps to solve these problems.
The new investments in infrastructure undertaken by Italy do not necessarily contravene the EU' s transport policy. Although the Member States are responsible for taking decisions regarding such investments, the Commission is of the opinion that these must be based on the positive outcome of a complete social cost and benefit analysis.
Mr President, Commissioner Bolkestein, I am of course delighted that the Commission is looking into these problems and that these three infringement proceedings are now under way. We are all waiting for an answer. But I would ask you to consider in this connection that we should perhaps take this opportunity to provide for dovetailing the Commission services responsible for transport and the services responsible for competition if we are to make progress with transport policy decisions in Europe in general.
We must and we want to shift heavy traffic onto the railways. The positive example here of the award of the Brenner motorway concession for the purpose of investing in a basic Brenner tunnel could perhaps be used as an example throughout Europe. I would like to digress briefly to point out that the Brenner motorway concession is to be awarded, but has not yet been awarded on condition or with the promise that money from the motorway will be transferred to the basic Brenner tunnel, i.e. to the railways. If the Commission services responsible for transport and competition were to work together, we could take an important step forward in a policy to shift heavy traffic from the roads to the railways.
I would like to extend my warm thanks to Mr Messner for the additional remarks he has made which the Commission will take very much to heart. I do not only say this on my own behalf, but also certainly on behalf of fellow Commissioner Loyola de Palacio, who, as you know, is responsible for the transport policy. This matter undoubtedly has our undivided attention. I would very much like to respond to Mr Messner' s question and reiterate that the onus is on the Member State to adopt its own transport policy. Naturally, we hope that, as far as possible, this policy will be in line with the transport policy of other Member States and that of the Commission itself.
As for the shift of freight from road to rail, I would like to observe that the point made by Mr Messner deserves a great deal of attention. I can assure him that in various Member States, an opinion-forming process is under way which aims to ensure that the shift which he advocates is carried out. It is, of course, a fact that the transport of freight by road carries an element of flexibility which rail does not have. This does not take away from the fact that rail transport is eminently suitable for long-distance transport, also because - and this will be very dear to Mr Messner - the surroundings and the environment suffer less damage as a result. Concerning the concession regarding transport over the Brenner Pass, as mentioned by Mr Messner, this concession is still outstanding. The Commission will find out how this concession will be granted because - and this is also the topic of current discussion - of course, concessions cannot be granted until the conditions which should be tied in with the granting of concessions in general, are sufficiently met.
Mr President, Commissioner, in the final analysis, concessions are being used more and more as a way of financing urgently needed projects. When do you expect to complete a directive on road pricing in Europe which could be used to carry out urgently needed motorway renovations and extensions? I think that, in the final analysis, road pricing might also reduce mobility costs, if the objectives are achieved, namely fewer traffic jams, fewer accidents, and above all, more environmental protection, not only in relation to air pollution and noise but in many other areas too. Do you think that this sort of directive will be tabled in the foreseeable future?
With regard to this additional question, I would like to remark that the topic of road pricing is a very contentious one in certain Member States. One could, of course, reason from the liberal principle that anything scarce should become expensive. In this case, it is road space which is scarce so one could say that this scarceness must be translated into higher prices. The total cost remains the same, of course. The total cost is what it is. But there is a shift from public funding of these expenses towards the private user of this road space. I can assure the honourable MEP that, for example, in a Member State which I happen to know best, the topic of road pricing should receive a great deal of attention but is politically also very controversial.
In other words, the topic is definitely on the agenda but has not yet reached the stage where decisions can be taken and as far as I know - but the honourable MEP is aware that this is not within my remit, so I am speaking with some circumlocution and caution - such a directive is not in the pipeline at the European Commission as yet.
However, if I am mistaken, then I give the undertaking that further news will follow in writing.
As the author is not present, Question No 36 lapses.
Question No 37 by (H-0760/99):
Subject: Quality in education and the school curriculum In June 1998 in Prague the Conference of Education Ministers of the EU Member States and of other countries applying to join the EU issued a brief calling for a set of indicators to be identified which would enable the education systems of the various countries to be assessed. As the Commission announced at the Council meeting of 26 November, the ad-hoc Committee of Experts has already prepared a second interim paper on reference levels and indicators. This will serve as a basis for the First European Report on Education Quality which is to be submitted at the next conference, to be held in Bucharest in June 2000.
In view of the progress being made in this area and the importance which the Council attaches to cooperation amongst the Member States with a view to developing quality in education as a means of helping to create jobs and improve economic performance, does the Commission not think that a Standing Committee of Experts from the EU Member States and the applicant countries should be set up to consider teaching quality?
Does the Commission not think that, pursuant to Article 149(1) of the Amsterdam Treaty, the Committee of Experts could be instructed to draw up criteria or recommendations for the establishment of a common school curriculum to be run in parallel with the existing curriculum in each of the countries concerned, particularly in the early years of schooling?
Second Part
As the honourable Member who has put down the question will know, political cooperation between Member States on quality in education has strengthened during recent years. The recommendation on quality evaluation and higher education adopted in September 1998 and a proposed recommendation on quality evaluation in school education give evidence of the importance of discussing quality of education at a European level.
At the Council of Education Ministers on 26 November, the theme gained further importance as one of the priorities to be treated during the next years through the adoption of a resolution on a rolling agenda.
Following the Conference of European Ministers of Education in Prague in June 1998, a working committee on quality indicators was set up. It includes representatives from 26 European countries and it has prepared progress reports for the attention of Ministers - one in June and one in October of this year.
The first European report on quality of education will be presented for the education council for the Conference of European Ministers of Education in Bucharest in June 2000, and for this Parliament. In the light of the discussions on the report, the Commission will propose how to treat indicators and benchmarks of quality of education within the framework of the rolling agenda and the yearly Conference of European Ministers of Education. The present working committee has proved to be an important forum for discussion and for exchange of information and experiences about quality policies between Member States and acceding countries. The Commission intends to propose that the committee continue its work.
The European work on indicators and benchmarks will lead to discussions about reasons for differences in performance between education systems. Explanatory factors like the curriculum, teacher-training, resources, evaluation and so on are discussed within the working committee on quality indicators and at a ministerial level. Countries participating in the working committee profit from the exchange of information and experiences on these issues.
The Commission welcomes the active participation of the European Parliament on the issue of quality of education, particularly in the forthcoming discussion on indicators and benchmarks of quality education.
I am grateful for the courtesy of your reply, Commissioner, but I have to say that it does not fully respond to the very specific questions which I have put to you.
I believe that the legal basis of Article 149 provides us with the opportunity to move forward a little more than the cautious Prague mandate. The concept of quality in education is more than a quantitative measure of the resources of the different systems or an evaluation of performance in certain academic disciplines.
To my mind, the agenda of the Council of Education Ministers of 26 November could have made use of the proposal of a permanent committee on quality in education.
In the light of the results of the first European report on quality in education, which this Parliament will take good note of, would it be possible for this committee or some other form of committee to provide common benchmarks in the area of the curriculum?
I urge the Commission to face this challenge with political courage. We must go beyond the Prague mandate. We must go beyond the old debate between uniformity and national idiosyncrasies. The debate on quality in education must help us to duly open up European consciousness to the younger generations.
I hear what the honourable Member says and I acknowledge that he has worthwhile motives, but he will be aware that the Treaty actually states that the Community shall contribute to the development of quality education. We are confronted with the reality of having to respect the responsibility of the Member States for the content of teaching and the organisation of the education system. Consequently, it is better for us to continue to pursue a strategy of encouraging Member States to make full use of the opportunity of learning from and applying initiatives taken in the European countries generally rather than to set ourselves a more ambitious agenda which would probably strike difficulties of subsidiarity and maybe have the effect of reducing general enthusiasm.
The honourable Member will know from his interest in the subject that we are really in the early period of development in this area. The Commission wants to ensure that progress is stable and continual and I am sure he shares our view on that.
Questions to Mr Kinnock
Question No 38 by (H-0728/99):
Subject: Male chauvinism in the administration Bearing in mind that the problem of women's under-representation in and exclusion from senior posts is not resolved by the presence of well-intentioned men, what measures will the Commission propose to change the present situation, where 90% of senior posts are not held by women?
The Commission agrees with the honourable Member that women are still under-represented at the higher levels of management in the Commission as well, indeed, as in other institutions. However I have to say with the very greatest respect to the honourable Lady that it is not accurate to say that women are excluded from those posts, nor is it accurate to attribute chauvinist motives to the Commission.
Since 1988, the Commission has adopted three action programmes with the aim of promoting positive actions and equal opportunities for women within its services. Special attention has been attached to increasing the proportion of women in management and in middle-management posts. In 1996 an evaluation of the impact of the two positive action programmes on achieving equal opportunities in the Commission revealed that there had been significant changes in the situation of female staff in Category A and in management posts, particularly as a result of the annual targets adopted by the Commission.
While women accounted for 11.5% of Category A staff in 1992, they represented 19.3% of staff in that category in September of this year. Women occupied approximately 2% of A2, that is to say director, posts in 1992. That rose to 11% by September of this year. The third action programme for equal opportunities for women and men at the Commission, 1997-2000, should consolidate what has already been achieved and go further along the same lines.
Whilst noting these advances I emphasise very strongly that the Commission is not complacent. On 29 September, the new Commission expressed its commitment to taking further positive action to ensure that a higher number of women obtain posts in senior management positions. Specific proposals will consequently be made in the course of the forthcoming reform strategy. Meanwhile the honourable Member will be interested to know that last Wednesday the Commission adopted a policy proposal which I put forward on merit, equal opportunities and geographical balance. That policy includes positive action to be taken to improve the career prospects of women civil servants. The college resolved that when there are male and female candidates for senior posts the woman candidate will be given preference. In addition, the Commission will strive to double the proportion of senior posts taken by women by the end of this mandate.
In short, progress is being made. My colleagues and I would like it to be faster and broader. We are working on that. We hope that other institutions - maybe including this one - will take a similar course, especially so far as senior management positions are concerned.
I am grateful to Commissioner Kinnock for this reply and the positive attitude which underlies it and also - I am sure - the work which he is carrying out. Nevertheless, Commissioner, I have to point out that in this area of making women' s representation the norm, the Commission has had a hypocritical attitude for more than twenty years. Its attitude has been a hypocritical "I would like to, but I cannot" , and this hypocritical impotency sends a very damaging signal to the world as a whole.
My question did not talk of exclusion, as you know very well; it talked of the fact that the number of women in high positions stands at barely 10%. The figures which you have offered - emphatically - here in the plenum of the European Parliament, are ridiculous and shameful. An institution such as the European Commission, which has for years claimed to be in favour of women also at the highest levels of administration, cannot be satisfied with that exclusion which the figures demonstrate. And the photographs of the European Councils are a horrific illustration of the sexism of European decision making.
. I would be doing the honourable Member less than justice if I did not respond to her very directly, in the terms in which she phrased her supplementary question.
First of all, if she has a complaint about the lack of women representatives at ministerial level in Member States, I suggest she takes it up with them.
Secondly, I have specifically said, not only in this House now, but over many years and also in the actions I have taken in the twelve weeks I have been the person responsible in the Commission, that we are definitely not satisfied with the number of women in senior posts or indeed in the "A" categories generally in the Commission. But instead of just talking about it I am trying to do something about it.
I should like to say that in an institution like Parliament where just one director - I repeat, one director - out of ten is a woman then there is some reflection on the situation in this institution too. I will provide whatever help I can with counselling about the promotion of equality between the genders, and then I do not think the Commission could be accused of hypocrisy. There has been a consistent effort to increase the numbers of women; there is evidence of that. Maybe the honourable Member would like to take it up with the various Member States, to encourage participation at the lower grades of "A" category in order to ensure that, as the years go by, there will be more women available to take up management posts. Here again, I am working in practical terms instead of merely waving my arms around, in order to try specifically to encourage that.
As for the 10% being ridiculous and shameful, I would suggest that whilst the Commission could and should have done more, that is not a result of any lack of motivation or effort. A Commission which, twelve weeks into its term of office, has made the absolute commitment to strive for a doubling of the numbers over five years is one that deserves patience, if not praise.
Questions to Mr Patten
President. As the author is not present, Question No 39 lapses.
Question No 40 by (H-0683/99):
Subject: Bridges across the Danube in former Yugoslavia As well as military installations, numerous civil targets were damaged or even destroyed during NATO's bombing raids in Kosovo and/or Serbia, including the bridges across the Danube, the collapsed sections of which are still obstructing navigation on the Danube and thus significantly hampering economic reconstruction.
It is likely that, in the coming winter, the collapsed concrete sections will cause further problems, as they are still resting on the river bed, and many experts fear they could cause accumulations of ice which they have prevented from flowing downstream.
The logical consequence would be for the barriers of ice to cause the level of the Danube to rise considerably, which could cause severe flooding, which in turn would increase reconstruction costs, and this cannot be in the Commission's interests.
Is the Commission aware of this situation and has it already come up with proposals or promised financial assistance to help resolve this specific problem?
I would like to put on record my gratitude to Mr Balfe for his courtesy. The Commission is aware of the important economic implications of the destruction of the bridges over the Danube for the riparian countries. It affects not just the bilateral economic relations between Serbia and neighbouring countries, but also other countries along the river, which have traditionally used it as a navigation route between the Rhine and the Black Sea. Concerns have also been expressed regarding the potential for flooding upstream. These concerns were recognised by the General Affairs Council at its meeting on 15 November.
The honourable Member is no doubt aware that the authorities in Belgrade are attempting to put pressure on the international community to lift the sanctions against the FRY and rebuild the destroyed bridges by making the re-opening of the Serbian sections of the Danube to navigation conditional upon assistance from the international community to rebuild the bridges. This is unacceptable. With the Danube Commission, the Commission is examining the possibilities for clearing the Danube. We want to be able to help, difficult as the task may be, but we are determined to prevent any clearance of the Danube from being manipulated by the FRY authorities into support for Mr Milosevic.
Mr President, Commissioner Patten, I think that the infrastructure in this area in particular represents a very important opportunity for the future. We are discussing reconstruction in this area. We are talking about EUR 500 million or a billion, an enormous amount of money, which needs to be invested. What will you focus on? On restoring the railways, the roads, air traffic, energy, telecommunications? Does the Commission have a plan, if agreement is reached, on where investments should focus here?
. As the honourable Member will know, there are a number of projects in the Stability Pact which have been identified for substantial investment in the next few years.
The honourable Member is perfectly correct to say that infrastructure - both repairing damaged infrastructure and providing new infrastructure - is going to be crucial to the economic regeneration of the region. But I should add this: however much one invests in the infrastructure - and we will be looking at specific pledges at the donors' conference early in the new year - however much one spends on infrastructure, what is crucial is to encourage greater and freer trade between the countries of the region, and even in one or two countries within the countries of the region. So I totally endorse the honourable Member's reference to the importance of infrastructure investment; but I think encouraging more sensible trading relationships between those countries is also absolutely crucial.
Mr President, from what I can gather from the first part of the Commissioner' s answer, the Commission is totally indifferent to the negative impact the damaged bridges over the Danube will have and is only concerned about how it can make use of this natural disaster - which it in fact helped to bring about - to overturn the legally and democratically elected leadership in Yugoslavia. This does not create a very good impression. It is in keeping with the more general policy which the European Union has pursued on this issue. I would like to hear the Commissioner' s views on this or perhaps some statement to the contrary if I have misunderstood what he said.
I will try to make myself a little clearer to the honourable Member. We want to make the Danube navigable again by clearing the rubble from the damaged bridges, from the river and the riverbed. If we are not able to do that then there will be real problems, including flooding of surrounding areas, so we look forward to receiving a proposal from the Danube Commission on which we hope to be able to act as rapidly as possible.
I also hope that, in due course, we can provide reconstruction assistance in Serbia and not just for bridges but for other projects as well. That will depend on free and fair elections in Serbia and, I hope, on the departure of Mr Milosevic. It is Mr Milosevic whose policies and presence prevent investment in his country, not those who are declining to invest while he is there. There is an easy way of helping Serbia back into the mainstream of decent life and economic success and that is to get rid of Mr Milosevic.
Question No 41 by (H-0704/99):
Subject: Action by the EU against illegal trafficking in nuclear, biological and chemical materials Despite serious evidence of illegal trafficking in nuclear chemical and biological (NCB) weapons-grade materials, no serious steps are being taken to combat the problem. At the same time multilateral deliberations on this matter and agreements on the monitoring of NBC materials are proving inadequate. According to many rumours and reports, these networks are situated mainly in the Ukraine, the Czech Republic and Russia and the illegal trading activities are centred mainly in Constantinople and Budapest, while much of the trafficking is carried out through channels in the Balkans many of which go through Kosovo. What view does the Commission take of this major problem and what is its attitude towards those countries within whose territory this dangerous and illegal trafficking is taking place, particularly where there is evidence of a cover-up and especially in view of the fact that some of the countries involved are seeking EU membership or association?
. The Commission does not accept the statement that no substantial initiatives are being taken to tackle the problems of nuclear, chemical and biological weapons smuggling. A good deal has in fact been done. But the Commission's legal powers have been limited to civilian aspects of nuclear accounting and control under the Euratom Treaty. This means that the Commission does not have any mandate to deal with the accounting and control of weapons of mass destruction per se. It is only under the evolving CFSP that Member States are considering expanding EU action to include some initiatives to reduce stocks of weapons of mass destruction. Member States and the Commission are currently discussing a joint action due for adoption before the end of this year to implement the security and non-proliferation aspects of the common strategy on Russia. In this joint action, which includes concrete action to destroy stocks of chemical weapons, the Commission has been asked to coordinate European Union action. We stand ready to take this important additional task on board in consultation with the Member States and Mr Solana and working closely, we hope, with the Russian authorities. The Commission is heavily engaged in efforts to combat smuggling of nuclear material and radioactive substances. The Commission initiated a series of special actions to support national authorities involved in combating illicit nuclear traffic from both EU Member States and candidate States, including seminars, training programmes and technical assistance.
The Euratom safeguards office in Luxembourg, in addition to its specific control tasks on the territory of the European Union, has undertaken a series of related outreach activities since 1992. There is close coordination under the auspices of the G8 and the International Atomic Energy Agency.
Preventative actions in the form of cooperation programmes have been carried out since 1992 with central and east European countries, including Russia. There are areas such as training and strengthening national nuclear material accounting and control systems.
As regards our cooperation with EU candidate countries, cooperation with customs, border control and police institutions is well established under the PHARE horizontal programme on justice and home affairs. These measures help to reduce the dangers stemming from uncontrolled nuclear weapons material. However, the Commission recognises the formidable and rapidly-evolving challenge in this field and hopes to be able to address the issue more comprehensively once we have been given the appropriate legal mandates.
Mr President, I used the term trafficking even though it is not quite the right word because there is no trafficking without trade and I do not think that there is any trade in these materials, they are raw materials which go where they can. However, we all know that, unfortunately, the silk routes were followed by the oil route, then the cocaine route and then the heroin route and now, unfortunately, we are witnessing the emergence of a trafficking route for these materials which are a serious threat to the peace and security of all citizens.
In this sense, and because it seems that these trafficking routes run through countries which have applied for membership of the European Union, the issue has now become a political one and one which merits particular attention. In this sense, apart from protecting expert scientists with the relevant know-how who must not be led astray due to their specialist knowledge or financial weakness, it is a sine qua non that we adopt a rationale for setting political conditions for applicant countries as to what should or should not happen in their territories. This has nothing to do with new forms of terrorism, as some people are saying, but rather with new forms of threats and new forms of peace and security for all citizens. This is a pressing political issue which should be a multinational priority and not just the priority of a few policing mechanisms which may operate within a different culture and which do not understand the new dangers from which Europe must protect its citizens.
I would request that Members wait for me to give them the floor, since this ritual allows the President to direct the debate and also allows the Commissioner to hear the beginning of the question through the interpreter. This is the second purpose.
. I totally recognise the importance of the issues which the honourable Member has raised. They are a matter of considerable concern to the Commission and of course they will be issues that we have to pursue vigorously during the enlargement negotiations.
Perhaps, I can just add a couple of points to the rather extensive - perhaps too extensive - answer I gave to the honourable Member's question. First of all, it is absolutely imperative that there should be the closest possible coordination under the auspices of the G8 and the International Atomic Energy Agency. It is absolutely crucial that we should work together in this very important area.
Secondly, given that the honourable Member referred in particular to candidate countries, I referred of course to what can be done under the PHARE horizontal programme. I would like to refer to one particular scheme which promises well. That is twinning partnerships between European Union Member States and respective national institutions. They represent a valuable way forward. They too can be backed by PHARE and they should be part of the programme of action we pursue in order to deal with what is, as the honourable Member said, a very serious problem indeed.
Question No 42 by (H-0746/99):
Subject: Use of armed force against peaceful demonstrators in Colombia Reports coming out of Colombia are giving increasing cause for concern. Since 10 November, tens of thousands of rural workers and native Indians have been demonstrating peacefully in Cauca, in the south of the country, and have been calling on the Colombian Government to honour the commitments it entered into with them following an earlier demonstration. The police sent in in response used armed force on 19 November, injuring several demonstrators.
Will the Union be playing a more active role in resolving the various forms of social unrest which have gripped the country for decades?
President Pastrana has asked the European Union to finance the 'Plan Colombia' drawn up by his government. Will the Union see to it that such assistance is not approved until peace agreements have been concluded, thus ensuring that EU funds serve to resolve rather than exacerbate the conflict?
How will the European Union ensure that any such assistance is tied to Colombia's acceptance of the recommendations made by the UN High Commissioner for Human Rights, given that human rights have become a crucial aspect of EU cooperation?
Will it ensure that any aid plan for Colombia is tied to specific commitments to make the necessary moves towards greater democracy, clamp down on impunity, disband paramilitary groups and introduce social reform, including agricultural reform, compliance with these commitments being subject to regular checks, conducted with the help of European and Colombian NGOs if possible?
What role will be assigned to the European Parliament in this process?
For several years Colombia, as the House will know, has been plagued by civil war, by kidnappings, by violence and by drug trafficking which have seriously undermined the rule of law. I am deeply concerned, as I am sure all honourable Members will be, about the recent murders including that of a young Spaniard who was working on a European Commission-financed project. He was killed, together with a priest, apparently by a group of paramilitaries. The Commission has urged the Colombian authorities to carry out urgent investigations into the circumstances of this crime.
President Pastrana is currently engaged in the struggle to find a negotiated settlement to a conflict which, as the honourable Member underlines, is extremely complex. The Colombian Government is currently working on the details of Plan Colombia. Colombia will continue to need strong backing from the international community. The specific areas where Colombia would like support, including financial support from the European Union and others, still need to be agreed more precisely. The Commission has already indicated its willingness to support a peace process in Colombia within the framework of Plan Colombia, as it has done in several countries in Central America in recent years. The Commission would of course take all necessary steps before delivering Community aid to ensure that all parties respect their commitments.
At present, the Commission is focusing on aid for internally displaced persons, on average between EUR 7 million and EUR 8 million per annum, and financially supports a series of initiatives intended to promote human rights in the country. The Commission covers the bulk of the costs of running the Office of the High Commissioner of Human Rights in Colombia and has just approved a multiannual programme to support human rights in the Andean region with funding of approximately EUR 11.5 million, the bulk of which will be dedicated to Colombia.
Commissioner, thank you for your reply. I also very much appreciate your statement on funding a plan to support Colombia, provided that the commitments that were made are met. Unfortunately, according to Human Rights Watch, some high-level military representatives, who are recognisable, whose names are known and who are responsible for military training and have been involved in various massacres, have still not been removed from their posts, while the terrible collusion between the military and paramilitary groups continues. I therefore think what Commissioner Patten said is important: these things must not be allowed to go unpunished and they must not be shrouded in silence.
I am also very pleased to learn - and I confess my lack of knowledge on the subject - that there are plans, even important ones, regarding evacuees, humanitarian aid and committees on human rights. I wonder whether, in view of the peace talks, the Commission can massively increase the aid given to social movements in Colombia and to associations for human rights.
. As the honourable Member well knows, Colombia is a country in the middle of an exceptionally damaging civil war. I am not sure that the government has very much control over more than about half of its territory and I am not sure how much influence it has on the warring parties or on the human rights violations committed by them.
Our aid goes primarily to the people who are themselves the victims of human rights violations, or refugees who have had to flee from their homes and from their land. It is precisely these people who most need our support and precisely these people whom we are trying to support the most. President Pastrana was in Europe a few weeks ago. I think I am right in saying he gave a speech in this Parliament about Plan Colombia and I enjoyed my conversations with him during that visit. He indicated that he will be putting forward concrete proposals next February for how the European Union could support Plan Colombia. When we receive those proposals I will be happy to discuss them with Parliament and to do so in the context of Parliament's understandable concern about some of the reports of human rights violations which alas continue and continue to be reported by reputable organisations such as the one the honourable Member referred to.
We will continue to take the most serious account of human rights violations. We will do what we can to help those who have had their human rights abused. I want to refer once again to those who have suffered or even been killed in trying to implement our own European programmes in Colombia.
We are naturally grateful for the information which Mr Patten is giving us. It is true that there is an office for the defence of human rights in Colombia. For several years Parliament asked for it, and finally the Commission, together with the United Nations, finances this human rights office in Colombia.
However, those of us who have been here for years know what the words "displaced" (800 000) and "murdered" mean in relation to Colombia. As well as the Spaniard Egiluz and the Colombian priest Mazo, two journalists have been murdered in recent days. 150 journalists have been murdered in the last ten years. In many cases, it is perfectly clear that it is the paramilitary groups who are carrying out these murders.
We know that this is a difficult and complex matter, but, Commissioner, I would like to ask you two questions. Firstly, do you not think that, as well as talking and maintaining dialogue - which in my opinion should always be done -, we should put pressure on the Colombian Government so that, once and for all, it will try to get rid of the paramilitary groups responsible for these acts?
And secondly, is there any truth in the rumours that, in the name of the fight against drug trafficking, the United States may be planning an intervention strategy in Colombia?
And I believe that the European Union should act decisively in that event, because such an intervention would lead to a spiral of violence which none of us want to see.
On the last point that the honourable Member mentioned, we have in fact taken a number of actions to try to help the Colombian Government deal with the very serious drugs problem, including trade preferences, and we will continue to do so.
On the first point that she mentioned, I do not think that the Colombian Government would disagree with the importance of dealing with the paramilitaries. It is its capacity to deal with them militarily which has been one of the problems over the years. I very much hope that the present negotiations will deliver to the people of Colombia the peace which they deserve. In the meantime, what worries me, and I think worries the honourable Member, is the very serious security situation for human rights activists in Colombia. They have to be extraordinarily brave to do the important work that they do. There is a limit to the amount we can do ourselves to increase their personal security though we continue to press our concern about that matter on the Colombian authorities. We will go on doing so. We also try to monitor the situation very closely with the Member States' embassies in Bogotá. So we do our best, but it does remain a subject to me of very great concern that so many people, young people for instance, are having to put their lives at risk to try to secure human rights in their country.
Question No 43 by (H-0755/99):
Subject: Stabilisation of Macedonia What steps does the Commission plan to take in 2000 with a view to ensuring the economic and political stabilisation of Macedonia, which has a multiethnic and democratic government, and what is its view of developments in 1999?
Questions to Mr Monti
First, let me sum up what we have done this year. The European Community has demonstrated its strong commitment to the Former Yugoslav Republic of Macedonia. In purely financial terms, in addition to technical assistance under PHARE - EUR 22 million - and the financial protocol, an interest subsidy for EIB loans representing EUR 20 million, we have devoted EUR 143 million of exceptional assistance to help the country to cope with the consequences of the Kosovo crisis.
Just as important, FYROM is the first country to become actively involved in the European Union's stabilisation and association process. The Council should adopt the negotiating mandate for a stabilisation and association agreement in January. The year 2000, therefore, augurs well for a substantial increase in cooperation between the European Union and FYROM. It will be a year of negotiation and, we hope, a year which will culminate in the signature of an agreement.
At the same time, the Commission will continue to accompany the political and economic reform process in this country under the existing cooperation agreement and through the PHARE programme or through the new financial instrument that will replace PHARE.
Thank you very much, Commissioner, for your positive and specific answer. Macedonia was the victim first of the Communists and their successors, then it was the victim of two different boycotts and then it was the victim of the war in Kosovo. It now has a highly multicultural government which is making a conscious effort to forge links with the Albanian sector of the population. But it needs economic success, otherwise nationalism will break out there again. Hence my question: first, do you believe that you personally could visit Macedonia in the foreseeable future and, secondly, do you believe, although you have already almost said as much, that an association agreement could be signed by next year?
First of all, I have already threatened the Foreign Minister of FYROM with a visit. He seemed to welcome that prospect. So I am looking forward to going in the early months of next year. I have also said that when I go I want to be in a position to open a European Union office in FYROM, because we need a more substantial full-time presence there than we have at present. I very much hope that we will be able to launch the negotiations for a stabilisation and association agreement in earnest next year. The sooner we can complete those negotiations with FYROM the better; the sooner we can then proceed to ratify the agreement with the Member States.
FYROM is just the first country with which, as the honourable Member knows, we are seeking to negotiate an agreement. I very much hope that not long after we have begun these negotiations we will be able to move to negotiations with other countries, perhaps first of all, Albania. But I believe we still have more progress to make there.
Earlier on today we were debating the budget for next year and the difficulty of the European Union finding sufficient finance to fund the operation in Kosovo. I therefore ask the Commission if it has done any analysis on what the cost would be if there was to be instability in Macedonia; and to what extent - to take him up on his last point - it is true that we need to ensure there is stability in Albania in order to maintain stability in FYROM.
What we should have learnt from the fairly grim experiences of the last few years in the Balkans is that it is much better to prevent instability by early political and economic action than to have to pay later on for the costs of instability knocking on into disaster, not just in one country but in several countries. That is the story of the last few years. We talk a good deal about conflict prevention and crisis management. If we want a very good indication of what would have been the benefits of conflict prevention, again we should look at the Balkans.
I have no doubt at all that instability in Macedonia, Albania and Montenegro would have consequences for the whole region. I therefore want to see us in a position proactively to support capacity-building, to support economic and social development that, we hope, will prevent that instability.
At the risk of being suspected of reverting provocatively to earlier discussions in Parliament, I very much hope that the important programmes that we are trying to launch in the Balkans will not be held hostage as Parliament and the Council argue and disagree about funding for next year. I can understand what the constitutional arguments are, what the political arguments are; but try explaining them to somebody without a roof over their head in Kosovo; try explaining them to a pensioner who wants to receive welfare benefit in Montenegro; try explaining them to somebody in FYROM who thinks that the difficult steps that have been taken in that country in the last few years deserve rather more support from the European Union.
I understand that these political arguments rage. I am sure they are way above the head of a mere Commissioner for External Relations; but I hope I do not find myself next year having to explain these complex constitutional issues to people on the ground in the Balkans or elsewhere in the world who are not getting the support they deserve.
We are grateful to Mr Patten for dedicating his time to this Parliament this afternoon.
Since the time allocated to Questions to Mr Patten has elapsed, Question Nos 44 to 47 will be replied to in writing.
Question No 48 by (H-0677/99):
Subject: Gaming houses The Court of Justice has ruled that the organisation of games of chance is an economic activity constituting the provision of services and falling within the scope of the EC Treaty and that the measures adopted by a Member State with regard to the award of licences to open gaming houses must be proportionate and non-discriminatory (Case C275/92, Schindler). The Italian Government requires proof of effectiveness as a tourist attraction and of the sound financial standing of applicants. It does not however define those criteria, which leads to arbitrary decision making in many cases. Up to now only four casinos have opened as the result of all the licences granted in Italy (in the United Kingdom there are 119 casinos and in Germany approximately 102). All the casinos are located in Northern Italy. This clearly leads to discrimination against the regions coming within Objective 1. In terms of tourist revenue and economic expansion, those regions could benefit greatly from the opening of gaming houses. Does the Commission believe that the conduct of the Italian Government amounts to an infringement of the Community rules against discrimination and on free competition, having regard in particular to Articles 12 and 86 of the Treaty?
The Commission considers that the position of the Court of Justice is clear as far as the special rights in the games of chance sector are concerned. The Court recently confirmed that, even if a Member State authorises games of chance, it still has the power to impose limits on the availability of these games and this is in consideration of public interest objectives, such as controlling the desire to play games of chance, the prevention of fraud or crimes occurring and using the profits thus obtained in the public interest. Each Member State has the power to determine the extent of protection in its territory as regards games of chance. The Commission is therefore unable to object to the fact that currently in Italy, only four gaming houses have been authorised and that they are located in Northern Italy, since there is nothing that leads us to believe that foreign businesses are being discriminated against, with regard to national businesses.
Commissioner, I believe that this issue holds particular importance within the Member State because the Italian Government' s attitude is not fair but clearly discriminatory. Recently, the Italian Government denied the request made by a clearly tourist-oriented local authority, Taormina, to establish a gaming house and, at the same time, it authorised Venice casino to open a branch in Mestre. According to the Commission, does all of this not constitute clear discrimination within a Member State, and moreover, does it not force the inhabitants who would like to play in central and southern regions to go to other Member States - there are hundreds of gaming houses in Europe - rather than staying and playing in Northern Italy, which does not hold great appeal?
Mr Musumeci, I can only repeat the context I have just outlined. In fact, the situation of gaming houses is different in the various Member States. We have seen that the Court has confirmed the Member States' power to decide in this field, and I must add, as regards the point you stressed on the distribution within a State' s territory, that competition rules and the principle of non-discrimination do not require Member States to take into account regional considerations when awarding licenses for gaming houses or other permits for the organisation of games of chance. Competition rules do not raise objections to the criteria that a Member State may use and therefore based on those rules, we cannot consider the decision a Member State makes on the distribution in their territory to be arbitrary, and consequently, a violation of these rules.
Question No 49 by (H-0684/99):
Subject: Communication pursuant to Article 5 of Regulation 19/65/EEC of the Council of 2 March 1965 Has the Commission given due thought to the peculiar nature and diversity of the catering sector in Belgium, which is renowned for its wealth of congenial cafés with countless different types of beer, and the impact which introduction of the regulation would have, in particular the fact that managers of small establishments would suffer? In the absence of brewery contracts, firms with a large share of the market will stop investing in the cafés where they sell their products; instead they will spend the money on mass advertising to consolidate their market position. There will obviously be a bitter price war which would have a detrimental effect not only on the smaller breweries but also on managers of establishments. Is the Commission aware of the fact that the market leaders not only sell their products but often also provide financial support (attractive loans), material support (dispensing equipment, furniture and glasses etc.) and technical support (refrigerating engineers)?
This means that the question is about the sale of beer in Belgium in such mysterious quantities. The Commissioner has the floor.
Despite the mysterious quantities, your question was very clear. I think I have understood what Mr Beysen' s question is. The Commission is aware that breweries often provide café owners with financial, material and technical support. Nevertheless, the Commission does not share the fear, voiced by Mr Beysen, that the proposed new policy on vertical restrictions could harm Belgian breweries or the hotels, restaurants and cafés sectors. On the contrary, effective competition will guarantee consumers good service in terms of numbers of bars and the variety of beers they offer.
Firstly, the proposed exemption per category of agreements exempts contracts on the supply of beer that contain a clause prohibiting competition, entered into between brewers who have a market share lower than 30% and owners of bar or commercial concerns. For Belgian breweries, this means that they will all, with the exception of Interbrew, be able to continue to operate on the basis of the current distribution agreements. Moreover, the proposed exemption per generalised category allows these breweries greater contractual freedom compared with their freedom on the basis of the current specific exemption in the sector.
Secondly, the proposed exemption per category does not presuppose that non-competition agreements, entered into with a brewery with a market share greater than 30%, are illegal. A brewery that reaches this market share can notify the Commission of its network of non-competition agreements. The Commission will then, firstly, evaluate the actual impact of the competition agreements; if the impact is considerable, the Commission can in any case take into account the economic benefits of these non-competition agreements in its evaluation of the possible applicability of an individual exemption under Article 81(3) to the agreements.
Thirdly, if an individual exemption is not applicable to the agreements, the Commission will examine the possible solutions within the existing distribution system. In other words, the Commission will attempt, as a matter of principle, to resolve any competition issues that might occur, firstly by amending the existing agreements, taking into account the economic benefits they bring. Mr Beysen will certainly agree that because of its role as the European authority on competition, the Commission must assess very carefully the agreements entered into between operators who benefit from considerable market force. Indeed, because of their possible effects of closing the market, these agreements can jeopardise competition, not only with regard to producers in other Member States, but also with regard to small Belgian breweries. This is another reason why the Commission recently launched proceedings against Interbrew.
In conclusion, Mr President, the Commission does not believe that the new policy on vertical restrictions is liable to bring about major structural changes, in the beer, hotels, restaurants and cafés sectors in Belgium, which would put the beer culture in that country at risk.
I would like to thank the Commissioner for the thorough answer he was willing to give me and from which it transpires that, naturally, further elaboration was required regarding the policy currently adopted by the Commission. Nevertheless, I do not fully share the view that competition would therefore not be disrupted, although I have taken note of the fact that you now also provide for a contractual exemption clause.
As far as I am concerned, Commissioner, there is still great concern not only from me but also from within the sector with regard to the lack of clarity which currently - fourteen days prior to the coming into force of this regulation - exists regarding the guidelines on what is and is not allowed. Although your explanation has shed some light on the matter, I think it is appropriate to also inform the sector of this.
My question in this respect is why should the system be changed if so far, its application has not resulted in any complaints? Is there too little belief in self-regulation and does one want to push this regulation through at all costs within a sector which, in fact, is already having a hard time?
Mr Beysen, I agree with you that information, in this area as in any other, is important. For this reason, when drawing up the proposal for a regulation in question, the Commission followed a policy of being open with information. We are in fact now studying the responses we have received from all the parties concerned following the publication of the proposal in the Official Journal. Once this assessment has been carried out, we will again consult the Member States and we are counting on adopting the new regulation before the end of the year. We have communicated fully on every stage, which is the reason why we believe we have performed our duty to inform and consult. Obviously, the Commission is always willing to clarify any points that might still be unclear.
As they deal with the same subject, Questions Nos 50 and 51 will be taken together.
Question No 50 by (H-0688/99):
Subject: Car prices Thanks to widespread publicity, the Commission will be aware that motor car manufacturers are charging considerably more in the UK than in other EU countries for identical cars.
What action does the Commission propose to take to counter this and similar examples of extortion by large companies?
Question No 51 by (H-0747/99):
Subject: Car distribution and competition policy The Commission will be aware that the UK remains the most expensive market for 62 out of the 75 best selling car models and that UK citizens encounter problems on purchasing cars in other Member States.
Can the Commission comment on whether this is a breach of EU competition rules?
What action will the Commission be taking as regards the forthcoming report on the motor vehicle distribution trade with regard to price differentials?
What action can the Commission take so as to remove restrictive practices and to ensure that UK consumers get a fair deal?
I am indeed aware of the price discrepancies between the United Kingdom and other Member States and I share the honourable Members' concerns. The Commission has found that these differences are partly due to the strength of the pound sterling, while they must in part be attributed to low net prices in Member States with high car taxation. That is the case in particular in Denmark, Finland and the Netherlands.
I consider that a growing price transparency and the introduction of the euro are increasingly inducing customers from so-called high price markets to acquire their vehicles in other Member States. This parallel trade is an important market-related factor which should contribute to a better convergence of prices throughout the Community.
The Commission has undertaken a number of initiatives to ensure this freedom for consumers. In its report on the application of Regulation 1475/95 concerning car distribution, due before the end of the year 2000, the Commission will evaluate the impact of the exempted distribution system on car prices. It will indeed provide an essential basis for the forthcoming discussion about the future legal framework for car distribution after the expiry of the current regulation on 30 September 2002.
Thank you, Commissioner, for your answer. In my question I referred to similar examples and whilst car prices are perhaps the most widely publicised, there are other examples of companies that are making a mockery of the single market.
The Swedish Ikea furniture company, with which you will probably be familiar, provides two examples in their recent catalogues: a mirror cabinet which costs less than GBP 70 if purchased in Denmark costs GBP 94 in the United Kingdom. A corner sofa which costs less than GBP 600 in Denmark costs nearly GBP 875 in the United Kingdom. These are just two examples taken from one company. There are plenty of others where people in the United Kingdom and, for all I know, other Member States, are being exploited by companies. I wonder if the Commission can consider some action to protect consumers who are looking to the European Parliament, looking to the European Commission to protect them as citizens. Can you consider some action in this area, not just limiting it to cars, which is perhaps the most publicised example?
You will see, Commissioner, that they want to ask you about sofas, not only about cars, but I am sure you will have an answer.
Thank you for this supplementary question. Indeed I believe that serving the interests of consumers is the cornerstone of competition policy in the European Union.
Should we claim that a single market is really single only when there is unity of prices? I would not say so, because there will always be factors explaining certain price differentials. Indeed, we might even perhaps consider that perfect unity of prices in a given market may be an indication of some sort of cartel prevailing in that market. Having said that, I agree with you that a lot of price divergences in the present-day single market are explained by the frictions and obstacles that still exist.
Two powerful factors are at play today to help the market overcome those divergences and this will be increasingly the case. One is of course the introduction of the euro. That of itself is going to make price comparisons easier. And the second, which is having a powerful effect on the distribution of goods and services, is the Internet.
You ask whether the Commission should not take action vis-à-vis certain instances of considerable price divergences. Yes, we should and do: in particular if we consider the car sector, you will be aware of a number of actions taken in the past and also very recently in the Commission against limitations imposed by car manufacturers on parallel imports of cars. The publication of the comparative list of car prices also goes very much in that direction. The latest edition was published on 22 July 1999.
We agree that the Commission should also use its competition policy instruments for these purposes; and may I submit that it does so.
I am pleased to see that the Commissioner has, along with my own Secretary of State for Trade and Industry, Mr Byers, formed the impression that the European car industry has indeed taken UK consumers for a ride. But I have to say that I cannot agree with you that it is a simple exchange rate issue because it would not account for the fact that some cars cost around four thousand pounds more in the UK than they do, for example, in the Netherlands.
If it were only a question of the exchange rate, then prices should also go down with exchange rate variables. Why then, for example, do imported cars - which now represent over 70% of the UK market - get dearer as the pound is getting stronger? How do UK car manufacturers export record numbers of cars to the continent at a time when exporting is more expensive? Why are cars built in the UK cheaper on the continent just as our pound is making our exports more expensive? I am afraid I do not accept the logic of this wholly.
I believe - after an 18 months' investigation by a UK newspaper, following your investigation - that time is running out and the car industry now wants to find a settlement to this issue. If I were to arrange a round table with the industry - with dealers and manufacturers - would you be willing to come along to it and discuss with them how we can find a way through the problem while, at the same time, resorting to competition instruments if we have to?
Thank you, Mrs McCarthy, and for the emphasis on urgency in using competition instruments, which indeed we do. May I draw your attention again to the fact that we have opened a considerable number of investigations concerning restrictions on parallel imports and, in some cases, we have already reached a conclusion by imposing quite considerable fines.
Of course it would be inadequate to attribute price differentials, in cars in particular, only to exchange rates. I mention that as one factor - it is not the only one. Divergences in the taxation of different types of cars are of course a factor but this brings us to the question of how easy or how difficult it is for the European Union to make any decision concerning tax matters.
I also appreciate your offer of an invitation to a round table. I will be glad to consider that in the context of the various invitations a Commissioner receives.
You are no doubt aware that we are in the process of preparing a report on the application of the current block exemption regulation which is our main area of reflection at present. We have received many questionnaires in response to our consultation exercise. The report which is due at the end of the year will not as yet contain any proposals but will analyse the impact of the exempted distribution system which is due at the end of 2000 and will contain a fully-fledged analysis of the impact of the block exemption and this should be the basis for subsequent decisions.
I wonder whether the Commissioner would agree that the last two questioners who were asking the Commission for action would do better to ask their own party leader, Mr Blair, to get the over-high level of the pound - which has been kept too high by high interest rates in the UK - down to a realistic level; and also try to get Mr Blair to start campaigning to join the euro, when there would be extra transparency. Would that not help?
You will see, Commissioner, that this is a British question, but you have a right to reply if you think it appropriate.
I would be delighted to do so if this important subject were to fall within the competence of the Commissioner responsible for competition which, I am afraid, is not the case.
Question No 52 by (H-0693/99):
Subject: State aid for the German timber­processing industry What action has the Commission taken, or will it take, in view of the increasing amount of state aid Germany is granting to sawmills in what used to be East Germany? The mills in question are small or medium-sized businesses which are very efficient and thus require so few employees that they meet the EU criteria for the allocation of state aid to SMEs, yet this means they are able to compete on unequal conditions and distort competition on the market.
Does the Commission consider it right that German sawmills which are highly automated and particularly efficient should be granted such huge amounts of state aid that other market operators are forced out of the market owing to unfair competition? Will it also say whether it still considers the existing rules on the allocation of state aid to SMEs to be adequate, in particular the 250-employee ceiling?
The Commission is aware that the sawmills in what used to be East Germany are granted considerable state aid. While it is possible that the aid in question is compatible with the German systems and the Treaties, the Commission is very concerned by the distortion that it causes through the concentration of growing levels of production capacity in this particular industrial sector. As regards the acceptability of this aid, the Commission is carrying out a particularly detailed study of the compatibility with the common market of a series of aid measures for numerous businesses, in particular KNT, Klenk e Pollmeier.
It must be pointed out that this new capacity is to be found in areas that are assisted pursuant to Article 87(3)(a) of the Treaty, that is to say, in regions where the standard of living is abnormally low or where there is a serious underemployment problem. The assessment of the compatibility of all the aid granted has not yet finished, due to the information being incomplete. The investigation addresses in particular, the issue of respecting the criteria laid down by the relevant regional systems.
Moreover, the Commission has adopted initiatives with the intention of clarifying whether the beneficiaries are complying with all the criteria concerning the definition of small and medium-sized businesses, set out in its recommendation of 1996. In particular, I would like to stress the importance of ensuring that there is no evasion of the regulations. Businesses which formally respect the criteria for the definition of small and medium-sized businesses - particularly because they have less than 250 employees - but are in fact controlled by a large business, or by a group of large businesses, should not benefit from special incentives intended for small and medium-sized businesses. Finally, as regards the question of the adequacy of the current rules on the authorisation of state aid for small and medium-sized businesses, an overall study of the subject would be needed.
As for the specific characteristics of the forestry sector, the Commission recently issued a communication on the competitiveness of forestry product industries and related industries in the European Union. This document, issued in October of this year, states that among other things, with the aim of ensuring the overall, sustainable competitiveness of the European Union forestry industry or related industries, it will be necessary to guarantee an environment that promotes fair competition and to encourage European Union industry to adapt to fiercer competition.
Many thanks to Commissioner Monti for a very thorough answer. I look forward to the Commission' s continuing, first and foremost, with its investigation into extensive state aid and, especially, to its conducting a general investigation into whether the conditions of state aid to small and medium-sized enterprises should be changed. I hope to be, and look forward to being, kept up to date on this matter, which means an incredible amount to industry not merely in Denmark but also in other countries, including the western part of Germany.
. This is just to confirm to Mrs Riis-Jørgensen, whose continuing and deep interest in state aid matters is well-known to and appreciated by the Commission, that the investigation is going to continue; that the effective applicability of the provisions concerning SMEs is one of our concerns; and that in all state aid investigations the question of the effects on trade between Member States is at the forefront of the analysis.
Thank you very much, Mr Monti, for being here this afternoon.
Since the time allocated to Questions to the Commission has elapsed, Questions Nos 53 to 107 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.10 p.m. and resumed at 9 p.m.)
Statement by the President
Ladies and gentlemen, before we start work, I should like to make two comments. My first comment is addressed mainly to our new members. Please speak slowly enough to allow our interpreters to follow your speeches. If you do not, you will be poorly interpreted, if at all, and the point of your speech will be lost.
My second request is this: please, if at all possible, keep to the time allowed. I say this not for my benefit, I have all the time in the world, but because new members in particular are not aware of the fact that a plenary session does not only involve us here in front and the interpreters whom you see in the booths; behind the scenes there is a whole apparatus which is responsible, for example, for ensuring at the end of the day that the Minutes are ready for you early tomorrow morning. These people have homes to go to! You will be doing us all a favour if you keep more or less to the time allowed. Thank you for your attention to these preliminary comments.
President. Mr Gorostiaga, you have a point of order to make?
I would like to make a point of order under Rule 108 related to Rule 112. In various Spanish and French prisons 18 Basque political prisoners have been undergoing hunger strikes since 1 November. They are revolting against the denial of elementary human rights by the French and Spanish authorities. One of the hunger strikers, after 44 days of fasting, has today been transferred to the Hôtel de Dieu Hospital in Paris in extremely poor health after losing 24 kilos.
Eighteen years have passed since the courageous Westminster MP Bobbie Sands and 10 other Irish political prisoners staged a hunger strike to death. Only when the hunger striker was out of the way did the Thatcherite Secretary of State for Northern Ireland, James Prior, acknowledge that the British Government was ready to accept reforms.
We need, right now, very urgently, before it is too late, a similar statement from the Spanish and French Governments. We ask this House under Rule 112 to accept this question as an urgent matter.
Mr Gorostiaga, as far as the procedure for urgent debate in Rule 112 is concerned, strict rules apply and the deadline has already expired. As far as Rule 108 is concerned, you need the backing of one tenth of the members of the House and clearly they have not assembled. I shall pass your request on but I fear that we can do nothing about this matter at present.
2000 budget (continuation)
The next item is the resumption of the joint debate on the Budget 2000.
Mr President, I should like first to extend my group' s warmest thanks to the two rapporteurs. If we look back to where we stood at the beginning of the budgetary procedure, then we can see, in our view, just how far we have come during difficult, at times extremely difficult negotiations.
I also appreciate the fact, Commissioner, that you too endeavoured to mediate in the difficult and, in the final analysis, unsuccessful budgetary conciliation, although the conduct of the Commission itself during this whole procedure was not, of course, without its contradictions.
On the one hand, it took too timid an approach to the declaration in the minutes of the interinstitutional agreement and entered into international multiannual commitments while wanting to solve the financial problem for the year 2000 alone during the initial stage. That was too little as far as we were concerned. At the same time, we realised that Mr Prodi was already making preliminary plans up to the year 2006 - a decided lack of coordination, Mr President of the Commission.
For the rest, the question naturally arises in the wake of the decisions by the European Council as to what will happen in future with heading 7 of the budget? Should we not also review the financial perspective, given the option, the option dynamically pursued by the European Council, to enlarge the circle of candidate countries? No, what we in the European Parliament want is to retain international credibility and a serious budgetary policy in this budgetary procedure even when financing the new priorities. Parliament is conscious of its responsibility as part of the budgetary authority. President Chirac' s praise this morning with respect to the budgetary and supervisory function of the European Parliament emphasised this yet again. We do not want to repeat this year' s experience of acting as a repair shop, with a plethora of supplementary and amending budgets and transfers of appropriations!
I therefore say quite clearly to the Council: by failing to act this week, by failing to endorse the proposals tabled by Parliament under option 3, you have put us in a very difficult position and have pushed us almost to the limit of what we can do under the Rules of Procedure. Please do not do so again. We stand today by the offer made by Parliament as a symbiosis between budgetary discipline and the readiness to consider precise reductions rather than all-inclusive reductions, as you intended and, at the same time, to enter into and finance the necessary political priorities. I would also say on behalf of my group that if you, Madam President-in-Office of the Council, are able tomorrow morning to table the written declaration which we have demanded, we are prepared to support and implement the compromise.
I want to be perfectly clear on this: with the relevant declarations by the institutions, including on the question of the limited review of the financial perspective which we expect from the Commission by April, and the corresponding statements from the Council, you are all, to borrow an expression from the money markets, accepting a bill of exchange and anyone who fails to honour the bill will lose their credit rating. Hence, in view of past experience and in view of today' s discussion, a very clear warning to the Council: if we fail in the spring to reach an adequate solution for the multiannual programme for Kosovo and the western Balkans, combined with a corresponding commitment by the Council, you will end up in extremely dangerous waters as far as the budgetary procedure for the year 2001 is concerned. We here in Parliament want to avoid this. It is up to you to ensure that we get both the Budget 2000 and a reasonable multiannual programme to finance these priorities under way.
Mr President, Madam President-in-Office of the Council, Commissioner, the Budget 2000 is the budget which will take us into the next millennium. It represents a gesture. It represents a gesture in terms of political content; but it must also be a gesture of how we should actually have to deal with each other.
I would like to start by saying that we as a Parliament must thank our two rapporteurs in this respect, with respect to the debate of the Budget 2000, for carrying out excellent work, for getting things under way which have been discussed at length in this House. I remember the new regulation in connection with the Technical Assistance Offices which Commissioner Schreyer referred to this morning. We had a meeting of the Committee on Budgets last week at which very clear commitments were entered into as far as the future is concerned, so that we can expect to make progress here and exercise control. We shall support you in a constructively critical manner on this question of the future development of the Technical Assistance Offices. As far as past experience is concerned, namely the proper deployment of appropriations, we have made a gesture by increasing OLAF staff numbers.
We have made quite unequivocal gestures as far as one of the largest items of budgetary expenditure is concerned, namely agricultural policy. We want to break away from mere market price support and move towards rural development and additional appropriations will be provided in forthcoming budgets in order to do so.
We have made it clear that only consumers are important in our Europe, which is why we have strengthened the Food Safety Agency, in order to make a gesture at this point, and we have entered relevant appropriations to make up for social weaknesses in the budget, so that progress can be made in combating unemployment.
These are things which have been discussed in this Parliament with great unanimity and on which progress has been made on the initiative and with the support of our rapporteurs. The decisive point in this discussion or rather the point which caused us the most work and the most worry was of course the question of how to finance properly one of the greatest challenges facing Europe in the coming years? I refer of course to the Balkans and, more specifically, to Kosovo which will be targeted as a priority next year.
You can rest assured that we in this House will do everything to lay solid foundations. We made this very clear during the budgetary procedure. We are interested in having sound foundations so that we do not just lurch from one problem to the next, but so that we can work together on a solid basis for years to come, because the problem in the Balkans is not a problem which can be solved in a year. We have shown very clearly that we do not just want to demand more here; we also want to do our homework. We have made transfers in the budget, very specific transfers. We have not made any general reduction; instead we have said we will make reductions as and where possible. We have expressly made an exception for non-governmental organisations or aid programmes, such as those to combat AIDS in third world countries, which need all the support they can get. We have done all this with a great deal of unanimity. This also demonstrates how important these matters are to us. You have seen for yourself that there is a great deal of unanimity in every debate and in every vote in this House. Completely irrespective of our ideological backgrounds, we have conducted ourselves in a manner which must have made it clear to you that we take the matter and the manner of our dealings with each other very seriously indeed. And this will be our motto for the coming years. I must support Mr Böge all the way on this.
We shall also endeavour in the future to create a basis of trust in our dealings with each other, a trust which was perhaps lacking at several junctures this year, both on our part towards you and on your part towards us. So we are holding out our hand, as Social Democrats and Socialists, as a sign that, if tomorrow morning you in fact table the declaration as described, we shall support it. And we shall ensure that there is a proper budget for the year which also offers a perspective. But we shall also work consistently towards ensuring in the coming years that again we do not lurch from one problem to another but that we have a serious plan on which everyone can build, especially those who really need the money. In other words those now living inside the European Union and those living outside the Union who have a right to our solidarity. We shall continue to do our homework in the future. We shall take our potential as a Parliament very seriously, on that you can depend. But we shall also make an effort to work more closely with you, so that we do not need, as in this year, to find a solution so close to the end of the year. When you have trialogues and conciliation, you should use them for their intended purpose so that compromises can be found before the eleventh hour.
We call on you to move towards us and we will move towards you. But, as we have said, you can be sure that we also know what we can do if we are trifled with!
Mr President, I would also like to start by thanking both rapporteurs for their hard work. It was not easy this year.
The first lesson we can draw from this year' s budgetary discussion is that the Commission and the Council need to be careful about making statements in public regarding how much money is available for a certain cause without knowing how exactly it will be funded. This does not seem to bear repetition.
I would like to move on to the budget itself. Firstly, I would like to focus on the agricultural budget itself. Category 1 A. I question the benefit of the exercise which we started three years ago, the so-called ad hoc procedure that we would refer to the most recent estimates for the following year and establish the budget for compulsory expenditure accordingly. I can only note that the Council has adhered to July' s budget. The Council' s perspective is, of course, unique, but I fail to comprehend why one should always adhere to what one has established in July. I do admit that some shifting has occurred between different budget headings.
With regard to category 1 B, I appreciate that the Council has adopted Parliament' s amendment in order to achieve a quality policy for European agricultural products. At a time when consumers are increasingly anxious about the quality of food, I think that this is urgently needed and therefore meets with my appreciation.
As for the other amendments in category 1 B, my group will support these. At a time of WTO negotiations, when everyone talks about a sound rural policy, it is positive that the European Union pursues an active policy in this field.
Then I would like to comment on category 4 of the budget, including Kosovo. Firstly, I think that Parliament has shown its goodwill by finding the necessary funding for Timor and Turkey within the budget itself. This has clearly been down to the Parliament' s goodwill.
Another noteworthy fact with regard to category 4 is that we have established that on 30 September of every year, a project surfaces which ties up about 10% of the money and then miraculously, two months later, around 100% of the money is allocated. How does this inventiveness come about so swiftly? Would it not be possible to space it out a bit more and, in this context, to take into account the Court of Auditors' observation in this respect?
The group can agree with the method of financing such as it has been regulated provisionally for Kosovo. It differs quite significantly from the original amounts specified by the Commission. We look forward to establishing a new budget as soon as possible, should this prove necessary. The objective of my group is not to dash the financial perspectives as such. We are more than willing to discuss any well-defined proposals, provided they are accompanied by sound arguments.
I am also awaiting the compromise which will hopefully materialise tomorrow regarding payment appropriations. My group is divided on this matter. According to some Members, the payment appropriation level should definitely be lowered. If I have interpreted the noises in this respect correctly, then this will also happen.
As far as we are concerned, Kosovo should not be the cause of an inter-institutional war. We should be able to solve this matter on the basis of arguments. Peace in the Balkans is worth a great deal to us.
Mr President, we are now into the last stage of the budget for 2000. It is the first European budgetary discussion in which I am involved, and I must say that in my inexperience, I have grossly overrated the rationality employed to spend taxpayers' money. The first party at which we can point the finger must surely be the Council of Ministers. They were so much more concerned with their own national purses than about the people in Kosovo that previous pledges were fiddled.
In Berlin, a protocol was concluded, on the basis of which financial perspectives could be adapted if so necessitated by the reconstruction of Kosovo. At two Conferences of Donors, the European Union committed itself to contributing EUR 500 million. According to a report by the World Bank, it is possible to absorb this amount. A frontload approach (a great deal of money in the first couple of years) is said to be the best way of kick-starting the economy.
The EUR 500 million are necessary, they have been promised and they can be found within the current budget. It is, however, necessary, so as to prevent developing countries from being presented with the bill, to use margins from categories other than foreign expenditure. There is, for example, a generous margin in category 1 B, rural development. Proposals to apply this margin and offer Kosovo prospects for the future, were not even considered by the Council. The hard lesson of the significance of conflict prevention, the Berlin Protocol, ... rational arguments were discounted when the national ministers defended the agreements of Berlin selectively and undoubtedly worked out in the mean time how much unused funding from the margins they would recover at the end of the year.
Surrealism reached yet another level when negotiations were held regarding this couple of hundred million when Commission President Prodi committed the European Union to the tune of EUR 5.5 billion in political terms for the reconstruction of the entire Balkans. It is to the credit of the rapporteur that these statements did not remain airy fairy but were given substance in a declaration. I would explicitly like to extend a warm thanks to Mr Bourlanges for this.
This declaration has in the past couple of weeks been much deliberated and has even today created a lot of dust. I believe that this will be topic of conversation tomorrow and the day after that. It is a rather awkward situation. It is not exactly a model of a rational decision but rather a case of panic stations. I personally, for example, support Ajax but they manage to marry beauty, speed and tactics rather well.
Since it is as yet unclear what exactly we will be voting on on Thursday, I will indicate which issues meet with agreement within my group. Firstly, until such time as figures are available regarding the needs in Kosovo, I will keep referring to the World Bank' s report and the EUR 500 million which have been pledged. I am prepared provisionally to discuss a maximum amount which is under this amount, but I would like to receive confirmation that the multiannual programme which is to be drafted in April, is to apply to the entire Balkan region, including Kosovo, and will run from 2000 to 2006, inclusively. If necessary, Kosovo should receive the whole share, even as early as the year 2000.
The second point is that the timeframe for allocating funds to Kosovo should also make it possible for the entire share to be spent wisely. To me, this means that April seems to be the ultimate date for reaching a decision. The timeframe, together with the possibilities of adapting the present budget, should this appear necessary in April, are therefore crucial to the Group of the Greens/European Free Alliance.
Mr President, Madam President-in-Office of the Council, Commissioner. Like Mrs Buitenweg, I too am new to the budgetary procedure but, like everyone else, I know that any budget is, by definition, the expression of political will. Having seen the final propositions notified to us at the end of weeks of laborious negotiations between Parliament and the Council, I greatly fear that our political will appears, to say the least, blurred and wavering, especially as far as external action is concerned, which is the main bone of contention.
There is a marked gap between the Union' s loud proclamations of its ambition to play a more active role in the settlement of major international problems and the haggling which we are forced to engage in with government representatives when it comes to finding money to fund the new priorities.
My group voted at first reading against any reduction in the appropriations allocated to old but still equally important priorities, especially appropriations allocated to cooperation with and the development of southern countries, in order to fund new expenditure. Robbing Peter to pay Paul has never been an indication of great political imagination.
We therefore voted in favour of a reasonable review of the financial perspectives over several years and the proposal made by our general rapporteur, Mr Bourlanges, went in the right direction, calling for a reasonable review of heading 4. My group therefore supported his strategy to make the Council face up to its responsibilities: either we were to obtain the funding which would allow us to honour our political commitments or we would have recourse to Article 272 of the Treaty, which authorises us to determine non-compulsory expenditure ourselves, albeit within strict limits.
Having made one concession after another, we are now back at square one and, in the name of the cast iron logic of the budgetary stability pact, we now have the following situation: firstly, estimates and financial requirements for the reconstruction of Kosovo which have mysteriously dropped from EUR 500 million - the figure put forward by the Commission, the World Bank, the Member States and the media - to 420 and then to some 300 million; secondly, a reduction in the appropriations which we voted for East Timor and for the victims of the earthquakes in Turkey; thirdly, cuts in appropriations for cooperation, food aid and aid to Palestine and the countries of the southern Mediterranean, the TACIS programme for eastern Europe and support for human rights and, lastly, cuts totalling some EUR 2 billion in payment appropriations.
The result is, without doubt, an improvement on the Council' s initial position but, even so, what would our responsibility be if we were to accept such a compromise? Let me quote just one example: tomorrow we are going to honour Mr Gusmão the head of the resistance of the people of East Timor. Shall we, at the same time, tell him that we agree to reduce reconstruction aid for his country by one third? That is why, Mr President, my group feels that this compromise is unacceptable and we are unable to back it.
Mr President, first of all, I would like to say how much I appreciate the report by Mr Bourlanges, who has done a commendable job throughout this period, regarding the budget but also, in my opinion, regarding two of the main issues we are faced with.
The first concerns Kosovo. Kosovo has become, objectively, an important political message for the Commission - and quite rightly so - with the aim of relaunching the political proposal put forward by Europe on the international stage, in order to show that there is in fact a serious intervention by Europe, a Europe that is not just about the economy. We have all approved this political message, but right now, we are discovering that the funds, for their part, do not exist. My disapproval is aimed precisely at this type of behaviour, because the responsibility cannot be off-loaded onto the House for expenditure which should have been budgeted for. We do not agree, either myself personally or my delegation. I would like to emphasise this, so that we will not be given this responsibility in the future, a political responsibility that should not be seen merely in economic terms.
Secondly, I would like to emphasise the promise we were made not too long ago, at the start of the presentation of the budget, on administrative reform of the so-called TAOs. In my opinion, we might manage to find funds to allocate in the future for the various budget lines if we manage to carry out a fair reform meant to support the various departments which provide praiseworthy support, both on a personal level and for research. The reform must be carried out straight away, immediately following the adoption of this budget, in order to allow us to proceed to fair planning. If this is what happens, we will have the chance to intervene, to influence our economies and reach one of our objectives as MEPs: relaunching and developing our countries.
Mr President, I should like first to send a message of appreciation to our rapporteur, a message of support and friendship for the work which he has managed to carry out up to this very afternoon.
Madam President-in-Office of the Council, you should know that this Parliament, which was prepared to say that the intergovernmental conference should be revised and make a multitude of demands, will tomorrow probably welcome the fact that you decided at Helsinki to allow us two observers, rather than two representatives, and that you wish to confine yourselves to matters which Parliament considered were absolutely out of the question.
It will be the same with the budget, Madam President-in-Office. Our rapporteur had the vision and the courage to bring us to the point where, for the first time, we were going to have an in-depth discussion of what we would consider fair. If you want to fund Kosovo, if you want to honour the somewhat hasty commitments which the President of the Commission entered into vis-à-vis this region, then give us the budget resources so that we can be responsible and consistent and give us the chance to revise the financial perspectives.
What you are in fact doing is giving us a little and throwing some ballast overboard. You agree to give us a few minor flexibility instruments and, needless to say, this Parliament will be prepared tomorrow morning to discredit itself, to abandon the route which it had mapped out and which was the right one, in order to engage in confrontation with the Council on matters of principle. You stand to gain on this ground too. It is sad for our institution because once again it has shown that it does not have the other "b" word, it does not have the bravery to make this gesture and stand by it.
Mr President, the budget for the financial year 2000 will inevitably take the form of an increase, and this increase will be higher than the increase in national budgets. How is it that the Union budget is exempt from the discipline which Europe imposes on its Member States? I am happy to talk about the unusual nature of the European structure, but we must avoid having one sauce for the goose and another for the gander.
Have we forgotten that the same citizens finance both the national and the Community budgets? As always, the demand for efficiency has again been put to bad use in order to justify action by the European Union. I shall not refer to the political choices which have been made or the haggling which has formed the basis of the budgetary discussion between the Council and Parliament. We denounced them at the first reading of this budget.
I make this point because we feel that this is a constant factor in Community policy. Agriculture is a perfect example. Agriculture was a hallowed common policy; it was the cement which held the European edifice together and today it is the main loser in the budgetary debate. We cannot accept that. This is the price which Europe is paying, once again, for its lack of consistency. The race towards world prices and increased yields have jeopardised what was most precious to us: the quality of our food and the survival of rural employment. Our quality of life is being sold off and this too will have to be paid for tomorrow.
These are priorities which we think should be financed, rather than increasing programmes which some of us at least find obscure. The President of the Court of Auditors yesterday drew the attention of this House to the, I quote, "persistence of the 'spending culture' within the Community, more concerned with the volume of expenditure than with its quality" .
In fact, by wanting to do too much, Europe does nothing properly, which is why the French members of the EDD Group will be voting against this budget, which does not meet the expectations of the citizens of Europe.
Mr President, the budgetary discussion this year has been so strange that, even during the time which has passed between the speech by the general rapporteur, at the beginning of the debate, and my own intervention, the following have taken place, in chronological order: an informal meeting of the Committee on Budgets, a meeting of the budgetary Council and a meeting of the political groups.
This is happening because the interinstitutional negotiation has been very bad. We have debated the ancillary clauses while the Council was delaying the basic decisions. And now, when there is hardly any time left, we are negotiating with the clock stopped.
In May, this Parliament experienced a serious confrontation between those of us who wanted Agenda 2000 and the Berlin financial perspectives, and those who, for budgetary reasons and for reasons of domestic politics, did not want the agreement. In the end we approved it by a simple majority. But there was still Kosovo and a Council statement which contained a commitment to review the financial perspectives in category 4 for extraordinary reasons. A war in Europe is always an extraordinary reason, the most extraordinary of all reasons to justify a partial review of the financial perspectives. In this discussion Parliament has been more up to the job than the Council.
I am sure that the recourse to Article 272 was excessive, and would even have been counter-productive if it had been brought into effect. But it is also true that it is the extraordinary rigidity of the Council in negotiation which has led us to take this action.
Finally, and simply, under the pressure of having to confront a high level of payments, the Council has performed a U-turn and now accepts what the Parliament requested in the first reading.
Would it not have been simpler to accept these requests by Parliament beforehand and to have prevented all this last-minute panic, which does absolutely nothing for the serious and efficient image which the European institutions are supposed to have?
I welcome this agreement and this commitment. Parliament is going to finance all its political priorities, including the fisheries agreement with Morocco, which is of prime economic interest to my country, Spain. But make no mistake: the commitment which we have all made is very serious and a disagreement on the part of the Council would have disastrous consequences not only for interinstitutional confidence but also for the 2001 budgetary procedure.
It is up to you, Council, to see to it that this does not happen, and remember that not even those of us who defended, defend and will defend the Berlin financial perspectives, could accept the ceiling on external actions not being raised, if the figures require it, in April of next year.
chairman of the Committee on Budgets. Mr President, let me get the customary thanks to the rapporteurs out of the way first in case I run out of time at the end. It is always the right thing to do but on this occasion it is genuine thanks to Mr Bourlanges, to Mr Virrankoski and an additional one on this occasion to Mr Colom for the work they have done in a very difficult procedure. I would also like to thank those people within Parliament who helped make this budget a success. Mr Bourlanges mentioned at our first reading the staff of the Committee on Budgets, the long hours they work, not only at nights but at weekends also, to make sure that we can function. Also thanks to all the political group staff. That includes Mr Westenbroek who sometimes gets right on my nerves but thank you to all those who have helped us get this far.
Let us not lose sight of what is in this budget. We are talking about one issue which is how to fund Kosovo but there is a lot in this budget that we should be proud of, as Mr Walter and others have already reminded us.
The last time we were in a budget debate, I think, I saw the Council benches absolutely empty. This must be a very serious debate when I see the number of people who are here from the Council. If we put their numbers together, and the Commission numbers together, they probably outnumber the Members in this Chamber, which signifies that they are looking forward to something being said. Whether that be from our side or from your side, Madam President-in-Office, I am not too sure, but they are here to keep their eye on somebody.
I intend to ask questions, Mr President, and I hope we can find a solution to them tomorrow.
Yesterday when we voted in our committee we took a position which I, and I think the vast majority of our committee, are quite happy with. Let me say this: we have no problem. You do. And now you are looking to us to get you out of a problem. I do not blame the Finnish President at all. You have been quite honourable in your dealings with us. It is the ones behind you who have been giving you a lot of problems. We know that. Quite frankly, we have got into this mess and now we are being asked to bail you out.
Let me try and get some clarification on what you said in your speech, Madam President-in-Office. I have called a special Budgets Committee meeting for tomorrow at 9.15 a.m. or thereabouts when the votes are finished and we will vote on the Colom report and we will vote, if need be, on changes to Mr Bourlanges' report. But we need some clarification on some issues.
I turn to the Commission because within the text there are three declarations and the first is a declaration from the Commission. The original text had the figure EUR 5.5 billion which has been mentioned by Mrs Buitenweg. The Council has actually taken that figure out. I am asking the Commission to clarify that it is a figure of about EUR 5.5 billion we are talking about when we talk about the aid that is needed for Kosovo and the Balkans in the light of what President Prodi and Commissioner Patten said. So, some clarification is needed from the Commission.
In category four, and before I request clarification there, when the President-in-Office mentioned help for places like Kosovo and East Timor, let me remind the Council that it did not put any money on the line for East Timor - we did. Even at the second reading it did not put money on the line - we did. If you had not agreed the EUR 125 million for Morocco - even before we had an agreement - we probably would not be in the position we are in now. But that is another matter.
I need clarification on three things for our committee meeting tomorrow. We have had a chat about this, but I want to hear you say it here tonight. When I was noting down what you were saying, in English you said that the ceiling for heading 4 should not be amended permanently. You clarified that by saying: the words 'at this moment' should also be added. Let me try and simplify it. Can you confirm that in that phrase you are talking only about the year 2000? When you talk of no revision for category 4 being necessary are you talking only about the year 2000? That is the first thing we need to have clarified.
The second thing we need clarified is this: on the EUR 2 billion in payments of compulsory and non-compulsory expenditure, can you confirm that this is the position of the Council - meaning the Member States and not just you? Can we assume that will not be challenged before we take our vote tomorrow morning?
Thirdly, can you produce in writing your position for our meeting tomorrow so that Mr Colom i Naval can make proposals? If we get those things clarified I think we can get the solution the Council is looking for.
Let me say one last thing. We all have to learn lessons from this and the one that the Council must learn more than anything else is, not to take Parliament for granted.
I too should like to start with a thank you to my colleagues in the Committee on Budgets. As Greens, Mrs Buitenweg and I are both new to the Committee on Budgets and we had some difficulty settling in. But I must say that, in contrast to national politics, what is striking in Europe is that practical politics are not party political and the European Parliament is aware of its responsibility on material matters, a responsibility which was, of course, heightened or highlighted by the poor turnout at the European elections.
We all know that we must present the citizens of Europe with a solid policy on the budget and on budgetary control and that we must ensure that both are efficient and transparent. I consider that the European Parliament has been successful on this point in these budgetary negotiations. I think that we leave these budgetary negotiations a stronger Parliament, in my view a very important point. The Council must finally get it into its head that there is one thing you cannot do and that is to take on more and more at European level without entering into serious negotiations with Parliament as to how these additional commitments are to be financed.
The matters at issue this year were not only Kosovo, East Timor and the earthquakes in Turkey. We all know that enlargement to the east was also an issue. We all know that the conclusions of Helsinki in relation to Turkey, and in relation to enlargement to the east in general, mean that we will be taking on even more sooner or later. That is why we need to fall back on serious negotiation as far as the budget is concerned and the Council can rejoice in the fact that this European Parliament has grown in stature and political awareness with its responsibility on budgetary matters. We shall ensure much more emphatically in the future that there is proper implementation of the budget at European level.
Mr President, the European Parliament came out clearly in favour of a review of the interinstitutional agreement at first reading of the budget in order to be able to honour the commitments in connection with the fisheries agreement, aid to Kosovo, aid to East Timor and support for the victims of the earthquakes. We made it clear by a large majority that new political priorities must not be financed at the cost of other, unfinished tasks. The compromise negotiated between the Council and Parliament which lies before us today takes no account whatsoever of this basic position of Parliament. I seriously wonder where exactly the compromise lies, what justification we have for using this term. We are struggling for social justice in the world. That does not mean taking appropriations from the poor in one part of the world and giving them to the poor in another part of the world.
Reducing appropriations for social tasks in order to fund foreign policy challenges is not a solution. A budget which is designed on such lines and which, moreover, does not even provide sufficient appropriations for the so-called new priorities, takes all our political declarations and resolutions to the point of absurdity. Parliament must therefore say no to this pseudo compromise. What is needed is the courage to draw the obvious conclusions from the development of European integration and to provide the EU with sufficient funds to carry out its tasks. It is high time that we really started thinking and acting as Europeans and establishing fully justified individual interests in this context. It is unacceptable to continue acting in this upside-down way in budgetary and fiscal matters. Parliament should stand firm on its demand for a review of the financial perspective. The financial room for manoeuvre needed to do so can be created within the framework of European Union decisions, namely by setting the use of own resources from gross domestic product at a higher level. If we want to stop patching things up every year, then we must turn our serious attention to the question of the reform of European own resources.
Mr President, Madam President-in-Office, between the first and second readings of the draft budget for the year 2000 we have added EUR 3.5 billion, in other words another three and a half billion in taxes. This would not be much if the money were not squandered in and, above all, outside Europe. In Europe, appropriations for the reconstruction of Kosovo would have been saved had we not destroyed Kosovo on the basis of alleged massacres ascribed to the Serbs as the OSCE has now admitted. Especially as we are redirecting EUR 110 billion allocated to rural development in order to finance Kosovo. In other words, we are robbing our own farmers in order to pay the Albanians in the name of the principle of "you first" .
It is as unhealthy as the fact that half our debates here this afternoon have been devoted to a province of the Serbian State which is not even a member of the European Union. It is true that, as far as the European budget is concerned, the worst offences are committed when we pour money outside the continent of Europe: EUR 10 million for Central Asia, EUR 14.5 million for the displaced people of Latin America, EUR 4 million for human rights in South Africa and Timor etc., etc. That would be all well and good if, at the same time, we were not planning to cut EUR 5 million from appropriations for our beekeepers who face competition from adulterated honey from abroad.
While we are spending money here, social austerity is being imposed in our 15 countries. Doctors and nurses in French hospitals, who are among the most qualified in the world, are today on strike because budgetary austerity has just cut back hospital expenditure and health expenditure. This situation is all the more disgusting in that, at the same time, we are paying EUR 45 million to ACP banana producers, some of which are American multinationals established in Cameroon and the Ivory Coast and which are being paid EUR 45 million under this European budget.
This, then, is stupid spending on top of customer spending on top of ideological spending. It all adds up to a lot, it adds up to much too much and that is reason enough to vote against it.
Mr President, if there is one issue on which the Council and Parliament should follow the same line of action, then surely it is the reconstruction of Kosovo. But this is not in the offing as yet. Parliament and the Council have turned Kosovo into an affair of honour over the financial ceiling of category 4. This is taken to such an extreme that the rapporteur even threatened to include only EUR 115 million into the budget instead of the EUR 500 million which is required. If this were to happen, then the Kosovars would be the big losers. The only lifeline which then remains is a supplementary and amending budget later on in the year. But the negotiations for this budget will also be extremely difficult, especially if they are linked to a debate regarding a multiannual programme for the entire Balkans.
It is therefore of key importance that a compromise is reached between the Council and Parliament regarding Kosovo before next Thursday. An agreement is within reach, especially now the Council seems to agree to a smaller reduction in the payments for the structural funds.
Alongside an agreement on Kosovo, the Council and Parliament will also need to agree, in time, on an aid programme for the entire Balkans. How can this be financed? The extent of the financial package for the external policy, as laid down in Agenda 2000, seems to suggest that the European Union, in this respect, only has a subordinate task. This is also true of the Balkans. Consequently, the Council' s attitude is one of ambivalence. On the one hand, it refuses to raise the financial ceiling for category 4 and this is only right. But on the other hand, the willingness of the Member States to contribute to financing the Balkans falls far below the mark. As a result, the European Union budget is stretched, which will have a detrimental effect on the developing countries.
Mr President, Madam President-in-Office of the Council, Commissioner, one may well say, a good thing is worth waiting for, but we have waited almost too long for this still to be good. I only have to think back to this afternoon and I must say in no uncertain terms that the situation is highly unsatisfactory and that we, the European Parliament, are now being more or less forced to circumvent our own Rules of Procedure in order to rescue and salvage what can be salvaged. I should like to repeat once again that the situation as a whole is highly unsatisfactory. It is unsatisfactory because - and this was also apparent at the Summit in Helsinki - we have a Council which blithely makes promises and then the budgetary authority, to which the Council also belongs, after all, then has to consider how everything can again be brought under control.
In addition, it is the first budget which we are required to implement in accordance with the decisions taken in Berlin on Agenda 2000 and we are already in a situation in which these decisions, yet again, cannot translate the Council' s wishes in financial terms. More and more problems will arise in the coming years when everything decided in Helsinki - and I am thinking in particular of enlargement - finally impacts on the budget. So what I expect, and this has been addressed by previous speakers here this evening, is a bit more consistency between what the Foreign Secretaries decide and what the Finance Ministers decide. I think this can be established by each government in its own Member State, and that we can then find a joint solution to the problems.
The second matter which I would like to address is that of the Technical Assistance Offices, which have also played a special role in the past. We here in Parliament have already clearly shown where the responsibility lies and have proposed clear solutions. I should like to extend my particular thanks on this matter to the rapporteur, Mr Bourlanges, who has been firm in making clear proposals with the support of this House. If anyone has done justice to their responsibility in the procedure for Budget 2000, then it was the European Parliament. I should like to stress once again at this point: we cannot keep on moving hand over hand, as it were, from one budget to the next and from one crisis to the next; on the contrary, the Council must pave the way so that we can put an end to such problems once and for all!
As far as the small budgets are concerned, and here thanks go to Mr Virrankoski, we are on the safe side and everything is under control. I think that Parliament too, with its own budget, must do as it would be done by. That too is a very important point. I refer in particular to travel costs for officials on active service, another problem which requires an urgent solution, and all the other points which, in my view, we solved at first reading and which we can now clear up once and for all.
Mr President, to be a rapporteur or not to be rapporteur? That is the question, if you will allow my immodesty. Rarely have there been so many supporters of a Colom report in the Council. I wonder where I am going wrong. The Berlin European Council was obsessed with budgetary cuts, and not only gave rise to a reduction in the funds for structural policies compared to levels reached in 1999, but also forgot that there were other Community policies. It appears that the Council deliberately daydreams about a European Union which will cost them nothing. After a struggle, in six weeks of Council-Parliament negotiations, we tidied up headings 3 and 5. But although we were negotiating while Kosovo was being bombed, the Council refused to adapt category 4 to something so obvious as the fact that, within a few months, the Union would be involved in its reconstruction, would have to provide humanitarian aid and would certainly have to compensate Romania and other countries, as well, for the losses suffered in trade on the Danube.
I believe that this a problem of short-sightedness. Apparently, the Council cannot tell the difference between the financial perspectives, the multiannual framework for the budget and the budget itself. To my mind, the Council is like one of those people whom you cannot ask to post a letter, because they cannot tell the difference between a letterbox and a drain-hole. Exact figures are requested for something that can only be estimated approximately. I took part in the negotiations and the Council' s only coherent argument is that we should not prejudice the Union' s negotiating position in the Conference of Donors. For this there was a proposal and it seems that we have adopted it and this is the solid position we have taken.
The figures are confused. The Commissioner spoke of EUR 500 million for 2000, on the same day that the President-in-Office of the Council spoke of EUR 12 billion for a period of seven years. This clearly has to be resolved. But we can wait, if necessary, for better figures, although we could make perfect use of the budgetary framework. I believe that there is a time for everything, but we could deal with this problem perfectly - and much better - by means of an amending budget I/2000. In that way we would also fulfil the wishes of the Council which aims for permanent budgeting.
Mr President, we endorsed the European Parliament' s strategy at first reading of the budget for 2000 and we now believe that the European Parliament cannot and must not lose face, because that would risk it losing credibility as well.
I say this in the context of the perspectives that are being presented to us in the current phase of the process. I have no doubt that the latest proposal for a solution adopted by the board of the Committee on Budgets does not carry the negative burden from which the Council' s proposal suffers. Even so, it does not provide any grounds for enthusiasm and all the indications are that it might even be made worse by new, unacceptable commitments.
In fact, and in the way this proposal for a solution was adopted, it can already be deduced from it that it is dropping the idea of a revision of the financial perspectives relating to heading 4 as well as the principle of new objectives being matched with new means. It is therefore and inevitably resulting in an extremely arbitrary cut under the same budgetary heading of a sum of EUR 150 million, which particularly affects food aid, cooperation, the Mediterranean and the TACIS programme. Apart from this, the ECO programme itself will also lose EUR 35 million in comparison to the first reading.
It is obvious that we cannot be satisfied with this kind of solution and our vote will certainly reflect this. This is not a retreat by the European Parliament, but it will result in some priorities for the present financial year continuing to be paid for at the expense of previous objectives.
I shall also add that this kind of solution will also reduce sums destined for some priorities that have already been stated, specifically for Timor, which has gone from EUR 30 million to EUR 20 million. We are obviously delighted that the heading that we proposed for Timor has been adopted and provided with appropriations, but as we stated at first reading, and now for even more reasons, we think that the appropriations earmarked for it are clearly insufficient. These are the reasons that cause us to see the present budgetary process as clearly unsatisfactory.
Mr President, we are going through a difficult time in the budget. I would very much like to congratulate everyone on what has been achieved, because it was not an easy budget. I would like to say that category 3 and especially social employment policy were given a great deal of attention anyway in this budget.
Apart from this, we have had to deal with a very chaotic procedure. My personal wish has always been to reach a statutory budget, one which could be signed by the President. It looks as if this might be feasible. Whether this is done via the plan proposed by Colom, to put it in these terms, so the budget as it was adopted by our Committee on Budgets, or via an agreement concluded at the last minute with the Council.
In both cases, we would have a statutory budget. This is, to my mind, the strength of this Parliament. We ultimately decide what the budget is going to be rather than some vague compromise or other. The Council can fall in with us and make a compromise, but we can establish the budget ourselves without the help of the Council. This is extremely important.
The issue has very much focused on Kosovo. The longer I am steeped in the issue, the more astounded I am by it. First of all, I am astounded by the ease with which ostensibly, representatives from Europe can pledge EUR 500 million just like that. Mrs Buitenweg stated that yes, these EUR 500 million have been pledged. Of course, it is not like that. They have been pledged by people who were not authorised to do this. If I wanted to pledge NLG 20 000 to Greenpeace and I said: deduct it from Mrs Buitenweg' s salary, then I think she would have something to say about that. The Commission has done exactly that. The Commission keeps bringing up these 500 million. Of course, one can refer to the investigations carried out by the World Bank but quite surprisingly, 500 million will remain the end sum, whoever commissions the investigation. Surely this is not very convincing. This is why I am so pleased that we have agreed with the Council on one point, namely the question that we investigate how much money is really needed, taking into account all aspects. Including the point whether the money volume in Kosovo will not rise too much. If you inject one billion into a country which has a GNP of 1 billion, it then begs the question whether this country can cope with it or not. Are we not doing something wrong here?
After the Second World War, we gathered a great deal of experience with the Marshall plan, in France, Germany and in the Netherlands. Top of the agenda always used to be the recovery of the economy and not just donating money without wondering about the consequences for the economy.
I think that it is extremely important that we ask the same question here. I think that the possible agreement with the Council will open up this opportunity and that we must welcome it. But please let us also question whether this Union can afford to let all kinds of representatives to distribute gifts abroad which at the end of the day cannot be built into the budget. We should keep questioning this. I regretted the fact that in the first instance, the Commission was unable to gather sufficient substantiating evidence. The Commission needs to do this. It cannot just accept anything and everything.
Mr President, the EU' s Budget for the year 2000 is a genuine step in the right direction. Let us not forget that the priorities we are setting relate to important matters. We are investing in environmentally friendly agriculture, in the protection of animals and plants and in safe food. We are increasing our efforts in support of vulnerable groups and in the fight against poverty in Europe. We are investing in the fight against unemployment and, especially, in local employment initiatives. We are preparing for the enlargement of the European Union to include new Member States and we emphasise that this process must be given a broadly citizen-oriented dimension. The dialogue between the two sides of industry in the labour market must be extended to include the applicant States, and we want the Committee of the Regions to have the chance to develop a dialogue at local and regional level. I myself have tabled a proposal concerning a means of achieving decentralised cooperation around the Baltic.
In spite of setting these priorities, we have nonetheless succeeded in reducing our budget commitments. It was therefore naturally depressing that, as late as yesterday, we had not reached a final conclusion, despite the significant degree of essential unity. I personally have been hoping for a compromise all this time. We ought of course to be able to reach a compromise because, in my view, Parliament has already moved a long way in order to achieve this. We have set aside the position we had adopted on principle to the effect that we ought now, before the year 2000, to revise the budget ceilings. This is because the Council wants to add major new items of expenditure in connection with Kosovo, East Timor and Turkey, among other issues.
We have accepted large reductions in payments in spite of the fact that we already have a mountain of payments before us. It is not possible to decide upon major commitments year after year and then not, in fact, to pay out. In spite of our opposition to linear cutbacks in aid, we have agreed to make substantial reductions, but of a more targeted nature.
It is important to note here that there is not in fact any prevailing disunity on the subject of Kosovo. I am therefore pleased that the Council now seems to be coming back to Parliament and approving our proposals. The people of Kosovo ought not to continue to suffer because we cannot agree about the Budget.
Now, there is one more thing that is important. If we are going to cope successfully with the future, with the enlargement of the European Union and with developments in the Balkans over the next few years, then we must find a better way of cooperating. Let us learn from the debate we have now had.
Mr President, whatever the budgetary sleights of hand to finance aid for the reconstruction of Kosovo, the Council, like Parliament, is refusing to address the real issue, which is that the reconstruction of Kosovo, like Serbia, which is in equal need of reconstruction, should be financed from the military budgets of the countries responsible for the bombing.
The military budgets should likewise pay the sums needed to compensate the neighbouring countries of Montenegro, Albania, Macedonia, which all suffered from the war waged in the region by the West.
Even though there is no excuse for Milosevic' s past and present policy with regard to the Albanians of Kosovo or with regard to his own people, the few crumbs which have been thrown to reconstruct Kosovo alone, crumbs which bear no relation to the money spent during the actual war, cannot hide the fact that, once again, western intervention in the Balkans has not only failed to solve the problems in this part of the world, but has made them worse.
The countries in the region which were already poor are now poorer still, the living conditions of their people have deteriorated and the bombs certainly did not put an end to the chauvinism at which they were targeted.
The purpose of our refusal to vote in favour of the Bourlanges report is both to denounce the limited and derisory aid envisaged and, above all, to denounce the policy of the western powers in the Balkans.
Mr President, as European construction evolves, it is only natural that the mechanisms of democratic control should be strengthened. Some of this responsibility falls to the European Parliament, specifically through the assessment that precedes the approval of the budget.
It is important that we do not limit ourselves to carrying out a series of formalities, without content or consequence, because that would entail the risk of reducing ourselves to a type of democratic alibi. This would be a betrayal of the citizens we represent. The message given at the discussion phase for the 2000 budget must then be taken seriously. The European Parliament wants the assumption of new responsibilities by the European Union to be matched by new financial resources. This applies to Kosovo, to the Balkans and to any budget heading.
It makes no sense to maintain recourse to initiatives completely lacking in transparency, such as the under-budgeting of new commitments or of payments for them, or both, linked to linear cuts in old commitments or payments, the inevitable consequence of which is delays in both as well as dozens of transfers throughout the year.
If the problem is a result of the European Union system of revenues it appears that the solution must be to change the system of financing the European Union. I shall finish by referring to three situations which I shall continue to highlight: firstly, the intolerable delays in the fulfilling of payments relating to the implementation of the policy of cohesion. Some delays I am aware of result in the negation of the principle of economic and social cohesion. Secondly, there is also the support for the reconstruction of East Timor, because we have to adopt resolutions which draw attention to the situation there. Finally, we are right to award Xanana Gusmão with the Sakharov Prize, but at the same time, let us be aware that the EUR 20 million that the 2000 Budget has earmarked for East Timor merely represent the starting point.
Finally, I hope to see the commitments given to the outermost regions, identified at Amsterdam by Article 299(2) of the Treaty on European Union.
Mr President, we are the only true political think-tank in the European Union and so we ought to safeguard the priorities set out in Agenda 2000 which the first budget endeavoured to override.
It was wrong to introduce cuts in agricultural and social expenditure and in external actions concerning third countries. New policies need new resources. A total reform of the financial perspectives is essential. Sadly, we failed to include appropriations for natural disasters in the budget just as we failed to allocate appropriations for the accession procedures of Malta and Cyprus.
I am not an economist, I am a politician; however, I would just like to make mention of the exceptional work of Mr Bourlanges and the other corapporteurs which I hope will help in reviewing certain issues so that we can assess the extent to which the Commission implements those political decisions in the budget and whether their implementation does in fact achieve the desired results.
Mr President, Madam President-in-Office of the Council, Commissioner, a happy circumstance: two ladies at the head of two institutions deciding a matter of the utmost importance. For the first time, women are in the majority at European level. My congratulations!
They say that new brooms sweep clean. We are facing a major problem. The Commission discussed and decided its employment policy 2000 today. The question which must be asked time and time again in connection with the budget is: how can we ensure that the employment situation in Europe improves? I think there is an urgent need to consider which budget lines can be used to create employment in Europe, which budget lines can be used to secure jobs and which budget lines destroy jobs. I think these considerations need to be analysed more seriously in research programmes and the necessary conclusions drawn from them.
A second important confirmation is the confirmation of the posts for OLAF. The fight against fraud must be a priority for us. We have noted that our budget is in fact about the same size as the fraud perpetrated in numerous cases. We are talking here, perhaps in inverted commas, about a few million, while several billions are being lost through fraud, which is why I see the creation of OLAF as being of prime importance. I hope that, with OLAF, we can manage to ensure that honest and decent people on the market will again be given a better chance, as will those who dutifully pay their taxes and help to ensure that our social system functions properly.
I too should therefore like to thank the members in particular for increasing the budget line for the promotion of small and medium-sized enterprises by 15 million euros. I think it is the right way forward, because this sector creates new jobs, presents the greatest growth and pays the most taxes. When we talk of giving, we should also think about what we will be taking. Small enterprises make a very special contribution here, which is why the START programmes and support programmes are particularly important, because they show that we sympathise with small enterprises.
We have also set aside 10 million for digital applications. This is the sector which will have the highest employment in the future. Commissioner Liikanen has told us that, up to the year 2002, some 1.2 million jobs will probably remain vacant in the multimedia sector due to a lack of training. That should give us food for thought. We should focus on the sectors in which we can earn money, the sectors which guarantee that the European Union too will have enough money in the future to be able to tackle the problems of this planet.
Mr President, Mr Wynn asked me three questions, which I briefly answered. Firstly, he asked what I meant in my speech today when I referred to the category 4 financial framework. My almost exact words were that it was the opinion of the Council that the financial framework for category 4 should not be amended permanently at the moment. I was obviously speaking about the budget for 2000, in which the Council' s proposal for compromise involves the use of the flexibility instrument with regard to category 4. In the future, obviously, the Council will investigate all the proposals the Commission will make. Mr Wynn' s second question concerned the two billion cut in compulsory and non-compulsory expenditure. The basic principle here is that the rules of the Council lay down that the President-in-Office represents the position of the Council and that, as the person to hold that position, I am therefore presenting the position of the Council and replying on its behalf. Thirdly, the document based on the compromise has now been sent to Parliament' s Secretariat.
Does that answer your question Mr Wynn?
Mr President, it clarifies points 1 and 3 but I am not sure about point 2. I will settle for clarification on point 2 at 9 a.m. tomorrow morning if that is necessary, but I was not sure exactly what you said on the second point.
Mr President, I did not understand a thing; I especially did not understand about point 1. Mr Wynn asked a specific question. You were asked to clarify your solemn declaration at the end of this afternoon' s debate when you said, if I correctly understood the translation which I heard, that the Council opposed a permanent review. (I am not about to say what a permanent review is but as you were the one who said it, you should know what it means.) You said that the Council opposed a permanent review "at this moment" . "At this moment" does not mean a thing.
Mr Wynn asked you, Madam President-in-Office, if "at this moment" meant that the Council was opposed to a review of the financial perspectives for the year 2000, which would appear to us to be perfectly in keeping with the compromise which is being forged, or if "at this moment" meant something even vaguer? You were asked to reply, and you said that you would reply but your reply was incomprehensible.
So please clarify, enlighten those of us who are not clever enough to understand when others speak in tongues.
In order to clear up this point, I shall call upon you once more, Madam Minister, and then the Commission.
Mr President, with regard to the declarations which have been spoken of, they have been adopted in just the form that Parliament proposed them. I do not see anything vague here.
Mr President, Madam President-in-Office of the Council, ladies and gentlemen, once again, to clarify the point, the text is ready. To answer the question, it is the text which was negotiated and which you had before you at the last sitting on Monday.
Mr Wynn asked me a question about the figure of EUR 5.5 billion. At the OSCE Summit in Istanbul, the President of the Commission, Mr Prodi, addressed the political task in the entire region of the western Balkans for the period from 2000 to 2006, announcing that the Commission was considering a sum in the order of EUR 5.5 billion as the support needed. You, the Parliament, have now called on the Commission to submit specific estimates for this region and this period in the form of a multiannual plan. We are working on this. I would ask you not to make any preliminary commitments but to bear in mind that the Commission must submit a precise and specific estimate for this period and this region which can and, of course, will then be checked by the Committee on Budgets or rather the budgetary authority and Parliament.
Allow me to finish by saying that the debate this evening has illustrated once again that the negotiations were difficult. The Commission appreciates the efforts made by Parliament, and the rapporteur and the Committee on Budgets in particular, and the efforts made by the Finnish Presidency of the Council. But I think that, if the result is a good one, then the effort will have been worth it and I hope that a good last-minute solution really can be found tomorrow morning.
Thank you, Madam Commissioner.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
Appointment of 8 members of the Court of Auditors
The next item is the report (A5-0090/1999) by Mrs Theato on behalf of the Committee on Budgetary Control on the appointment of eight members of the Court of Auditors [C5-0231/1999, C5-0232/1999, C5-0233/1999, C5-0234/1999, C5-0235/1999, C5-0236/1999, C5-0237/1999, C5-0238/1999 - 1999/0820(CNS)].
Mr President, ladies and gentlemen, the term of office of eight members of the European Court of Auditors will expire at the beginning of next year. I am sorry that the Finnish Presidency of the Council is now leaving us because the Finns also wish to reappoint their present member of the Court of Auditors.
Under Article 247 paragraph 3 of the Treaty founding the European Community and other similar provisions in the ECSC and EURATOM treaties, Parliament must give its opinion on the candidates before the Council unanimously appoints or reappoints the members of the Court of Auditors for a period of six years. The Council asked Parliament to give its opinion in a letter dated 3 November 1999, which also contained the names and curricula vitae of the candidates. The candidates for new appointments were Mr Reynders from Belgium, Mrs Geoghegan-Quinn from Ireland, Mr Caldeira from Portugal and Mr Fabra Vallés from Spain and the candidates for reappointment were Mr Mohr from Denmark, Mr Salmi from Finland, Mr Clemente from Italy and Mr Karlsson from Sweden, in alphabetical order of the proposing countries.
As required under Article 35 of our Rules of Procedure, the Committee on Budgetary Control interviewed and questioned the proposed candidates individually on 22 and 23 November 1999 on the basis of the provisions of the Treaty which require that candidates must hold or have held or be particularly suitable for an auditing office. Impartiality is the most important requirement. We also based our deliberations and appraisals on the guidelines in the 1992 and 1995 parliamentary resolutions by Mr Lamassoure and Mr Bourlanges.
As a result, I am in a position to inform you that, having conducted a detailed examination, the Committee on Budgetary Control has come to the conclusion that the candidates meet the criteria for high office at the Court of Auditors and has returned a positive opinion on all eight candidates. We particularly welcome the fact that, if Parliament gives its assent, the 15 members of the Court of Auditors will include two women. I recall that our condition at the last appointment was that at least one of the candidates for appointment should be a woman and that Parliament would not otherwise give its assent to the appointments. We had one woman then, and another has now joined her. I think we are making good progress.
If plenary votes as scheduled, i.e. on Thursday, we in Parliament will have fulfilled our duty to state our opinion on time, thereby allowing a smooth changeover in the composition of the Court and ensuring that the necessary collaboration with it continues. These are the conditions which govern the procedure. But, looking to the future, there is more to it than that for Parliament. On Monday we discussed the Court of Auditors' report for 1998. It highlighted a number of very important tasks which we must now tackle.
I refer mainly to the fact that the Court states quite clearly in its report, and I can only emphasise this, that we must change the spending culture. The Court of Auditors gave some very important indicators here. Having discussed the Budget 2000 in great detail in Parliament and paved the way so that in crisis areas, such as the Balkans, there is multiannual planning of funding, we must now gear ourselves to that perspective, instead of frittering money away on small, individual programmes and projects, which are not conducive to efficient control and where more is spent on staffing than on the objectives to be achieved. What we want is to work in a target-orientated and not an expenditure-orientated manner. I therefore readily agree with the Court of Auditors: we need better financial management. Some of the Commission' s proposals as to how this should be done have now been tabled and Parliament must also give a detailed opinion on them. We can no longer afford for large swathes of the people in the European Union to say no to Europe. We must all work on this; we must listen to what the Court of Auditors has to say and include it in our appraisals so that we again hear a positive response from the people of Europe to what it is that joins us together.
Mr President, as the authority of the European Union increases, so too does the importance of the European Court of Auditors, which has been an independent body of the Community since the Maastricht Treaty. However, the quality of a body or an institution stands or falls with the people who bear the responsibility in it, which is why it is particularly important that candidates with the right specialist skills who are strong and independent of character be elected as members of the Court of Auditors. Because the task of the Court of Auditors is not always a pleasant one. The members of the Court of Auditors must monitor careful spending of European funds and be ruthless in pointing out irregularities.
As far as spending by the European institutions is concerned, the confidence of the citizens of Europe has gradually been shaken in the past. It is, above all, thanks to the Court of Auditors that shortcomings have been uncovered. Now, however, we need to restore the confidence of the citizens of Europe in careful spending by the EU. The work of the Court of Auditors and its members will therefore be even more important and difficult over the coming years than ever before. All the challenges - enlargement, international competitiveness, sustained high unemployment - are linked to the question of funding and the remit of the Court of Auditors could change as a result. I think that its preventative work will increase. In my view, the eight members who were interviewed long and hard in the Committee on Budgetary Control have the qualities needed to carry out this work to the satisfaction of all concerned.
I hope that you have the courage and strength to touch unerringly on sore points in the future, should it prove necessary. A strong Europe also needs a strong Court of Auditors. However, I make no bones about the fact that the Court of Auditors is weakened because the proportion of women is not high enough, let alone representative. This is a considerable fly in the ointment of the composition of the Court, even though the present candidates include a very impressive lady. The appeal to the Member States to propose women for this job therefore stands. It must have got out even in Europe that women too can count and they certainly have no problem in pointing out shortcomings!
Mr President, under the Treaties, Parliament has the right to be consulted on the appointment of members of the Court of Auditors. The Committee on Budgetary Control held hearings on 22 and 23 November and adopted by secret ballot a favourable opinion on each of the candidates. However I was disappointed, like Mrs Stauner, that we had very few members who were women. Of the eight candidates put forward by the Council only one was a woman. That will mean that as of next year, two of the Court's 15 members will be women, which is an improvement but still not enough. I would therefore appeal to the Member States to put their own house in order.
I would also like to make some broader points about the composition of the Court of Auditors. The system of appointing one member to the Court of Auditors from each Member State will have to be reformed with enlargement. In the same way that the Commission and Parliament cannot be allowed to grow indefinitely, neither can the Court. That will be considered at the IGC. But in terms of the Court it is important to get away altogether from the system of appointments by nationality. The role of the Court is to examine all Community revenue and expenditure to see whether it has been spent in a lawful and regular manner and whether financial management has been sound.
I see no reason why that role needs to be carried out by Member State appointees. That system is simply not sustainable in such an institution. Members of the Court should be appointed on the basis of their ability and specific skills, not on the basis of their nationality. There is a danger that Member States' appointees may still feel some loyalty to their national capitals and may be seen as trying to water down criticisms of their own Member States. What is needed is a court that is, and is seen to be, independent of Member States' interests.
Ultimately that should mean a system where we appoint proper, qualified auditors to the Court. The events of the past year make it all the more important that we have a Court able to make criticisms where necessary, both of the Commission and of Member States, which, after all, are responsible for the management of about 85% of the funds.
Mr President, the Committee on Budgetary Control has passed all the candidates being discussed here. And we do mean passed, not just automatically rubberstamped. There have been candidates in the past that have been rejected by this House because there was some doubt as to their qualifications or impartiality.
Luckily, we have avoided such a turn of events this time even though, and I am betraying no secrets here, ex ante confidence has been placed in two of the candidates passed.
Allow me therefore to make a few basic comments on the Court of Auditors. The Court of Auditors too is in need of urgent reform as the result of enlargement. As Eluned Morgan has just said, the clearest way of going about this is on the basis of the number of members, as with the Commission. At present, the Court has 15 members, traditionally one per Member State, even though the Treaty does not expressly prescribe this. Fifteen members is five fewer than the Commission but, in the case of a relatively small institution such as the Court of Auditors, any further increase will make the Court much too top-heavy and unwieldy. That the Court is already unwieldy is clear from the overly prolonged procedure preceding the publication of its report. This needs to be addressed at the forthcoming intergovernmental conference. I should therefore like to argue for no further increase in the number of members of the Court of Auditors and, in this case at least, for the reverse, i.e. a reduction in the number of members, to be considered.
On the other hand, I take the view that the number of auditors available to the Court needs to be increased. In other words, to coin a phrase, fewer chiefs, more Indians!
In addition, and this is the second point which I should like to raise here, we must consider if the Court should not be allocated new tasks in connection with budgetary discipline. The crisis in the Commission now behind us demonstrated abundantly clearly that there is no effective mechanism for calling to account EU officials guilty of serious management errors or worse. This is mainly because the disciplinary procedure is an internal matter at the Commission, with officials sitting in judgement on other officials. So we cannot really blame those involved for taking a very, and unfortunately even excessively, lenient and forbearing an approach to cases from the outset. The only way out of this is to outsource these procedures to an external authority. What we need is a budgetary discipline division and such a division could well come under the Court of Auditors. It has the necessary competence in financial matters and it has the necessary independence. Mind you, this sort of reform would entail amending the Treaties. However, without such reform, all the announcements being bandied about to the effect that stricter action will be taken next time will just be empty words.
Mr President, with the entry into force of the Treaty of Amsterdam, the European Parliament' s responsibilities increased considerably, as it assumed new powers of codecision in the area of preventing and fighting the fraud which harms the Community' s financial interests.
The new Article 280 of the Treaty also gives the Court of Auditors new responsibilities by creating a legal body which will afford effective equivalent protection against fraud and any other illegal activity in the Member States.
Harmonisation in the area of the application of national criminal law and of the administration of justice in the Member States presupposes, necessarily, the harmonisation of legislation on fighting fraud and any other illegal activity in the Community budget. This means that it also falls within the competence of the Court of Auditors to guarantee that the protection of the Community' s financial interests is done on the basis of a single corpus juris and is no longer done, as it has been until now on the basis of vague, disjointed and contradictory legislation, which deals with the various attacks on the Community' s financial interests according to the policy they relate to and not according to fair principles.
It is therefore time to end the narrow divisions between the Common Agricultural Policy, the Structural Funds, the Community' s own resources and the Community' s internal and external policies and to guarantee that there is one weight and one measure for all of these. It is time to end the administrative and bureaucratic feuds and chapels and show that everyone has the same will to practice justice and rigour. We think that this is the way to better control and manage the Community budget in an ever more efficient, balanced and impartial way.
Thank you very much, Mr Casaca.
The debate is closed.
The vote will take place on Thursday at 10 a.m.
NIS and Mongolia: economic reform and recovery (TACIS)
The next item is the report (A5-0081/1999) by Mr Valdivielso de Cué on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a Council regulation (Euratom, EC) [COM(1998) 753 - C4-0038/1999 - 1998/0368(CNS)] concerning the provision of assistance to economic reform and recovery in the New Independent States and Mongolia.
Mr President, the TACIS programme has dedicated its greatest efforts to supporting Mongolia, Russia and the other New Independent States in the carrying out of reforms and the political and administrative restructuring of their social and economic institutions in order to facilitate the construction of a democratic society which is based on a free market economy.
As we all know, this is an ambitious programme which will require a great economic effort on the part of the European Union, in the order of EUR 4,000 million in seven years. Consequently, the text of the proposed regulation has taken a long time to draw up, and even then it has been judged to be unspecific and incomplete, since it does not include implementation procedures.
This has been a complex report and it has taken us time to reach an acceptable degree of consensus. Furthermore, there is no need to stress that, on sending these funds to Russia and the New Independent States, we were not convinced that they would be administered properly. In fact, we were rather worried about their administration and distribution.
Initially, it was the Committee on Budgets that requested greater control and rigour in the implementation of this aid programme. Today, more than six months after those first exchanges of opinion, I think that we should be proud of the modifications made to the proposed regulation, mainly by this Committee, which increase the guarantees that these funds will be put to good use.
There was also a problem with the commitology of this programme within the old REX Committee, but, after the Council decision of 28 June 1999, to standardise the different Committees, this obstacle was overcome.
On the other hand, the discussion of the legal basis of this report has also been polemical, although in the end the Committee on Legal Affairs and the Internal Market approved it, finally defining it under Article 235, a decision which did not please many of us.
Another problem which has faced us is the fact that, until now, there have been no harmonised implementation procedures in the proposal for a regulation. I would like to take this opportunity to ask the Commission representative when we will have harmonised procedures, which will guarantee more transparency, and efficiency, as the second report of the Independent Experts recommended.
Neither do I wish to end my speech without drawing attention to the unfortunate events in Chechnya and I therefore propose an oral amendment regarding the suspension of aid to Russia while this conflict continues. I would like to make it clear that I do not intend to change the basis of Amendment No 39 of my report, but I do wish to adapt it to recent events, to which end we have reached agreement amongst the PSE representatives in our committee, thereby achieving greater coherence, consensus and technical quality.
The text of the amendment which we are proposing would be as follows: "In accordance with the European Parliament resolution of 18 November 1999, the conclusions of new contracts covering measures for the benefit of Russia to be funded in the context of the budget for the 2000 financial year shall be suspended, with the exception of the TACIS line for democracy, until a satisfactory solution has been found in Chechnya, in accordance with the European Union' s recommendations and on the basis of the procedure established in Article 13 of the present Regulation" .
Finally, I would like to ask the representative of the European Commission, with regard to this last point as well as to the report in general, if he is really going to take account of the recommendations made within the framework of this consultation, once they have been approved by this Parliament.
draftsman of the opinion of the Committee on Budgets. (DE) Thank you Mr President, ladies and gentlemen, I should like to start by congratulating Mr Valdivielso de Cué on his excellent and politically balanced report on the new TACIS regulation. I should also like to thank the Commission for their excellent cooperation in the preparation of this report. TACIS is an important political instrument of the European Community, not only in Russia but in all the republics of the former Soviet Union, with the exception of the Baltic States and Mongolia. The philosophy that funds should be used more for the benefit of both sides has finally permeated through to TACIS. This means that we should shift from demand-driven payments by partner countries to the deployment of funds by both sides. This deployment will, in my opinion, prove to be much more effective and we in Parliament should also make sure in future that the European side can influence the deployment of funds.
This will give the entire programme the flexibility which it has been lacking hitherto and help to prevent funds being misplaced. In past years I and many of my colleagues who are active in Eastern Europe have noted that EU budget appropriations for TACIS are not always used as efficiently as they might be. I do not want to dwell here on our tiresome experiences with hundreds of studies. This has been due in part to limitations in the regulation itself and to problems in the management area. The most significant shortcomings in this area have, in my view, been reduced in the new proposed regulation; more importantly, concentrating on two rather than 12 priorities per partner country as in the past will show a greater degree of professionalism and improve visibility.
New provisions on potential investments are geared to the development of either the embryonic or non-existent SME sector. SMEs form the backbone of the economy in a modern economic system, which is why I have tabled the idea in a proposed amendment that we gear investments to the capacity of the partner country in question, rather than capping them at 25% of the total volume.
I also feel that visibility and hence the widespread impact of our programmes is a problem which we in the EU need to address in areas other than TACIS. We could learn a lesson from the USA here. The new TACIS regulation allows us, as did the first regulation, to use appropriations for humanitarian purposes in crisis situations. That this flexibility is extremely important is demonstrated by the fact that, on the one hand, the EU wants to stop certain TACIS projects in Russia, as decided in Helsinki while, on the other hand, humanitarian aid is urgently needed. Mr Valdivielso de Cué, I hope that I have misunderstood only as the result of misinterpretation; I consider it imperative that the TACIS Democracy Project should continue, especially in Russia, and that that we should choose the areas in which we really need to stop TACIS. We did this in the case of Belarus and we should do the same in Russia.
Mr President, this speech is unexpected and comes as a result of non-attendance. I did not have time to write it down, and so I will speak without a text, although it is a subject I know something about. We are all wondering today what to expect of Russia after this crisis. Wars always end, and I imagine this one will end when the Russian presidential elections are over, at the latest. But, ladies and gentlemen, the question of whether Russia will cooperate with us in the future, and what form that cooperation will take, will depend on the skills we demonstrate today. If we chose a policy of humiliation, the outcome may be a bad one, and dangerous too. The TACIS programme is good in the sense that it is practical and gets close to the ordinary citizen.
I would like to make a few important points. Firstly, it is important that Russia holds the elections in five days' time. Secondly, we must continue with the sort of cooperation that aids the development in Russia of democracy and civil society. That is important both for the Russians and for ourselves. Thirdly, in my opinion, aid should be allocated more precisely than at present - so that it reaches the ordinary people, the impoverished Russians, rather than Moscow. Fourthly, we should establish a massive, long-range project within the framework of the Partnership and Cooperation Agreement to create smaller projects to cover a timeframe of 20 years. By then - irrespective of who is leading Russia or the European Union - we will need Russian resources. The first of these is Russian gas, as Norwegian gas will run out. In addition to gas, Russia has, for example, the world' s largest forest and mineral resources. We must take the development of the infrastructure and the environment into consideration. We should implement projects which look to the future in this area and which will carry us through this present crisis.
Mr President, I wish to make two relatively brief points.
Firstly, a request addressed to the Commission. I spent some hapless years working as a junior official in the TACIS programme some years ago. What I experienced, as I tried to interest everything from local transport authorities in Kishinev through to energy ministries in Uzbekistan was the following: just as in so many other EU policy areas, in TACIS projects we perhaps try to do too much across too many geographical boundaries in too many sectors. I think we are all aware of this danger of the dispersal of EU assistance in far-flung places. Could I make a plea that when this regulation comes into place the many loopholes which still remain in the regulation and which would allow a continued proliferation of small and excessively multiplied projects are closed and that a real, and perhaps in some cases ruthless, concentration of implementing projects is enforced.
On the second point I address the rapporteur. It concerns the political issue of the partial suspension of at least the TACIS programme under the budget year 2000. I am glad to hear that the rapporteur has very much moved towards the amendment which the ELDR group tabled. Many of us are instinctively still not convinced that any form of suspension is the right way to respond to present circumstances but nevertheless that seems to be the drift of debate. In those circumstances, I would suggest that we at least make our words on the partial suspension of the TACIS programme under the budget year 2000 entirely compatible with what was decided in Helsinki, mainly and most particularly, that if we are going to save the democracy budget line we should also equally save the budget line which applies to nuclear safety projects.
We are grateful to Mr Valdivielso de Cué for the work carried out in this report. However, we decided to table a number of amendments, some of which were accepted by the Commission. At this point I should like to stress the points which we would like to have accepted but which have not been incorporated for the moment.
First, we agree fully with Amendment No 51, tabled by Mr Krehl on behalf of the Liberals which, in view of the war which the Russians are waging on Chechnya, seeks to grant aid only for democracy and social development.
Secondly, insofar as we are allocating appropriations for the restoration of nuclear power stations, we would like them to be conditional upon the closure or replacement of these power stations, as we do not wish their lifetime to be extended. Consequently, we have tabled Amendment No 48, the wording of which, as set out here, has been accepted by the Liberals.
Thirdly, we wish to support integrated projects with environmental implications which are on a more modest scale than national projects and which retain a local or regional dimension, so that the appropriations granted can be better controlled.
Finally, we consider that earmarking 25% of appropriations for investment is excessive and we would like to see this capped at 2% for investments in pilot projects, with a larger percentage going to projects of an experimental nature.
We trust that you will give these proposals your due consideration.
I would like to thank my friend and the rapporteur, Mr Valdivielso de Cué, for the wonderful job he has made of mediating and reconciling the various yet justifiable interpretations of the validity of the new instrument for economic cooperation with the New Independent States and Mongolia. It was a difficult job but the competence and tenacity of the rapporteur means that we can approve this measure.
The new financial programme for the development of the New Independent States and Mongolia that is replacing TACIS is bringing in mechanisms that are more precise than the previous ones. Partnership and competition between the partner States in gaining funding encourage them to play an active role and they aim to enhance existing professionalism and therefore to create a ruling class which will be based on meritocracy.
The need to continuously monitor the implementation of the plans, as laid down in the document, protects the European Union from the blatant attempts at fraud noted in the past, and aims to put in place obvious and thus verifiable initiatives. The choice to undertake visible interventions complies with the condition of emphasising the positive role of the European Union with regard to the wreckage left by communism ten years ago, and puts to the test the effectiveness of the western democratic method with regard to the failed dirigisme of the past.
It will be necessary, as anticipated, to carefully consider interventions in the civil, economic and social areas of the various New Independent States and Mongolia using two parameters: the solution of the issue of humanitarian intervention and social and economic marginalisation, without privileges and ranking, and the assessment of strategic civil, economic and social value with the aim of bringing the peoples of the new Independent States and Mongolia closer to the European Union. Therefore, we need to proceed with the interventions in order to create a security framework between, on the one side, the new Independent States, and on the other, the European Union, so that we can establish ever greater peace and stability.
An essential demand that the European Union must make is that the new Independent States respect human rights, so that democratic principles and cultural, religious, political and ethnic pluralism will increasingly take root, in order to improve people' s quality of life. The possibility of suspending the intervention in the unhappy event of a crisis occurring is certainly a strong deterrent which will lead the new States and Mongolia to seek a negotiated solution to disputes, thereby turning them into everyday political dialectics.
The European Parliament should debate and approve the new instrument that is replacing the TACIS programme, even if currently Russia, the largest of the new States, is the focus of a just European Parliament initiative that has suspended the technological cooperation agreement following the war begun against Chechnya. But the Russia question is not solely about this: it is a large country experiencing an extremely serious political, economic and social crisis and it is preparing for presidential elections. It is a large country undergoing a difficult transition and, in my opinion, it should not be left to its fate nor should it be isolated in punitive terms; instead, it should be helped and reassured by means of a close political and economic relationship, even if the political relationship is dialectic and the economic relationship is competitive.
Russia needs a lot of help from the European Union, based on caution, encouragement and when necessary, objections, but without the possibility of breaking off relations, which we actually need to intensify, in areas such as the creation of a new legal-administrative system which will do away with any temptation to behave improperly.
It is up to us to create the conditions for peace, cooperation, support, aid and partnership, and we must put the onus on the New Independent States, Mongolia, and above all, Russia, to make sure they deserve our help, by complying with the objective conditions of defending the fundamental principles of citizens and governed communities.
Mr President, Commissioner, I should first of all like to say to Mr Paasilinna that he perhaps ought always to speak without a script. It would then be easier for the interpreters, because he talks at such high speed when he has a script.
I want to say that it is with great humility that I am taking part in this debate because I believe that there are few people who know what is right in this matter. We may feel extremely brave when we are about to cut off aid. At the same time, we must recognise, however, although we do not say it straight out as the Council does, that there are many in Russia who want us to stop providing the TACIS aid. We are perhaps turning our backs on this section of the Russian population, upon those who might need us now, something which illustrates just how blunt a weapon sanctions are in general. I therefore think it is extremely important that we adopt the compromise amendment which was indicated by Mr Clegg and which means that we can help with a development which begins from below and works its way upwards. The need to help young people in the future is also emphasised in one of the amendments and, in the longer term, this is the only right thing to do. We must teach young people who do not know what is meant by a market economy and who cannot in any case know anything about the matter because they do not have any books about it. The opportunity must be there of learning. We cannot go in there and just apply US economic models, but I am very clear on this point about helping young people and promoting a better future.
Mr President, because of the events in Chechnya, we have to push for a political decision, but that should not be, in my opinion, at the expense of the TACIS programme. Putting it on ice or reducing it in some way will hit ordinary Russians and our most important partners in cooperation. Russian cooperation has to be seen in the longer term. Russia must not be isolated, nor must it be allowed to cut itself off either. Through cooperation we must help social conditions to become established in Russia and democracy to gain strength. The flaws that became visible when the earlier programmes were being implemented have to be corrected. Now projects have all too often been left half-finished. There have been few practical results, and the greatest benefits have been reaped by western consultants and local middlemen. A lack of coordination in the Interreg programmes has also meant poorer results. We have to choose who we help, through these projects, more carefully and become more effective when implementing projects on a practical level. Our local partners in cooperation must also be called on to commit to closer cooperation, and the commitments have to be kept on both sides.
The purpose of this debate is to enable Parliament to give its opinion on the new TACIS regulation, and I will respond to the issues that honourable Members have raised on the regulation in a moment - both the points they have raised in this debate and the points they have raised in amendments.
It is inevitable that this evening our minds should be focused on Russia and that our thoughts should be with the people of Grozny as they spend a further night under threat of bombardment. It is inevitable that Chechnya looms large over this debate.
When I last addressed this House on 17 November, just before the Istanbul Summit of the OSCE, I said that European Union relations with Russia were under very considerable strain. That strain has grown steadily in subsequent weeks, to the point where the Helsinki European Council decided that it had to take action.
The declaration adopted last weekend could not send a clearer message. We understand and support Russia's concern about terrorism and about its territorial integrity. There is no question of that whatsoever. There never has been. But that does not justify recent or present action. We condemn Russia's disproportionate and indiscriminate use of force against the Chechen population. We condemn its failure to abide by international humanitarian law. We condemn the lack of cooperation with international humanitarian operators; and we condemn as well the lack of a meaningful dialogue with elected Chechen leaders and the unwillingness to countenance external mediation, for example, through the OSCE.
The Commission is now setting about putting into practice the European Council's operational conclusions with the presidency and with the Member States. First we will work with the Council to review the implementation of the common strategy for Russia. Second, we have been asked to draw up proposals to suspend some parts of the partnership and cooperation agreement. We are doing this. At the same time we have been asked to adopt a zero-tolerance strategy on breaches of existing trade agreements, like the steel agreement, with Russia. To Mr Paasilinna I would just point out that while we are concerned about these issues it is worth noting that Russia exports about 40% of its total exports to the European Union; that the European Union exports about 3% of its total to Russia; and that Russia has a EUR 10 billion trade surplus with the European Union.
Thirdly - and this brings me closer to the subject of today's debate - we need to review our technical assistance to Russia. I hope that Mr Valdivielso de Cué, Mr Clegg and Mr Piétrasanta will sympathise with the argument which I am now going to develop for a moment.
The European Council has invited the budgetary authority to consider using some of the 2000 TACIS budget for Russia for additional humanitarian assistance. In a general sense this could mean redirecting funds from traditional technical assistance to the immediate needs of the population of Chechnya, including an element of reconstruction. The prior condition is to ensure that the necessary security conditions are in place for international aid agencies to ensure effective delivery. The European Council has decided that new commitments should be strictly limited to areas that have a direct interest for the European Union and do not directly support the Russian Government, including human rights, the rule of law, civil society and nuclear safety.
In all, this could reduce TACIS support for the Russia programme by two-thirds, down from about EUR 120 million to about EUR 40 million. It is with no pleasure at all that I set out this list of measures. Indeed, as I said when I last addressed Parliament, they will also have negative consequences for the European Union - a point which two speakers suggested late in this debate. I would much prefer it to be otherwise.
I hope that the conditions will soon be in place for our relations with Russia to return to a more normal footing. That is my very strong, committed view. But that cannot happen unless the Russians heed the European Council's message. The onslaught on the civilian population of Grozny must cease. The military action must be replaced by political dialogue and the conditions for safe delivery of humanitarian assistance must be assured.
Russian policy must change. We can make our displeasure known and our pressure felt by applying firmly the economic, financial and political measures I have just outlined. But in doing so let us remember, as Mrs Krehl said and as I said at the outset, that TACIS is not only about Russia but about a much wider region. The regulation before Parliament will benefit 13 countries with a combined population of about 300 million. It would surely be wrong, in our effort to make Russia recognise that there is an inevitable price to pay for its behaviour, to end up penalising the many other countries that depend on TACIS and with whom we have no quarrel at all. That is why I hope that Parliament will deliver a positive opinion on this new regulation.
Let me respond to some of the points which have been made, some of which have emerged in this debate and some of which emerged in the earlier discussions.
The new regulation is designed to be flexible; it is designed to respond to changing circumstances.
It embodies, I hope, some of the key lessons learnt in recent years. These include views from Members of this Parliament. Your input has proved extremely valuable in helping us to frame the new regulation.
I am pleased that you recognise the innovations included in the new programme such as links with the partnership and cooperation agreements, regional differentiation, concentration, a point made with the benefit of experience - concentration, as Mr Clegg said, on a restricted number of cross-sectoral themes - wider use of investment financing and an incentive scheme aimed at improving the quality of projects through a competitive mechanism.
A particularly important aspect is greater emphasis on dialogue with the national authorities in beneficiary countries to ensure that national programmes more accurately reflect our mutual interest.
Discussions in the Council have been progressing well. Many issues including tendering and contracting procedures have been debated at length. We note your proposal with which the Council agrees but existing procedures should be rolled over until new harmonised procedures are adopted.
The Commission can agree to this, I have to say somewhat reluctantly, as the only practical way to have the regulation adopted in good time. However, given the generally acknowledged need to simplify and harmonise procedures across the board we hope that this transitional arrangement can be kept short. The Commission will soon be tabling proposals to amend the external assistance chapter of the financial regulation to give legal backing to key parts of the new harmonised procedures.
At this hour - though from my experience as a Member of the House of Commons in Britain a few years ago this would be regarded as fairly early in the day - I do not think that honourable Members would want me to go through absolutely every point that was made in the earlier discussions on the regulation. But perhaps I can single out one or two particularly important points.
A number of Members have suggested that the proposed ceilings for investment projects and the new incentive scheme and the regulation interfere with the prerogatives of the budgetary authority. That certainly is not the intention. We fully recognise the role of the budgetary authority. However, the proposed ceilings are intended to provide flexibility to develop actions in these areas while retaining the primary focus of TACIS on structured cooperation and technical assistance to the countries involved.
We know the key role of NGOs has caused concern to many honourable Members. We have to recognise that the capacity of NGOs in the region is not yet as well developed as any of us would wish. It is therefore unrealistic to imagine their taking on much greater responsibilities at this stage. In many countries there is not even a legal basis for their establishment. The priority today should therefore be to help countries develop the necessary regulatory framework. NGOs in TACIS countries will, of course, continue to be eligible to submit appropriate projects for funding under the European initiative for democracy and human rights.
I strongly agree that delegating responsibility for project management to the field can make our assistance more responsive and therefore more effective. However, the precondition for a bigger role for European Union delegations is ensuring that they have the necessary staff and the other resources to take on these new responsibilities. This is something we need to look into in the context of the review of external aid management I announced earlier today. At the same time we must avoid taking risks in delegating responsibilities to beneficiary countries whose authorities may not be equipped to handle them. This is probably the case with all TACIS partner countries at present.
I would like to express my gratitude to Parliament for this debate. The Commission agrees with many of the ideas underlying the amendments that Parliament has put forward and these will be reflected in the text. Reasons of pure form prevent me from accepting the specific wording advanced in many cases, but the Commission can fully agree with Amendments Nos 4, 5, 8, 22 and 32 as well as parts of Amendments Nos 1, 14 and 19.
I should like to make one last point. Listening to the speeches this evening, realise that most Members of Parliament, like me, believe it is a historic responsibility for us at the end of this century and the beginning of the next to try to avoid the mistakes which have disfigured Europe's relationship with Russia during this century, to try to develop a strategic relationship and partnership with Russia that will draw Russia into the European family.
That depends on both sides moving. It is very much a two-way street. It has been a matter of considerable regret and more to many of us that Russian behaviour in the last few weeks and months in Chechnya has stretched and strained our attempts to create that sort of relationship almost to breaking point. I very much hope that the decisions taken at the Council and the speeches made in this Parliament today will help to convince Russia that what it has been doing in the northern Caucasus is not sensible, is in breach of the undertakings it has given both to us and to the international community about its behaviour, and is well below what one would expect of a great and civilised nation. I hope that we can look in the future to a relationship with Russia which allows normal business to be resumed.
Thank you very much, Commissioner.
Mrs Thors, a supplementary question, but please be brief.
I noted with regret that the Commissioner did not support Amendment No 7. Yet we know that this is also a kind of obligation for the Union under the UN Convention on the Rights of the Child, that you should be able to report what you are doing in favour of children.
Secondly, I was also very concerned that you did not really propose much support for the NGOs, and this is exactly what many people working with democracy projects say, that they go to the budget line for democracy and human rights instead of being streamlined into other projects.
Madam, you have taken advantage of my generosity. That was not a supplementary question. You tried to take the floor again. May I say, that is not quite in order.
Commissioner, allow me to make a personal comment. You referred to the House of Commons. Permit me to say that experience in the House of Commons cannot always be transferred wholesale to the European Parliament. My experience after 20 years' membership of this House has taught me that, in the long run, the popularity of a speaker at the end of an all-night sitting increases in inverse proportion to the length of his contribution to the debate. That does not, of course, in any way restrict the Commission' s right under the Rules of Procedure to speak for as long as it likes!
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Technical regulations for wheeled vehicles
The next item is the recommendation (A5-0079/1999) by Mr Bodrato on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a Council decision [10167/1999 - COM(1999) 27 - C5-0073/1999 - 1999/0011(AVC)] concerning the conclusion of the agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or used on wheeled vehicles ( "Parallel Agreement" ).
Mr President, this recommendation invites Parliament to express an opinion in keeping with the Council proposal on technical harmonisation in the automobile sector, by considering it to be an important factor in the development of the global market. The process of harmonisation aims to attain the highest levels of safety and environmental protection and is an important stimulus for quality, with advantages both for industry and for consumers.
This recommendation originates from the agreement, concluded in 1958 within the framework of the United Nations Economic Commission for Europe. This agreement was then broadly amended, and it was extended to States outside the Union. The European Community has thus become part of an amended agreement which now includes Japan. Nevertheless, because of a different certification system, but also for procedural reasons, the United States could not adopt a similar decision.
A Parallel Agreement was negotiated to overcome this difficulty, which allows harmonised technical regulations to be adopted, but only unanimously and without the contracting parties being obliged to mutually recognise certificates and permits. In this way, the European Community has taken on an important intermediate function, insofar as it is a contracting party of both of these agreements.
The rules laid down by the Parallel Agreement coincide with those in the UNECE agreement, but a specific decision-making procedure is anticipated when a draft regulation is not considered within the framework of the 1958 agreement. In any case, in order to include technical regulations in Community legislation it is still necessary to have a corresponding Commission directive that is adopted by Parliament under the codecision procedure. Parliament' s role is thereby guaranteed and it is anticipated that the Commission will provide Parliament with the draft regulations it wants to implement on a global scale.
I will conclude by pointing out that an opinion in keeping with this recommendation would put the European Community in a position to fully support the Parallel Agreement, and confirm its position as a leader in the harmonisation and policies of expanding the markets.
I would like to warmly welcome Mr Bodrato's report and the very clear presentation he gave. This is an important step that matches the regulatory regime with the realities of a global car industry.
I just want to insert a word of caution. Europe has to negotiate from a position of strength in this global regime. In the United States the market is moving in the opposite direction from the rest of the world. American consumers are in love with larger, heavier and more thirsty vehicles. The European model of lighter, economical cars is becoming more and more significant in the rest of the world apart from the United States. We have to make sure that global regulation does not compromise Europe's market strength in the type of vehicles that most world consumers want to buy.
I would like to take the opportunity to raise another issue about the global competitive environment in the car industry apart from regulation. The reality of today's industry is that every operation - every factory - has to compete for long-term investment globally. In Eastern Europe, in South America, in the United States, aids are being given to encourage local investment. In that context, I particularly want to ask Mr Liikanen tonight to take up the question of the uncertainty facing thousands of my constituents who work at the BMW-Rover factory at Longbridge in Birmingham, where major investment is planned to produce new small cars for the global market.
I declare with pride a personal interest in this, because I began my career in the car industry 32 years ago working at that factory. We heard last week that a decision from the Commission on an aid package from the British Government which responds to that need for the plant to be global has been delayed yet again, and that this delay is affecting consumer confidence and the future of the plant. So in asking you, Mr Liikanen, if you can get that quickly resolved with your colleague Mr Monti, can I also ask the Commission to set up a fast and fair mechanism to deal with these future issues; because until we have that, Europe's global car industry's competitiveness will be affected and we will not be able to take full advantage of the regime that Mr Bodrato proposed.
Mr President, Commissioner, a few comments on the Parallel Agreement. The assumption that we need to agree on common standards in the face of a globalised economy and globalised environmental protection requirements is correct. However, and this is perhaps a requirement of this agreement, we need to start from a common political philosophy rather than taking an approach whereby management experts agree on standards beyond politics.
We held a symposium here two weeks ago with American members of Congress at which precisely this question was discussed, namely the development of a common philosophy for harmonising technical standards based on economic and ecological requirements. As with music, harmony here does not necessarily mean that everyone is singing exactly the same note, but that the overall effect is harmonious. And, in this respect, harmony also means taking account of the different requirements in the USA and in Europe. And this has to happen at the political and not just the technical level.
The second requirement is this: we are concluding an agreement which is not in fact necessary because, in theory, everything can be regulated under the 1958 agreement. An additional agreement is being concluded here merely to accommodate specific interests on the other side of the Atlantic, one which may lead, inter alia, to delays in the process of establishing common standards, for example, because unanimity is required here. And that begs the question of whether we are paying too much attention to the requirements of a specific country
The third point concerns us very closely. In discussions on accession to the 1958 agreement, we had intense discussions in the Kittelmann report on the extent to which Parliament' s joint political rights, to be specific, its right of codecision, was called into question. This is, of course, exacerbated by this Parallel Agreement, because the mechanism is taken yet another step away from us, the European Parliament.
Commissioner, your predecessor, Mr Bangemann, assured us at the time that we would be regularly informed about discussions in relation to the 1958 agreement and included in decisions. So far this process has yet to get off the ground. I invite you to state clearly how Parliament can be involved in the decision-making process, what can be done to ensure that we are involved in time, what can be done to ensure that there is continuity in reporting, for example by having standing rapporteurs or by having small specialist groups, and how the Commission and Parliament can jointly set themselves the objective of monitoring the 1958 agreement. In other words, how will the Commission ensure that Parliament' s right of codecision will not be circumvented by this agreement?
. I am pleased to note that the European Parliament has proceeded speedily with the examination of the Community's accession to the parallel agreement and seems prepared to give its assent today. This will contribute decisively to an enhanced competitiveness of our automotive industry on a global stage while ensuring higher safety and environmental requirements for the benefit of consumers.
In response to the question from Mr Harbour, I would say, as you know, that this concerns state aid schemes which belong to the competence of Mr Monti. I will inform him of the issues you took up here.
And to Mr Lange: as you know, every new piece of Community legislation to be adopted through the Geneva process must be approved by Parliament, either through assent under the 1958 Agreement or codecision, the Parallel agreement. I am open to any discussion where you have interests to follow up. I hope we will find a way to talk informally or in committee later on the proper formula.
Thank you, Commissioner. One can see that you have been acquainted with this House for quite some time.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
(The sitting was closed at 11.35 p.m.)